[creditagreement2ndamende001.jpg]
EXECUTION VERSION DMSLIBRARY01:26808156.18 SECOND AMENDED AND RESTATED CREDIT
AGREEMENT dated as of October 28, 2015 among SCHWEITZER-MAUDUIT INTERNATIONAL,
INC., SWM HOLDCO 1 and SWM LUXEMBOURG, as Borrowers THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN SECURITIES LLC,
FIFTH THIRD BANK, MERRILL LYNCH PIERCE FENNER & SMITH, INC., SUNTRUST ROBINSON
HUMPHREY, INC. and AGFIRST FARM CREDIT BANK, as Joint Lead Arrangers and Joint
Bookrunners, a n d FIFTH THIRD BANK, MERRILL LYNCH PIERCE FENNER & SMITH, INC.,
SUNTRUST BANK and AGFIRST FARM CREDIT BANK, as Co-Syndication Agents



--------------------------------------------------------------------------------



 
[creditagreement2ndamende002.jpg]
i DMSLIBRARY01:26808156.18 TABLE OF CONTENTS Page Article I. Definitions 
Section 1.01.  Defined Terms
...................................................................................................
2  Section 1.02.  Classification of Loans and Borrowings
......................................................... 34  Section 1.03. 
Terms Generally
..............................................................................................
34  Section 1.04.  Accounting Terms; GAAP
..............................................................................
34  Section 1.05.  Currency Equivalents
......................................................................................
35  Article II. The Credits  Section 2.01. 
Commitments...................................................................................................
35  Section 2.02.  Loans and Borrowings
.....................................................................................
36  Section 2.03.  Requests for Revolving Borrowings
................................................................ 37  Section
2.04.  Reserved.
.........................................................................................................
38  Section 2.05.  Swingline Loans
..............................................................................................
38  Section 2.06.  Letters of Credit
...............................................................................................
39  Section 2.07.  Funding of Borrowings
....................................................................................
44  Section 2.08.  Interest Elections
.............................................................................................
44  Section 2.09.  Termination, Reduction and Increase of Commitments
.................................. 46  Section 2.10.  Repayment of Loans;
Evidence of Debt .......................................................... 48 
Section 2.11.  Prepayment of Loans
.......................................................................................
50  Section 2.12.  Fees
..................................................................................................................
51  Section 2.13.  Interest
.............................................................................................................
52  Section 2.14.  Alternate Rate of Interest
.................................................................................
53  Section 2.15.  Increased Costs.
...............................................................................................
53  Section 2.16.  Break Funding Payments
.................................................................................
55  Section 2.17.  Payments Free of Taxes
...................................................................................
55  Section 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
....................... 59  Section 2.19.  Mitigation Obligations; Replacement
of Lenders ........................................... 62  Section 2.20. 
Defaulting Lenders
..........................................................................................
63  Section 2.21.  Existing Maturity Date
....................................................................................
65  Article III. Representations and Warranties  Section 3.01.  Organization;
Powers
......................................................................................
66  Section 3.02.  Authorization; Enforceability
.......................................................................... 66 
Section 3.03.  Governmental Approvals; No Conflicts
.......................................................... 66  Section 3.04. 
Financial Condition; No Material Adverse Change.
....................................... 66  Section 3.05.  Properties.
........................................................................................................
67  Section 3.06.  Litigation and Environmental Matters.
............................................................ 67 



--------------------------------------------------------------------------------



 
[creditagreement2ndamende003.jpg]
ii DMSLIBRARY01:26808156.18 Section 3.07.  Compliance with Laws and Agreements
......................................................... 67  Section 3.08. 
Investment Company Status
............................................................................ 68 
Section 3.09.  Taxes
................................................................................................................
68  Section 3.10.  ERISA
..............................................................................................................
68  Section 3.11.  Disclosure
........................................................................................................
68  Section 3.12.  Subsidiaries
......................................................................................................
68  Section 3.13.  Material Agreements
.......................................................................................
68  Section 3.14.  Labor
Relations................................................................................................
69  Section 3.15.  Solvency
..........................................................................................................
69  Section 3.16.  Insurance
..........................................................................................................
69  Section 3.17.  Regulation U
....................................................................................................
69  Section 3.18.  Common Enterprise
.........................................................................................
69  Section 3.19.  Foreign Borrower
............................................................................................
69  Section 3.20.  Compliance with Domiciliation Law
.............................................................. 70  Section
3.21.  COMI
...............................................................................................................
70  Section 3.22.  Security Interest in Collateral
.......................................................................... 70 
Section 3.23.  Anti-Corruption Laws and Sanctions
.............................................................. 70  Section
3.24.  Status of SWM Luxembourg.
.......................................................................... 71 
Article IV. Conditions  Section 4.01.  Effective Date
..................................................................................................
71  Section 4.02.  Each Credit Event
............................................................................................
74  Article V. Affirmative Covenants  Section 5.01.  Financial Statements and
Other Information ................................................... 75 
Section 5.02.  Notices of Material Events
..............................................................................
76  Section 5.03.  Existence; Conduct of Business
...................................................................... 76 
Section 5.04.  Payment of Obligations
...................................................................................
77  Section 5.05.  Maintenance of Properties; Insurance
............................................................. 77  Section 5.06. 
Books and Records; Inspection Rights
............................................................ 77  Section 5.07. 
Compliance with Laws
....................................................................................
78  Section 5.08.  Use of Proceeds
...............................................................................................
78  Section 5.09.  Further Assurances; Additional Borrowers.
.................................................... 78  Section 5.10. 
OFAC...............................................................................................................
80  Section 5.11.  Centre of Main Interest
....................................................................................
80  Section 5.12.  Post Closing Matters
........................................................................................
80  Article VI. Negative Covenants  Section 6.01.  Indebtedness
....................................................................................................
80  Section 6.02.  Liens
................................................................................................................
81 



--------------------------------------------------------------------------------



 
[creditagreement2ndamende004.jpg]
iii DMSLIBRARY01:26808156.18 Section 6.03.  Fundamental Changes; Asset Sales.
................................................................ 83  Section
6.04.  Investments, Loans, Advances, Guarantees and Acquisitions
........................ 85  Section 6.05.  Swap Agreements
............................................................................................
86  Section 6.06.  Restricted Payments; Stock Purchases.
........................................................... 86  Section 6.07. 
Transactions with
Affiliates.............................................................................
87  Section 6.08.  Restrictive Agreements
....................................................................................
87  Section 6.09.  Amendment of Material Documents
............................................................... 88  Section
6.10.  Financial Covenants.
.......................................................................................
88  Section 6.11.  Fiscal Year
.......................................................................................................
89  Section 6.12.  Certain Subsidiaries
.........................................................................................
89  Section 6.13.  Use of Proceeds
...............................................................................................
90  Article VII. Events of Default  Article VIII. The Administrative Agent 
Article IX. Miscellaneous  Section 9.01.  Notices
.............................................................................................................
95  Section 9.02.  Waivers; Amendments
....................................................................................
97  Section 9.03.  Expenses; Indemnity; Damage Waiver
........................................................... 99  Section 9.04. 
Successors and Assigns
.................................................................................
100  Section 9.05.  Survival
..........................................................................................................
105  Section 9.06.  Counterparts; Integration; Effectiveness; Electronic
Execution ................... 105  Section 9.07.  Severability
....................................................................................................
106  Section 9.08.  Right of Setoff
...............................................................................................
106  Section 9.09.  Governing Law; Jurisdiction; Consent to Service of Process
....................... 106  Section 9.10.  WAIVER OF JURY TRIAL
......................................................................... 107 
Section 9.11.  Headings
........................................................................................................
107  Section 9.12.  Confidentiality
...............................................................................................
107  Section 9.13.  Material Non-Public Information.
................................................................. 108  Section
9.14.  Interest Rate Limitation
.................................................................................
109  Section 9.15.  USA PATRIOT
Act.......................................................................................
109  Section 9.16.  Judgment Currency
........................................................................................
109  Section 9.17.  Acknowledgements
.......................................................................................
110  Article X. Loan Guaranty  Section 10.01.  Guaranty
........................................................................................................
111  Section 10.02.  Guaranty of Payment
.....................................................................................
112  Section 10.03.  No Discharge or Diminishment of Loan Guaranty
....................................... 112 



--------------------------------------------------------------------------------



 
[creditagreement2ndamende005.jpg]
iv DMSLIBRARY01:26808156.18 Section 10.04.  Defenses Waived
...........................................................................................
112  Section 10.05.  Rights of Subrogation
....................................................................................
113  Section 10.06.  Reinstatement; Stay of Acceleration
............................................................. 113  Section
10.07.  Information
....................................................................................................
113  Section 10.08.  Termination
...................................................................................................
113  Section 10.09.  Taxes
..............................................................................................................
114  Section 10.10.  Maximum Liability
........................................................................................
114  Section 10.11.  Liability Cumulative
......................................................................................
114  Section 10.12.  Keepwell
........................................................................................................
114  SCHEDULES: Schedule 1.01 – Permitted Investments Schedule 2.01A –
Commitments Schedule 2.01B – Swingline Commitments Schedule 3.06 -- Disclosed
Matters Schedule 3.12 – Subsidiaries Schedule 3.13 – Material Agreements
Schedule 3.16 – Insurance Schedule 3.24 -- IP Activities Schedule 5.12 -- Post
Closing Matters Schedule 6.02 -- Existing Liens Schedule 6.08 -- Existing
Restrictions EXHIBITS: Exhibit A -- Form of Assignment and Assumption Exhibit B
-- [Reserved] Exhibit C -- Form of Compliance Certificate Exhibit D-1 -- U.S.
Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit D-2 -- U.S. Tax Certificate (For Non-U.S. Lenders
that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-3 -- U.S.
Tax Certificate (For Non-U.S. Participants that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit D-4 -- U.S. Tax Certificate (For Non-U.S.
Participants that are Partnerships for U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------



 
[creditagreement2ndamende006.jpg]
1 DMSLIBRARY01:26808156.18 SECOND AMENDED AND RESTATED CREDIT AGREEMENT SECOND
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 28, 2015 (as it may
be amended, restated, modified, extended or supplemented from time to time, this
“Agreement”) by and among SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware
corporation (“Parent” or “U.S. Borrower”), SWM HOLDCO 1, a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 17, rue Edmond Reuter, L-5326 Contern, Grand-Duchy of
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(Registre de Commerce et des Sociétés, Luxembourg) under number B 182.478 and
with a share capital of EUR 9,416,950 (“SWM HOLDCO 1”), SWM LUXEMBOURG, a
Luxembourg private limited liability company (société à responsabilité limitée),
having its registered office at 17, rue Edmond Reuter, L-5326 Contern,
Grand-Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies (Registre de Commerce et des Sociétés, Luxembourg) under number B
180.186 and with a share capital of EUR 10,691,750 (“SWM Luxembourg” and,
together with U.S. Borrower and SWM Holdco 1, the “Borrowers” and, individually,
each a “Borrower”), the Lenders (as defined below) that are from time to time a
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN
SECURITIES LLC, FIFTH THIRD BANK, MERRILL LYNCH PIERCE FENNER & SMITH, INC.,
SUNTRUST ROBINSON HUMPHREY, INC. and AGFIRST FARM CREDIT BANK., as Joint Lead
Arrangers and Joint Bookrunners, and FIFTH THIRD BANK, MERRILL LYNCH PIERCE
FENNER & SMITH, INC., SUNTRUST BANK and AGFIRST FARM CREDIT BANK, as
Co-Syndication Agents. R E C I T A L S: WHEREAS, the U.S. Borrower, SWM
Luxembourg, the Administrative Agent and the financial institutions party
thereto as lenders previously entered into that certain Amended and Restated
Credit Agreement, dated as of December 11, 2013 (as amended, restated,
supplemented or otherwise modified, the “Original Credit Agreement”), pursuant
to which such lenders agreed to extend certain loans and other financial
accommodations to or for the benefit of the U.S. Borrower and SWM Luxembourg
pursuant to the terms and conditions set forth therein. WHEREAS, the parties
hereto desire to amend and restate the Original Credit Agreement to, among other
things, add SWM Holdco 1 as a Borrower, refinance their existing Loans (as
defined in the Original Credit Agreement) and to increase the Commitment under
the Original Credit Agreement as set forth herein to be used (a) to fund a
portion of the Argotec Acquisition (as defined below), (b) for general corporate
purposes of the Borrowers and their Subsidiaries and (c) to pay expenses
relating to the negotiation and documentation of the Argotec Acquisition and
this Agreement. WHEREAS, in connection with the foregoing, the parties hereto
agree that upon satisfaction of the conditions set forth in Sections 4.01 and
4.02, the Original Credit Agreement shall be amended and restated in its
entirety and superseded by this Agreement; provided, however, the obligation to
repay the Obligations under the Original Credit Agreement shall



--------------------------------------------------------------------------------



 
[creditagreement2ndamende007.jpg]
2 DMSLIBRARY01:26808156.18 continue in full force and effect and shall be
governed by the terms of this Agreement and corresponding Loan Documents. NOW,
THEREFORE, in consideration of the foregoing Recitals and the mutual covenants
set forth below, and intending to be legally bound, the parties hereto agree as
follows: AGREEMENT: ARTICLE I. DEFINITIONS Section 1.01. Defined Terms. As used
in this Agreement, the following terms have the meanings specified below: “ABR”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the Alternate Base Rate. “Acquisition Expenses” means fees, costs
and expenses related to the Argotec Acquisition or any other Permitted
Acquisition. “Adjusted LIBO Rate” means, with respect to any Eurodollar
Borrowing for any Interest Period (or, as applicable, for the purpose of
determining the Alternate Base Rate for any day by reference to a one month
Interest Period), an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) with respect to Loans denominated in U.S. Dollars, the
Statutory Reserve Rate. “Administrative Agent” means JPMorgan Chase Bank, N.A.
in its capacity as administrative agent for the Lenders hereunder, and its
successors and assigns in such capacity. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Adverse Tax Ruling” means a final ruling by the Supreme Court of Brazil against
the taxpayer, SWM Brazil, and in favor of the applicable tax authorities
regarding either one or both of the two assessments by the tax authorities of
the State of Rio de Janeiro for Imposto sobre Circulação de Mercadorias e
Serviços for the period January 1995 through November 2000. “Affiliate” means,
with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. “Agency Site” means the Electronic
System established by the Administrative Agent to administer this Agreement.
“Agent Party” has the meaning assigned to it in Section 9.01(d). “Agreement” has
the meaning set forth in the Preamble.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende008.jpg]
3 DMSLIBRARY01:26808156.18 “Alternate Base Rate” means, for any day, a rate per
annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
FRBNY Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that, the Adjusted
LIBO Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floors set forth
therein. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the FRBNY Rate or
the Adjusted LIBO Rate, respectively. “Anti-Corruption Laws” means all laws,
rules, and regulations of any jurisdiction applicable to any Loan Party or any
of its Subsidiaries from time to time concerning or relating to bribery or
corruption. “Applicable Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. “Applicable Rate” means, for any
day, with respect to any ABR Loan, Eurodollar Loan or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Revolver Eurodollar Spread”, “Revolver
ABR Spread”, “Term Loan A-1 Eurodollar Spread”, “Term Loan A-1 ABR Spread”,
“Term Loan A-2 Eurodollar Spread”, “Term Loan A-2 ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Borrowers’ Net Debt to EBITDA Ratio as
of the most recent determination date; provided that, until the delivery to the
Administrative Agent, pursuant to Section 5.01, of Parent’s consolidated
financial information for the fiscal quarter ending December 31, 2015, the
“Applicable Rate” shall be the applicable rate per annum set forth in Level II
below: Level Net Debt to EBITDA Ratio Revolver Eurodollar Spread and Term Loans
A-1 Eurodollar Spread Revolver ABR Spread and Term Loan A- 1 ABR Spread Term
Loan A-2 Eurodollar Spread Term Loan A- 2 ABR Spread Commitment Fee Rate I
Greater than or equal to 3.25 to 1.00 2.25% 1.25% 2.50% 1.50% 0.35% II Greater
than or equal to 2.50 to 1.00 2.00% 1.00% 2.25% 1.25% 0.30%



--------------------------------------------------------------------------------



 
[creditagreement2ndamende009.jpg]
4 DMSLIBRARY01:26808156.18 Level Net Debt to EBITDA Ratio Revolver Eurodollar
Spread and Term Loans A-1 Eurodollar Spread Revolver ABR Spread and Term Loan A-
1 ABR Spread Term Loan A-2 Eurodollar Spread Term Loan A- 2 ABR Spread
Commitment Fee Rate but less than 3.25 to 1.00 III Greater than or equal to 1.75
to 1.00 but less than 2.50 to 1.00 1.75% 0.75% 2.00% 1.00% 0.25% IV Greater than
or equal to 1.00 to 1.00 but less than 1.75 to 1.00 1.50% 0.50% 1.75% 0.75%
0.20% V Less than 1.00 to 1.00 1.25% 0.25% 1.50% 0.50% 0.15% For purposes of the
foregoing, (a) the Applicable Rate shall be determined as of the end of each
fiscal quarter of Parent based upon Parent’s annual or quarterly consolidated
financial statements delivered pursuant to Section 5.01 and (b) each change in
the Applicable Rate resulting from a change in the Net Debt to EBITDA Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that, the Net Debt to EBITDA
Ratio shall be deemed to be at Level I set forth above (A) at any time that an
Event of Default has occurred and is continuing or (B) if the Borrowers fail to
deliver the annual or quarterly consolidated financial statements required to be
delivered by them pursuant to Section 5.01, during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered. In the event that any financial statement or
certification delivered pursuant to Section 5.01 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, (i) Parent
shall immediately (a) deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period and (b) determine the Applicable Rate for
such Applicable Period based upon the corrected compliance certificate, and (ii)
the applicable Borrower shall immediately pay to the Administrative Agent for
the benefit of the Lenders the accrued additional interest and other fees owing
as a result of



--------------------------------------------------------------------------------



 
[creditagreement2ndamende010.jpg]
5 DMSLIBRARY01:26808156.18 such increased Applicable Rate for such Applicable
Period, which payment shall be promptly distributed by the Administrative Agent
to the Lenders entitled thereto. “Approved Fund” has the meaning assigned to
such term in Section 9.04(b). “Argotec” means Argotec Intermediate Holdings LLC,
a Delaware limited liability company. “Argotec Acquisition” means the
acquisition on the Effective Date of all of the Equity Interests of Argotec by
SWM-Argotec, LLC. “Argotec Acquisition Agreement” means that certain Equity
Interest Purchase Agreement, dated as of September 17, 2015, by and among
SWM-Argotec, LLC, Argotec Intermediate Holdings Two LLC, Argotec Intermediate
Holdings LLC, Argotec LLC, and solely for certain limited purposes therein
Argotec Holdings LLC, the equity holders of Argotec Holdings LLC and Parent.
“Asset Disposition” means any sale, transfer, lease or other disposition of any
properties or assets of any Borrower or any of its Subsidiaries (including,
without limitation, pursuant to a Sale and Leaseback Transaction and any such
sale, transfer or disposition of Equity Interests) in a single transaction or in
a series of related transactions (other than (a) the sale of inventory or the
licensing of intellectual property in the ordinary course of business, (b) the
sale of surplus, obsolete or worn out property in the ordinary course of
business, (c) the sale of Permitted Investments in the ordinary course of
business, (d) any sale of receivables in the ordinary course of business on a
non-recourse basis (subject to customary carveouts) pursuant to a supply chain
finance program, which participation in such is at the request of a customer of
any Borrower or any of its Subsidiaries, (e) the sale or licensing of
intellectual property that is not used and generating operating revenue in the
business of the Loan Parties or their Subsidiaries and (f) any sale, transfer,
lease or other disposition of any properties or assets having a fair market
value which does not exceed, for any single transaction or related series of
transactions, $1,000,000. “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent. “Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Revolving Maturity Date
and the date of termination of the Revolving Commitments. “Banking Services”
means each and any of the following bank services provided to any Loan Party or
any of their Subsidiaries by any Lender or any Affiliate thereof at the time of
making or entering into such Banking Services (or any Banking Services in
existence as of the Effective Date): (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards, (c) merchant processing services, and (d) treasury
management services (including, without limitation, controlled disbursement,
concentration, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).



--------------------------------------------------------------------------------



 
[creditagreement2ndamende011.jpg]
6 DMSLIBRARY01:26808156.18 “Banking Services Obligations” means any and all
obligations of the Loan Parties or its Subsidiaries, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services. “Bankruptcy Event” means, with
respect to any Person, such Person becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person. “Board” means the Board of Governors of the Federal Reserve System
of the United States of America. “Borrower” and/or “Borrowers” has the meaning
set forth in the Preamble. “Borrowing” means (a) Revolving Loans of the same
Class and Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect, (b)
Terms Loans of the same Class and Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect or (c) a Swingline Loan. “Borrowing Request” means a request by the
applicable Borrower for a Borrowing in accordance with Section 2.03. “Brazil Tax
Assessment” means those certain tax assessments existing as of the Effective
Date against SWM Brazil by the tax authorities of the State of Rio de Janeiro,
Brazil with respect to the transaction tax on the Circulation of Goods and
Services for Interstate and Intermunicipal Transportation and Communications
(ICMS) for the period from January 1995 through November 2000. “Business Day”
means any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed;
provided that, if a determination of a Business Day shall relate to (a) a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are closed for dealings in U.S. Dollar deposits in the London interbank
market, (b) an Offshore Currency Loan or Letter of Credit denominated in Euros,
or any other dealings in Euros to be carried out pursuant to this Agreement, the
term “Business Day” shall also exclude any day that is not a TARGET Day, (c) any
other Loan or Letter of Credit in any Offshore Currency, the term “Business Day”
shall also exclude any day on which dealings in deposits in the relevant
Offshore Currency are not



--------------------------------------------------------------------------------



 
[creditagreement2ndamende012.jpg]
7 DMSLIBRARY01:26808156.18 conducted by and between banks in the applicable
offshore interbank market for such Offshore Currency and (d) any Foreign
Borrower, the term “Business Day” shall also exclude any day on which banks in
the Grand-Duchy of Luxembourg are authorized or required by law to remain
closed. “Capital Lease” means, with respect to any Person, any lease of (or
other arrangement conveying the right to use) any real or personal property by
such Person, or a combination thereof, that, in conformity with GAAP, is
accounted for as a capital lease on the balance sheet of such Person. “Capital
Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any Capital Lease, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP. “Change in Control” means (a)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof) of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Parent; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Parent by Persons who were neither (i) nominated, appointed or
approved for consideration by shareholders for election by the board of
directors of Parent nor (ii) appointed by directors so nominated, appointed or
approved. “Change in Law” means the occurrence after the date of this Agreement
(or, with respect to any Lender, such later date on which such Lender becomes a
party to this Agreement) of (a) the adoption of or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued. “Class” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are U.S. Revolving Loans, EUR Revolving Loans, Term Loan A-1s, Term
Loan A-2s or Swingline Loans. “Code” means the Internal Revenue Code of 1986, as
amended from time to time.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende013.jpg]
8 DMSLIBRARY01:26808156.18 “Collateral” means any and all personal property
owned, leased or operated by a Person covered by the Collateral Documents and
any and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be, become or be intended to be, subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, to secure the Secured
Obligations; provided, however, that Collateral shall not include the Excluded
Assets. “Collateral Documents” means, collectively, the Security Agreement, the
Pledge Agreement and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, guarantees whether theretofore,
now or hereafter executed by any Loan Party and delivered to the Administrative
Agent. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute. “Commitments”
means, with respect to each Lender, such Lender’s Term Loan A-1 Commitment, Term
Loan A-2 Commitment and Revolving Commitment. The initial aggregate amount of
the Lenders’ Commitments is $1,000,000,000. “Communications” has the meaning
assigned to it in Section 9.01(d). “Computation Date” means (a) each date of a
delivery of a Borrowing Request, (b) with respect to any Letter of Credit, each
of the following: (i) each date of a Borrower’s delivery of a request for the
issuance of a Letter of Credit, (ii) each date of a Borrower’s request for an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, and (iii) each date of any payment by the Issuing Bank under any
Letter of Credit, and (c) the last day of each fiscal quarter. “Connection
Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Credit Party”
means the Administrative Agent, the Issuing Bank, the Swingline Lenders or any
other Lender. “Default” means any event or condition which constitutes an Event
of Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default. “Defaulting Lender” means any Lender that
(a) has failed, within two Business Days of the date required to be funded or
paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party



--------------------------------------------------------------------------------



 
[creditagreement2ndamende014.jpg]
9 DMSLIBRARY01:26808156.18 any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified any Credit Party or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event. “Disclosed Matters”
means the actions, suits and proceedings and the environmental matters disclosed
in Schedule 3.06. “Domestic Subsidiary” means any direct or indirect Subsidiary
of Parent that is organized under the laws of the United States, any State or
commonwealth thereof (not including any territory or possession thereof) or the
District of Columbia. “EBITDA” means, for any period, Net Income for such period
plus (without duplication and to the extent deducted in determining Net Income
for such period) the sum of (a) Interest Expense for such period, (b) income tax
expense for such period, (c) all amounts attributable to depreciation and
amortization expense for such period, (d) earnings attributable to the minority
interest held by Parent or any of its Subsidiaries in Persons that are not
Subsidiaries, to the extent such earnings are actually distributed in cash to
Parent or any of its Subsidiaries, (e) the amount of any restructuring charge or
reserve or integration cost that is deducted (and not added back) in such period
in computing Net Income, including any one-time costs incurred in connection
with acquisitions or divestitures, and costs related to the closure and/or
consolidation of facilities and to exiting lines of business; provided, that the
aggregate amount added back for any Reference Period pursuant to this clause (e)
shall not exceed 10% of EBITDA for such Reference Period (calculated without
giving effect to this clause (e)), (f) the addback of historical costs that have
been reduced (in whole or in part) in connection with steps taken by Parent and
its Subsidiaries as a result of any Permitted Acquisition as certified by an
officer of Parent as factually supportable and approved by the Administrative
Agent in its reasonable discretion (g) any expenses or charges (other than
depreciation or amortization expense) related to any equity offering,
Investment, acquisition, disposition or recapitalization permitted hereunder,
and (h) all other non-cash charges (provided that, if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent), minus (without duplication and to the extent
included in determining Net Income) (a) amortization of deferred revenue, but
not including any increase in deferred revenues for such period and (b) minority
interests in the



--------------------------------------------------------------------------------



 
[creditagreement2ndamende015.jpg]
10 DMSLIBRARY01:26808156.18 earnings of Subsidiaries, to the extent such
earnings are distributed in cash to the holders of such minority interests which
such holders are not Parent or any of its Subsidiaries, all calculated for
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP. For
purposes of calculating EBITDA for any period of four consecutive quarters
(each, a “Reference Period”), (i) if at any time during such Reference Period
(and after the Effective Date), Parent or any of its Subsidiaries shall have
made an acquisition or a disposition of any line of business or Subsidiary,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to such acquisition or disposition, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act of 1933, as amended, and as interpreted by the staff of
the Securities and Exchange Commission) or in such other manner reasonably
acceptable to the Administrative Agent as if any such acquisition, disposition
or adjustment occurred on the first day of such Reference Period and (ii) from
and after the consummation of the Argotec Acquisition, pro forma EBITDA for the
fiscal quarters ended December 31, 2014, March 31, 2015 and June 30, 2015 for
Parent and its Subsidiaries shall be deemed to be $42,500,000, $45,200,000 and
$55,200,000, respectively, and the EBITDA for the fiscal quarter ending
September 30, 2015 for Parent and its Subsidiaries shall be calculated in
accordance with clause (i) above. “Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02). “Electronic Signature” means an electronic sound, symbol, or
process attached to, or associated with, a contract or other record and adopted
by a person with the intent to sign, authenticate or accept such contract or
record. “Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system. “EMU” means the economic and monetary union
in accordance with the Treaty of Rome 1957, as amended by the Single European
Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998. “EMU
Legislation” means the legislative measures of the EMU for the introduction of,
changeover to or operation of a single or unified European currency.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters. “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the



--------------------------------------------------------------------------------



 
[creditagreement2ndamende016.jpg]
11 DMSLIBRARY01:26808156.18 Borrowers or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
“Equivalent Amount” means, whenever this Agreement requires or permits a
determination on any date of the equivalent in any currency (the “base
currency”) of an amount expressed in any other currency (the “other currency”),
the equivalent amount in such base currency of such amount expressed in the
other currency as determined by the Administrative Agent or Borrowers, as
applicable, on such date on the basis of the Spot Rate for the purchase of the
base currency with such other currency on the relevant Computation Date provided
for hereunder. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. “ERISA Affiliate” means any trade or
business (whether or not incorporated) that, together with any Borrower, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code. “ERISA Event” means (a) any
“reportable event”, as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the 30
day notice period is waived), (b) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, (d) the incurrence by the
Borrowers or any of their ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan, (e) the receipt by the
Borrowers or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) the incurrence by the Borrowers or any of
their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, or (g) the receipt by
the Borrowers or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrowers or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA. “Euro”, “EUR” and “€” mean the lawful
currency of the Participating Member States introduced in accordance with the
EMU Legislation.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende017.jpg]
12 DMSLIBRARY01:26808156.18 “Eurodollar” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO
Rate. “EUR Revolving Commitment” means, at any time, with respect to each
Lender, the commitment, if any, of such Lender to make EUR Revolving Loans in
Euros and to acquire participations in Letters of Credit issued in Euros in
connection therewith up to the amount set forth on the Commitment Schedule (or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable) as such commitment may be reduced or increased from time
to time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The EUR Revolving Commitment of each EUR Revolving
Credit Lender is a sub-commitment of its Revolving Commitment. The initial
aggregate amount of the Lenders’ EUR Revolving Commitments is the Equivalent
Amount in Euros of $450,000,000. “EUR Revolving Credit Exposure” means, with
respect to any EUR Revolving Credit Lender at any time, the sum of the
Equivalent Amount in U.S. Dollars of the outstanding principal amount of such
Lender’s EUR Revolving Loans and its LC Exposure with respect to Letters of
Credit issued in Euros at such time. “EUR Revolving Credit Lender” means a
Lender with a EUR Revolving Commitment or, if the EUR Revolving Commitments have
terminated or expired, a Lender with EUR Revolving Credit Exposure. “EUR
Revolving Loan” means a Loan made pursuant to Section 2.01(b). “Event of
Default” has the meaning assigned to such term in Article VII. “Excluded
Accounts” means (i) any deposit account or securities accounts held by any
Subsidiary that is not a Loan Party or held by a Foreign Borrower and (ii) any
deposit account or securities accounts held by any U.S. Loan Party which has an
average monthly balance of not more than $1,000,000; provided that the aggregate
amount on deposit for all Excluded Accounts described in this clause (ii) shall
not exceed $10,000,000 at any one time. “Excluded Assets” means the foregoing,
(i) all fee and leasehold real property, (ii) interests in partnerships, joint
ventures and non-wholly-owned subsidiaries which cannot be pledged without the
consent of one or more third parties pursuant to the applicable partnership,
joint venture or shareholders’ agreement (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), (iii) any
property and assets the pledge of which would require governmental consent,
approval, license or authorization (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), (iv) any
“intent-to- use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (v) property
owned by any Excluded Subsidiary or Foreign Subsidiaries (other than SWM
Luxembourg and SMW Holdco 1 as security for the Obligations of SWM Holdco 1),
(vi) finished goods inventory sold by any Loan Party but the possession of which
is maintained by such Loan Party under any inventory



--------------------------------------------------------------------------------



 
[creditagreement2ndamende018.jpg]
13 DMSLIBRARY01:26808156.18 management or similar program, including, but not
limited to, any finished goods inventory held at SWM International’s Spotswood
facility held for Phillip Morris USA, (vii) any property with respect to which
the Administrative Agent, in its sole discretion, determines that the cost or
burden of subjecting such property to a Lien under the Security Documents is
disproportionate to the value of the collateral security afforded thereby,
(viii) thirty-five percent (35%) of the total outstanding voting capital stock
of each new and existing first tier Foreign Subsidiary (other than any
subsidiary directly owned by SWM Luxembourg or SWM Holdco 1); and (ix) one
hundred percent (100%) of the capital stock of any subsidiary held by a Foreign
Subsidiary (other than any Subsidiary directly owned by SWM Luxembourg or SWM
Holdco 1). “Excluded Subsidiary” means any non-wholly owned Domestic Subsidiary
that is contractually prohibited from being a Loan Guarantor; provided, that
such contractual prohibition is deemed necessary in good faith by Parent.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Agreement Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Guarantor of, or the grant by such Loan Guarantor of a
security interest to secure, such Swap Agreement Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Guarantor’s failure for any reason to constitute an ECP at the time the
Guarantee of such Loan Guarantor or the grant of such security interest becomes
or would become effective with respect to such Swap Agreement Obligation. If a
Swap Agreement Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Agreement
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal. “Excluded Taxes” means any of the following
Taxes imposed on or with respect to a Recipient or required to be withheld or
deducted from a payment to a Recipient, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal and United Kingdom withholding Taxes (excluding (x) the
portion of United Kingdom withholding Taxes with respect to which the applicable
Lender is entitled to claim a reduction under an income tax treaty, and (y)
United Kingdom withholding Taxes on payments made by any guarantor under any
guarantee of the obligations) imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan, Letter of
Credit or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Commitment (other
than pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (g), and (d) any U.S.
Federal withholding Taxes imposed under FATCA.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende019.jpg]
14 DMSLIBRARY01:26808156.18 “Existing Debt Documents” means the Original Credit
Agreement and each other Loan Document (as defined therein). “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code. “Federal Funds Effective Rate” means, for any day, the
rate calculated by the FRBNY based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the New York Fed shall
set forth on its public website from time to time) and published on the next
succeeding Business Day by the FRBNY as the federal funds effective rate. “Fee
Letter” means that certain fee letter agreement, dated September 30, 2015, among
Parent, SWM Luxembourg, the Administrative Agent and J.P. Morgan Securities LLC.
“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or controller of the
applicable Loan Party. “Financial Statements” means the financial statements to
be furnished pursuant to Section 5.01(a) and (b). “Foreign Borrower” means,
individually, each of SWM Luxembourg, SWM Holdco 1 and each other Borrower which
may become a borrower hereunder pursuant to Section 5.09 from time to time that
is a Foreign Subsidiary of Parent. “Foreign Borrower Documents” has the meaning
assigned to such term in Section 3.19. “Foreign Lender” means (a) if the
applicable Borrower is a U.S. Person, a Lender that is not a U.S. Person, and
(b) if the applicable Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. “Foreign Subsidiary” means any direct or
indirect Subsidiary of Parent that is not a Domestic Subsidiary. “FRBNY” means
the Federal Reserve Bank of New York. “FRBNY Rate” means, for any day, the
greater of (a) the Federal Funds Effective Rate in effect on such day and (b)
the Overnight Bank Funding Rate in effect on such day; provided that if both
such rates are not so published for any day that is a Business Day, the term
“FRBNY Rate” means the rate quoted for such day for a federal funds transaction
at 11:00 a.m. on such day received by the Administrative Agent from a Federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende020.jpg]
15 DMSLIBRARY01:26808156.18 “GAAP” means generally accepted accounting
principles in the United States of America. “Governmental Authority” means the
government of the United States of America, any other nation or any political
subdivision thereof, whether foreign, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government. “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
ordinary course of business, (ii) joint and several liability imposed by
Environmental Laws or (iii) inventory purchase agreements entered into in
connection with the sale of a mill or other facility. “Guaranteed Obligations”
has the meaning assigned to such term in Section 10.01. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Impacted
Interest Period” has the meaning assigned to it in the definition of “LIBO
Rate.” “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (including, without limitation,
with respect to overdrafts), (b) all obligations of such Person evidenced by
bonds, debentures, notes, preferred Equity Interests (which preferred Equity
Interests are either mandatorily redeemable or redeemable at the option of the
holder, in each case, at any time on or prior to the date that is six months
after the Term Loan A-2 Maturity Date) or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding trade accounts payable incurred in the ordinary course of business
and repayable in accordance with customary trade practices and excluding
earnouts to the extent not required to be reflected as a liability on the
balance sheet of such Person in accordance with GAAP), (f) all Indebtedness of



--------------------------------------------------------------------------------



 
[creditagreement2ndamende021.jpg]
16 DMSLIBRARY01:26808156.18 others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Off-Balance Sheet Liabilities. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. “Indemnified Taxes” means (a) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document and (b) to
the extent not otherwise described in (a) hereof, Other Taxes. “Indemnitee” has
the meaning assigned to it in Section 9.03(b). “Ineligible Institution” has the
meaning assigned to it in Section 9.04(b). “Information Memorandum” means the
Confidential Information Memorandum dated September 23, 2015 relating to the
Loan Parties and the Transactions. “Interest Coverage Ratio” means, on any date
of determination, the ratio of (a) EBITDA to (b) Interest Expense paid or
payable in cash, in case of each of clauses (a) and (b) for the most recently
completed four fiscal quarters then ended of Parent as of such date. “Interest
Election Request” means a request by any Borrower to convert or continue a
Borrowing in accordance with Section 2.08. “Interest Expense” means, for any
period, total interest expense (including that attributable to Capital Lease
Obligations) of Parent and its Subsidiaries for such period with respect to all
outstanding Indebtedness of Parent and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) calculated on a consolidated basis for Parent
and its Subsidiaries for such period in accordance with GAAP. “Interest Payment
Date” means (a) with respect to any ABR Loan (other than a Swingline Loan), the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid. “Interest
Period” means with respect to any Eurodollar Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in



--------------------------------------------------------------------------------



 
[creditagreement2ndamende022.jpg]
17 DMSLIBRARY01:26808156.18 the calendar week or calendar month that is one week
or one, two, three or six months thereafter, as the applicable Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar week or month, as
applicable, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Borrowing
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing. “Interpolated Rate” means, at any
time, for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Screen Rate for the longest period for which the LIBO Screen Rate
is available for U.S. Dollars or Euros, as applicable) that is shorter than the
Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest period
(for which that LIBO Screen Rate is available for U.S. Dollars or Euros, as
applicable) that exceeds the Impacted Interest Period, in each case, at such
time. “IRS” means the United States Internal Revenue Service. “Issuing Bank”
means JPMorgan Chase Bank, N.A. and any other Lender that agrees to act as an
Issuing Bank, each in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.06(i). Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Each reference herein to the “Issuing Bank” shall be deemed to
be a reference to the relevant Issuing Bank. “Judgment Currency” has the meaning
assigned to such term in Section 9.16. “LC Borrower” has the meaning assigned to
such term in Section 2.06(b). “LC Collateral Account” has the meaning assigned
to such term in Section 2.06(j). “LC Disbursement” means a payment made by the
Issuing Bank pursuant to a Letter of Credit. “LC Exposure” means, at any time,
the sum of (a) the Equivalent Amount in U.S. Dollars of the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the Equivalent
Amount in U.S. Dollars of the aggregate amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrowers at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende023.jpg]
18 DMSLIBRARY01:26808156.18 “Lender Parent” means, with respect to any Lender,
any Person as to which such Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders and the Issuing Bank. “Letter of Credit” means
any letter of credit issued pursuant to this Agreement. “Letter of Credit
Commitment” means $20,000,000. “LIBO Rate” means, for any Interest Period for
any Eurodollar Loan comprising part of the same Borrowing in any currency, an
interest rate per annum: (a) in the case of U.S. Dollars, equal to the rate
appearing on Reuters Screen LIBOR01 or LIBOR02 Page (“U.S. LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, three (3) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; and (b) in the case of Euros, equal
to the rate per annum for deposits in such currency that appears on Reuters Page
EURIBOR-01 (together with the U.S. LIBOR Screen Rate, the “LIBO Screen Rate”);
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided further that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency
then the LIBO Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “LIBO Screen Rate” has the meaning assigned to
it in the definition of “LIBO Rate.” “Lien” means, with respect to any asset,
(a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities. “Loan Documents” means this Agreement,
including schedules and exhibits hereto, and any agreements entered into in
connection herewith by any Borrower or any Loan Party with or in favor of the
Administrative Agent and/or the Lenders, including the Loan Guaranty, the
Collateral Documents, letter of credit applications and any agreements between
the Borrower and any Issuing Bank regarding the respective rights and
obligations between the Borrowers and the Issuing Bank in connection with the
issuance of Letters of Credit and any other documents prepared in connection
with the other Loan Documents, if any, and identified in Section 4.01 or



--------------------------------------------------------------------------------



 
[creditagreement2ndamende024.jpg]
19 DMSLIBRARY01:26808156.18 4.02. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any time and all times such reference becomes
operative. “Loan Guarantor” means (i) Parent and (ii) Parent’s Material
Subsidiaries (other than Excluded Subsidiaries), so long as such Material
Subsidiaries are Domestic Subsidiaries, and any other Person (other than an
Additional Borrower) who becomes a party to the Loan Guaranty. “Loan Guaranty”
means, in the case of Parent, Article X of this Agreement, in the case of SWM
Luxembourg, that certain Guaranty dated as of the Effective Date, by SWM
Luxembourg in favor of the Administrative Agent and, in all other cases, the
Subsidiary Guaranty. “Loan Parties” means, collectively, the Borrowers, the Loan
Guarantors and, in each case, their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require. “Loans” means the loans made by the Lenders to any Borrower
pursuant to this Agreement. “Material Acquisition” means a Permitted Acquisition
with an aggregate consideration of greater than the Equivalent Amount of
$100,000,000. “Material Acquisition Period” means the fiscal quarter during
which a Material Acquisition was consummated and the immediately following three
fiscal quarters; provided, however, that no Material Acquisition Period shall
occur unless Parent designates, on or prior to the consummation of the
applicable Material Acquisition, in writing to the Administrative Agent such
period as a Material Acquisition Period. “Material Adverse Effect” means (a) a
material adverse change in, or a material adverse effect on (i) the operations,
business, assets, properties, liabilities (actual or contingent) or condition,
financial or otherwise, of Parent and its Subsidiaries, taken as a whole, or
(ii) the ability of any Loan Party to perform any of its obligations under any
Loan Document to which it is a party, (b) a material impairment of the rights
and remedies of or benefits available to the Administrative Agent or any Lender
under the Loan Documents, or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Borrower or any other
Loan Party of any Loan Document to which it is a party. “Material Indebtedness”
means Indebtedness (other than the Loans, Letters of Credit or intercompany
Indebtedness permitted by Section 6.04), or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrowers and their Subsidiaries
in an aggregate principal amount exceeding the Equivalent Amount of $20,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende025.jpg]
20 DMSLIBRARY01:26808156.18 “Material Subsidiary” means (a) each Borrower other
than Parent and (b) each other consolidated Subsidiary of Parent which (i) holds
10% or more of the consolidated assets of Parent, or (ii) generates 10% or more
of consolidated EBITDA of Parent, calculated as of the most recent fiscal period
for which the Administrative Agent shall have received financial statements
required to be delivered pursuant to Section 5.01(a) and (b). “Maximum Rate” has
the meaning assigned to such term in Section 9.14. “Moody’s” means Moody’s
Investors Service, Inc. “Multiemployer Plan” means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA. “Net Cash Proceeds” means, with respect
to any Prepayment Event, (a) the cash proceeds received in respect of such event
including (i) any cash received in respect of any non- cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but excluding any interest payments), but only as and when received,
(ii) in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, minus
(b) the sum of (i) all reasonable fees and out- of-pocket expenses paid to third
parties (other than Affiliates) in connection with such event, (ii) in the case
of a sale, transfer or other disposition of an asset (including pursuant to a
sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer of Parent). “Net
Debt” means, for any date of determination, subject to Section 6.03(b)(vi), (a)
Parent’s and its Subsidiaries’ consolidated Total Debt as of such date minus (b)
the sum of (x) the total amount of unrestricted cash and cash equivalents
located in the United States plus (y) 65% of the sum of cash equivalents and
unrestricted cash located outside of the United States (in each case as defined
in and set forth on the consolidated financial statements of Parent for the
previous fiscal quarter or year for which financial statements have been
delivered pursuant to Section 5.01(a) or (b)) of Parent and its Subsidiaries, to
the extent the sum of clauses (x) and (y) is in excess of the Equivalent Amount
of $15,000,000, in each case, as determined in accordance with GAAP; provided,
however, that clause (i) of the definition of “Indebtedness” shall be excluded
for purposes of determining Net Debt. “Net Debt to EBITDA Ratio” means, on any
date of determination, the ratio of (a) Net Debt as of such date to (b) EBITDA
for the most recently completed four fiscal quarters then ended of Parent as of
such date. “Net Income” means, for any period, the consolidated net income (or
loss) of Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP; provided that



--------------------------------------------------------------------------------



 
[creditagreement2ndamende026.jpg]
21 DMSLIBRARY01:26808156.18 there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary or is merged
into or consolidated with Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which Parent or any of its
Subsidiaries has an ownership interest and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary. “Non-Consenting Lender” has the meaning
assigned to such term in Section 9.02(d). “Obligated Party” has the meaning
assigned to such term in Section 10.02. “Obligations” means all unpaid principal
of and accrued and unpaid interest on the Loans, all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations, indebtedness (including interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
liabilities of any of the Loan Parties to any of the Lenders, the Administrative
Agent, the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof. “Offshore Currency” means Euros. “Offshore Currency
Loan” means any Loan denominated in an Offshore Currency. “OFAC” has the meaning
assigned to such term in Section 5.10. “Off-Balance Sheet Liability” of a Person
means (a) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability under any
Sale and Leaseback Transaction other than Capital Lease Obligations, (c) any
liability under any so-called “synthetic lease” arrangement or transaction
entered into by such Person or (d) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person. “Original Credit Agreement” has the meaning assigned to such term
in the Recitals. “Other Connection Taxes” means, with respect to any Recipient,
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan, Letter
of Credit or Loan Document).



--------------------------------------------------------------------------------



 
[creditagreement2ndamende027.jpg]
22 DMSLIBRARY01:26808156.18 “Other Taxes” means all present or future stamp,
court or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the registration, receipt or perfection of
a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19). “Overnight
Bank Funding Rate” means, for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.–managed banking
offices of depository institutions (as such composite rate shall be determined
by the FRBNY as set forth on its public website from time to time) and published
on the next succeeding Business Day by the FRBNY as an overnight bank funding
rate (from and after such date as the New York Fed shall commence to publish
such composite rate). “P de Mal” means Papeteries de Malaucene S.A.S. and its
subsidiary, Malaucene Industries S.N.C. “Parent” has the meaning assigned to
such term in the preamble to this Agreement. “Participant” has the meaning
assigned to such term in Section 9.04(c). “Participant Register” has the meaning
assigned to such term in Section 9.04(c). “Participating Member State” means
each state so described in any EMU Legislation. “PBGC” means the Pension Benefit
Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions. “Permitted Acquisition” means any acquisition,
other than the Argotec Acquisition or an intercompany acquisition, by (i) Parent
or any of its Subsidiaries of all or substantially all of the assets of a
Person, or of all or substantially all of any business or division of a Person
or (ii) Parent or any of its Subsidiaries of a majority of the Equity Interests
of any Person, in each case, so long as the following conditions have been
satisfied: (a) the Administrative Agent shall receive not less than twenty (20)
days’ prior written notice of any such acquisition with an aggregate
consideration of greater than the Equivalent Amount of $100,000,000 individually
or in the aggregate in any fiscal year, which notice shall include a reasonably
detailed description of the proposed terms of such acquisition and identify the
anticipated closing date thereof; (b) the Administrative Agent shall receive,
not less than ten (10) Business Days (or such shorter period as shall be agreed
to by the Administrative Agent) prior to the consummation of such acquisition
(to the extent notice thereof is required under clause (a) above), a due
diligence package, which package shall include, without limitation, the
following with regard to the acquisition of the applicable Target: (i) pro forma
financial projections (after giving effect to such acquisition) for Parent and
its Subsidiaries for the current and next two (2) fiscal years or through the
remaining term of the agreement; and



--------------------------------------------------------------------------------



 
[creditagreement2ndamende028.jpg]
23 DMSLIBRARY01:26808156.18 (ii) a general description of (A) the Target’s
business and (B) material agreements binding upon the Target or any of its
personal or real property and, if requested by the Administrative Agent, copies
of such material agreements; (c) prior to and after giving effect to such
acquisition and the incurrence of any Loans, other Indebtedness or contingent
obligations in connection therewith, Parent on a consolidated basis shall be in
pro forma compliance (after giving effect to such acquisition, calculated in a
manner reasonably satisfactory to the Administrative Agent) with the then
applicable covenant levels as set forth in Section 6.10(b) and (c), in each
case, minus 0.25, calculated for the four (4) fiscal quarter period ending on
the last day of the most recently ended quarter for which financial statements
of Borrower have been delivered to the Administrative Agent pursuant to Section
5.01(a) or (b) prior to such acquisition; (d) all material consents necessary
for such acquisition have been acquired and such acquisition is consummated in
accordance with the applicable acquisition documents and applicable law; (e)
such acquisition shall not be hostile and (if required) shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equity holders of the Target; and (f) no Default or Event of Default is in
existence or would occur after giving effect to such acquisition. “Permitted
Encumbrances” means: (a) Liens imposed by law for Taxes that are not yet due or
are being contested in compliance with Section 5.04; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law or arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 5.04; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations or to
secure statutory obligations of the Borrowers or their Subsidiaries; (d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (e) judgment
liens in respect of judgments that do not constitute an Event of Default under
clause (k) of Article VII; and



--------------------------------------------------------------------------------



 
[creditagreement2ndamende029.jpg]
24 DMSLIBRARY01:26808156.18 (f) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of any Borrower or any Subsidiary; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness. “Permitted Investments” means: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by (i) the government of Brazil, with respect to investments of
amounts arising from or used in the conduct of such Person’s business in Brazil,
(ii) the United States (or by any agency thereof to the extent such obligations
are backed by the full faith and credit of the United States), (iii) Canada,
(iv) any member country of the European Union, (v) the People’s Republic of
China, with respect to investments of amounts arising from or used in the
conduct of such Person’s business in China, or (vi) the Republic of The
Philippines, with respect to investments of amounts arising from or used in the
conduct of such Person’s business in the Philippines; (b) investments in
commercial paper maturing within 270 days from the date of acquisition thereof
and having, at such date of acquisition, a credit rating from S&P not less than
“A-2” or not less than “P-2” from Moody’s Investors Service; (c) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any commercial
bank which has a combined capital and surplus and undivided profits of not less
than $200,000,000; (d) fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above; (e) money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, to the
extent any such money market funds are subject to such act, (ii) are rated AAA
by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$2,000,000,000; (f) such other instruments (within the meaning of Article 9 of
the Uniform Commercial Code as adopted in the State of New York) or money market
funds either (i) as listed on Schedule 1.01 or (ii) as the Borrowers may request
and the Administrative Agent may approve in writing, which approval will not be
unreasonably withheld; and (g) with respect to investments of amounts arising
from or used in the conduct of such Person’s business in Brazil, China and the
Philippines, bank debt securities issued by the following banks: Banco ABN AMRO
Real S.A., Banco do Brasil S.A., Banco Itau



--------------------------------------------------------------------------------



 
[creditagreement2ndamende030.jpg]
25 DMSLIBRARY01:26808156.18 S.A., Banco Safra S.A., HSBC Bank Brasil S.A. Banco
Multiplo, Standard Chartered Bank, Industrial and Commercial Bank of China,
Pudong Development Bank Co. Ltd., Bank of China, China Construction Bank,
RobinsonsBank, Bank of the Philippine Islands, Equitable PCI Bank (collectively,
the “Permitted Banks”) or any Lender; provided that (i) such bank receives a
long-term foreign currency senior debt rating from either S&P or Moody’s and
such rating is equal to or higher than B- (or the then equivalent) (provided
that (A) if the ratings established or deemed to have been established by S&P
and Moody’s for such bank shall differ, the lower of the two ratings shall apply
and (B) if neither S&P nor Moody’s shall have in effect a long-term foreign
currency senior debt rating for such bank, then Moody’s long-term foreign
currency deposit rating, if any, shall be substituted therefor); (ii)
notwithstanding anything to the contrary contained in this definition, the
aggregate amount of all investments and other amounts held by Borrowers or any
of their Subsidiaries in Permitted Banks shall not exceed the Equivalent Amount
of $30,000,000 and the aggregate amount of all investments and other amounts
held in Permitted Banks located in the Philippines shall not exceed the
Equivalent Amount of $50,000,000 and (iii) such investments may be terminated
without premium or penalty within three Business Days. “Permitted Liens” means
Liens permitted by Section 6.02 hereof. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
employee pension benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA. “Platform” means Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system.
“Pledge Agreement” means that certain Pledge Agreement (including any and all
supplements thereto), dated as of the date hereof, among the Foreign Borrowers
and the Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties. “Prepayment Event” means: (a) any Asset Disposition
(including pursuant to a Sale and Leaseback) by any Loan Party or any
Subsidiary, other than dispositions described in Section 6.03(b) (i), (ii),
(iii) and (iv); or (b) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Loan Party with a fair value immediately prior to such
event equal to or greater than $10,000,000.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende031.jpg]
26 DMSLIBRARY01:26808156.18 “Prime Rate” means the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its office located at 270 Park Avenue, New York, New York;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. “Public-Sider” means a
Lender whose representatives may trade in securities of any Loan Party or its
controlling person or any of its Subsidiaries while in possession of the
financial statements provided by any Loan Party under the terms of this
Agreement. “Qualified ECP Guarantor” means, in respect of any Swap Agreement
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Loan Guaranty or grant of the relevant security interest
becomes or would become effective with respect to such Swap Agreement Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Recipient” means, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) any Issuing Bank. “Register” has the meaning assigned to
such term in Section 9.04(b). “Related Parties” means, with respect to any
specified Person, such Person’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates. “Report” means reports prepared by the Administrative Agent or
another Person showing the results of examinations, inspections or audits
pertaining to a Borrower’s and/or any of its Subsidiary’s assets from
information furnished by or on behalf of such Borrower or any such Subsidiary,
which Reports may be distributed to the Lenders by the Administrative Agent.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing at least
51% of the sum of the total Revolving Credit Exposures, outstanding Term Loans
and unused Commitments at such time; provided that for purposes of declaring the
Loans to be due and payable pursuant to Article VII, and for all purposes after
the Loans become due and payable pursuant to Article VII or the Commitments
expire or terminate, then, (i) as to each Lender, clause (a) of the definition
of Swingline Exposure shall only be applicable for purposes of determining its
Revolving Credit Exposure to the extent such Lender shall have funded its
participation in the outstanding Swingline Loans. “Requirement of Law” means, as
to any Person, the certificate of incorporation and bylaws or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende032.jpg]
27 DMSLIBRARY01:26808156.18 “Restricted Payment” means (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Borrowers or any Subsidiary, or (b) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Borrowers or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrowers or any Subsidiary. “Retained Proceeds” means the
aggregate amount equal to the Net Cash Proceeds not used by the Borrowers to
prepay the Term Loans pursuant to Section 6.03(b)(v) or 6.03(b)(vi) less (a) the
amount of voluntary prepayments of the Term Loans from the Asset Disposition
giving rise to such Retained Proceeds, (b) the amount of other voluntary
prepayments of the Term Loans made after the date of such Asset Disposition
which are applied to the installments thereof in the inverse order of maturity
and (c) the amount of such Net Cash Proceeds reinvested in the business of
Parent and its Subsidiaries in accordance with Section 2.11(c). “Retained
Proceeds Period” means, a period commencing on the date on which a prepayment of
the Term Loans is not made pursuant to Section 6.03(b)(v) or 6.03(b)(vi)
continuing until the earliest of (a) the date on which the Term Loans are paid
in full, (b) the date on which the Borrowers make one or more voluntary
prepayments of the Term Loans in an amount equal to the Retained Proceeds (or if
less, the outstanding amount of the Term Loans) and (c) the date the Retained
Proceeds are otherwise reduced to zero. “Revolving Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder up to the amount set forth on the Commitment Schedule (or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable) as such commitment may be reduced, increased or extended from
time to time pursuant to (a) Section 2.09 or Section 2.21 and (b) assignments by
or to such Lender pursuant to Section 9.04. The portion of the Revolving
Commitments, if any, which may be utilized for EUR Revolving Loans shall
constitute the EUR Revolving Commitment, which shall be treated as a
sub-facility of the Revolving Commitment; provided that, the total Revolving
Credit Exposure shall not exceed the total Revolving Commitments. The initial
aggregate amount of the Lenders’ Revolving Commitments is $650,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount in U.S. Dollars of the outstanding principal amount
of such Lender’s Revolving Loans, its LC Exposure and its Swingline Exposure at
such time. “Revolving Lenders” means, collectively, the U.S. Revolving Credit
Lenders and the EUR Revolving Credit Lenders. “Revolving Loan” means a Loan made
pursuant to Section 2.01(a) or 2.01(b). “Revolving Maturity Date” means the
later of (a) October 28, 2020 and (b) if the maturity date is extended pursuant
to Section 2.21, such extended maturity date pursuant to such Section.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende033.jpg]
28 DMSLIBRARY01:26808156.18 “S&P” means Standard & Poor’s. “Sale and Leaseback
Transaction” means any sale or other transfer of property by any Person with the
intent to lease such property as lessee, but excluding any such transaction
pertaining to the sale of real property entered into by a Person prior to the
date such Person became a Subsidiary of the Parent. “Sanctioned Country” means,
at any time, a country, region or territory which is itself the subject or
target of any Sanctions (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria). “Sanctioned Person” means, at any time, (a) any
Person listed in any Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any agency, political
subdivision or instrumentality of the government of a Sanctioned Country or (d)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a), (b) or (c). “Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom. “SEC” means the Securities and Exchange Commission of the United State
of America. “Secured Obligations” means (i), in the case of the U.S. Loan
Parties, all Obligations, together with all (a) Banking Services Obligations and
(b) Swap Agreement Obligations owing to one or more Lenders or their respective
Affiliates and (ii) in the case of the Foreign Borrowers and any other Loan
Party that is not a U.S. Loan Party, only the Obligations arising out of Loans
made directly to SWM Holdco 1, together with (a) Banking Services Obligations
arising out of Banking Services rendered directly to SWM Holdco 1 and (b) Swap
Agreement Obligations arising out of Swap Agreements to which SWM Holdco 1 is a
signatory; provided, however, that the definition of “Secured Obligations” shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor. “Secured Parties” means (a) the Administrative Agent, (b) the
Lenders, (c) each Issuing Bank, (d) each provider of Banking Services, to the
extent the Banking Services Obligations in respect thereof constitute Secured
Obligations, (e) each counterparty to any Swap Agreement, to the extent the
obligations thereunder constitute Secured Obligations, (f) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, and (g) the successors and assigns of each of the foregoing. “Security
Agreement” means that certain Pledge and Security Agreement (including any and
all supplements thereto), dated as of the date hereof, among the Loan Parties
and the



--------------------------------------------------------------------------------



 
[creditagreement2ndamende034.jpg]
29 DMSLIBRARY01:26808156.18 Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document) or any
other Person for the benefit of the Administrative Agent and the other Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time. “Senior Secured Debt” means, for any date of
determination, (a) Parent’s and its Subsidiaries’ consolidated Total Debt that
is secured by a first priority Lien on any asset or property of any Loan Party
or any Subsidiary as of such; provided, however, that clause (i) of the
definition of “Indebtedness” shall be excluded for purposes of determining
Senior Secured Debt. “Senior Secured Debt to EBITDA Ratio” means, on any date of
determination, the ratio of (a) Senior Secured Debt as of such date to (b)
EBITDA for the most recently completed four fiscal quarters then ended of Parent
as of such date. “Senior Secured Net Debt” means, for any date of determination,
(a) Parent’s and its Subsidiaries’ consolidated Total Debt that is secured by a
first priority Lien on any asset or property of any Loan Party or any Subsidiary
as of such date minus (b) the sum of (x) the total amount of unrestricted cash
and cash equivalents located in the United States plus (y) 65% of the sum of
cash equivalents and unrestricted cash located outside of the United States (in
each case as defined in and set forth on the consolidated financial statements
of Parent for the previous fiscal quarter or year for which financial statements
have been delivered pursuant to Section 5.01(a) or (b)) of Parent and its
Subsidiaries, to the extent the sum of clauses (x) and (y) is in excess of the
Equivalent Amount of $15,000,000, in each case, as determined in accordance with
GAAP; provided, however, that clause (i) of the definition of “Indebtedness”
shall be excluded for purposes of determining Senior Secured Net Debt. “Senior
Secured Net Debt to EBITDA Ratio” means, on any date of determination, the ratio
of (a) Senior Secured Net Debt as of such date to (b) EBITDA for the most
recently completed four fiscal quarters then ended of Parent as of such date.
“Significant Subsidiary” means (a) each Material Subsidiary and (b) such other
Subsidiaries, as determined from time to time by Parent, that, when taken
together with the Loan Parties and the Material Subsidiaries, hold 85% or more
of the consolidated assets or generate 85% or more of consolidated EBITDA of
Parent, in each case of clauses (a) and (b), calculated as of the most recent
fiscal period for which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 5.01(a) and (b).
“Solvent” means, as to any Person: (a) the fair value of the assets of such
Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende035.jpg]
30 DMSLIBRARY01:26808156.18 “Spot Rate” for a currency means (a) for any
Computation Date ending on the last day of a fiscal quarter (except in the case
of any determination of the Spot Rate used in the calculation of the Equivalent
Amount in connection with or pursuant to any terms, conditions or other
provisions located in Article II herein), the rate used by Parent in preparing
its financial statements in accordance with GAAP and (b) for all other purposes,
the rate quoted by the Administrative Agent as the spot rate for the purchase by
the Administrative Agent of such currency with another currency through its
foreign exchange office at approximately 11:00 a.m. (New York time) on the date
two (2) Business Days prior to the date as of which the foreign exchange
computation is made. “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentage
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “subsidiary” means, with
respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. “Subsidiary” means any direct or indirect
subsidiary of any Borrower; provided, however, from and after the occurrence of
a Bankruptcy Action with respect to SWM Brazil or P de Mal to the extent such
Bankruptcy Action was permitted under Section 6.03(a)(v), SWM Brazil and/or P de
Mal, as applicable, shall not be deemed to be a Subsidiary under this Agreement
and the other Loan Documents for purposes of compliance with Article III,
Article V, Article VI (other than Section 6.10 therein) and Article VII herein.
“Subsidiary Guaranty” means that certain Amended and Restated Subsidiary
Guaranty (including any and all supplements thereto), dated as of the date
hereof, by the Loan Guarantors in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, as the same
may be amended, restated, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende036.jpg]
31 DMSLIBRARY01:26808156.18 “Swap Agreement” means any agreement with respect to
any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements with any Person that was a Lender or an Affiliate of a
Lender at the time of making such Swap Agreement Obligations (or such Swap
Agreement Obligations in existence as of the Effective Date), and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction. “Swingline Commitment” means as to any Lender (i)
the amount set forth opposite such Lender’s name on Schedule 2.01B hereof or
(ii) if such Lender has entered into an Assignment and Acceptance, the amount
set forth for such Lender as its Swingline Commitment in the Register maintained
by the Administrative Agent pursuant to Section 9.04(b)(iv). The aggregate
amount of the Swingline Commitment as of the Effective Date is $50,000,000.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans in U.S. Dollars outstanding at such time. The Swingline Exposure
of any Lender at any time shall be the sum of (a) its Applicable Percentage of
the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b), the aggregate principal amount of all Swingline Loans made by such Lender
as a Swingline Lender outstanding at such time (less the amount of
participations funded by the other Lenders in such Swingline Loans). “Swingline
Lender” means JPMorgan Chase Bank, N.A., in its capacity as a lender of
Swingline Loans hereunder, and its successors and assigns in such capacity.
“Swingline Loan” means a Loan made pursuant to Section 2.05. “SWM Brazil” means
Schweitzer-Mauduit do Brasil, S.A. “SWM Holdco 1” has the meaning set forth in
the preamble to this Agreement. “SWM Luxembourg” has the meaning assigned to
such term in the preamble to this Agreement. “Tangible Net Worth” means, as of
any date for Parent and its Subsidiaries on a consolidated basis, the sum of (a)
the par value (or value stated on the books of Parent) of the capital stock of
all classes of Parent, plus (b) the additional paid-in capital of Parent, plus
(c) the amount of the surplus and retained earnings whether capital or earned,
of Parent, all determined



--------------------------------------------------------------------------------



 
[creditagreement2ndamende037.jpg]
32 DMSLIBRARY01:26808156.18 on a consolidated basis in accordance with GAAP,
excluding, however, (i) the value of any redeemable preferred stock or similar
capital stock of Parent, and (ii) accumulated other comprehensive income, minus
(d) the absolute value of treasury stocks, minus (e) the sum of the value
indicated on Parent’s balance sheet of the following items: patents, trademarks,
copyrights, deferred charges (excluding deferred taxes), deferred credits
(excluding deferred revenues), goodwill and other intangible assets. “Target”
means the Person, or business or substantially all of the assets of a Person,
proposed to be acquired pursuant to a Permitted Acquisition. “TARGET Day” means
any day on which the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro. “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Term Loan A-1” means a Loan
made pursuant to Section 2.01(c). “Term Loan A-2” means a Loan made pursuant to
Section 2.01(d). “Term Loan A-1 Commitment” means, with respect to each Lender,
the commitment of such Lender to make a Term Loan A-1 hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Term Loan A-1 Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Loan A-1 Commitment, as applicable. The initial
aggregate amount of the Lenders’ Term Loan A-1 Commitments is $100,000,000.
“Term Loan A-2 Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan A-2 hereunder, as such commitment may be reduced
or increased from time to time pursuant to (a) Section 2.09 and (b) assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Term Loan A-2 Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Loan A-2 Commitment, as applicable. The initial aggregate amount of the
Lenders’ Term Loan A-2 Commitments is $250,000,000. “Term Loan A-1 Lender” means
a Lender with a Term Loan A-1 Commitment. “Term Loan A-2 Lender” means a Lender
with a Term Loan A-2 Commitment. “Term Loan A-1 Maturity Date” means October 28,
2020. “Term Loan A-2 Maturity Date” means October 28, 2022. “Term Loan
Refinancing” means any new term loan borrowed pursuant to Section 2.09(d) the
proceeds of which are used to prepay the Term Loan A-1, Term Loan A-2 or Term



--------------------------------------------------------------------------------



 
[creditagreement2ndamende038.jpg]
33 DMSLIBRARY01:26808156.18 Loans and such prepayment is made on the date such
new term loan is incurred pursuant to the terms hereof. “Term Loans” means,
collectively, the Term Loan A-1s and Term Loan A-2s. “Total Debt” means, at any
date, all Indebtedness of Parent and its Subsidiaries at such date, on a
consolidated basis, calculated in accordance with GAAP. “Total Revolving Credit
Exposure” means, the sum of the outstanding principal amount of the Dollar
Equivalent of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the consummation of the Argotec Acquisition, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder. “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the Adjusted LIBO Rate or the
Alternate Base Rate. “United States Dollars”, “U.S. Dollars”, “dollars” or “$”
refers to lawful money of the United States of America. “U.S. Borrower” has the
meaning set forth in the preamble to this Agreement. “U.S. Loan Party” means any
Loan Party that is organized under the laws of the United States, any State or
commonwealth thereof (not including any territory or possession thereof) or the
District of Columbia. “U.S. Person” means a “United States person” within the
meaning of Section 7701(a)(30) of the Code. “U.S. Revolving Commitment” means,
with respect to each Lender, the commitment, if any, of such Lender to make U.S.
Revolving Loans and to acquire participations in Letters of Credit issued in and
Swingline Loans made in U.S. Dollars hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.09 and (b)
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s U.S. Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ U.S. Revolving Commitments is $650,000,000. “U.S. Revolving Credit
Exposure” means, with respect to any U.S. Revolving Credit Lender at any time,
the sum of the outstanding principal amount of such Lender’s U.S. Revolving
Loans, its Swingline Exposure and its LC Exposure (with respect to Letters of
Credit issued in U.S. Dollars) at such time.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende039.jpg]
34 DMSLIBRARY01:26808156.18 “U.S. Revolving Credit Lender” means a Lender with a
U.S. Revolving Commitment or, if the U.S. Revolving Commitments have terminated
or expired, a Lender with U.S. Revolving Credit Exposure. “U.S. Revolving Loan”
means a Loan made pursuant to Section 2.01(a). “U.S. Tax Compliance Certificate”
has the meaning assigned to such term in Section 2.17(f)(ii)(B)(3). “Withdrawal
Liability” means liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA. Section 1.02. Classification of Loans
and Borrowings. For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”). Section 1.03. Terms Generally. The
definitions of terms used herein shall apply equally to the singular and plural
forms of the terms defined herein. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, clauses, sub- clauses, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and sub-
clauses of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Section 1.04.
Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that (a) if the Borrowers notify the
Administrative Agent that Borrowers request an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been



--------------------------------------------------------------------------------



 
[creditagreement2ndamende040.jpg]
35 DMSLIBRARY01:26808156.18 withdrawn or such provision amended in accordance
herewith and (b) obligations relating to a lease that were (or would be)
classified and accounted for by Parent and its Subsidiaries as an operating
lease under GAAP as in effect on the Effective Date shall continue to be
classified and accounted for as obligations relating to an operating lease and
not as a capitalized lease. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Accordingly, the amount of liabilities shall
be the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount. Section 1.05.
Currency Equivalents. For purposes of determining in any currency any amount
outstanding in another currency, the Equivalent Amount of such currency on the
date of any such determination shall be used. The Administrative Agent or
Parent, as applicable, shall determine the Spot Rates as of each Computation
Date to be used for calculating the Equivalent Amounts in U.S. Dollars or
Offshore Currencies, as applicable. Such Spot Rates shall become effective as of
such Computation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Computation Date to
occur. ARTICLE II. THE CREDITS Section 2.01. Commitments. Subject to the terms
and conditions set forth herein, each Lender agrees, severally and not jointly,
as follows: (a) each U.S. Revolving Credit Lender agrees, severally and not
jointly, to make U.S. Revolving Loans to each Borrower, at any time and from
time to time during the Availability Period, in an aggregate principal amount at
any such time outstanding that will not result in (i) such Lender’s U.S.
Revolving Credit Exposure (plus the aggregate amount of such Lender’s EUR
Revolving Credit Exposure) exceeding such Lender’s U.S. Revolving Commitment, or
(ii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans; (b) each EUR Revolving Credit Lender agrees, severally and not
jointly, to make EUR Revolving Loans to each Borrower at any time and from time
to time during the Availability Period, in an aggregate principal amount at any
such time outstanding that will not result in (i) such Lender’s EUR Revolving
Credit Exposure exceeding such Lender’s EUR Revolving Commitment, (ii) such
Lender’s U.S. Revolving Credit Exposure exceeding such Lender’s U.S. Revolving
Commitment or (iii) the sum of the total Revolving Credit Exposures exceeding
the total Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow EUR Revolving Loans;



--------------------------------------------------------------------------------



 
[creditagreement2ndamende041.jpg]
36 DMSLIBRARY01:26808156.18 (c) each Term Loan A-1 Lender agrees, severally and
not jointly, to make a Term Loan A-1 to the U.S. Borrower on the Effective Date,
in an amount equal to such Lender’s Term Loan A-1 Commitment. Amounts repaid or
prepaid in respect of the Term Loan A-1 may not be reborrowed; and (d) each Term
Loan A-2 Lender agrees, severally and not jointly, to make a Term Loan A-2 to
the U.S. Borrower on the Effective Date, in an amount equal to such Lender’s
Term Loan A-2 Commitment. Amounts repaid or prepaid in respect of the Term Loan
A-2 may not be reborrowed. Section 2.02. Loans and Borrowings. (a) Each Loan
(other than a Swingline Loan) shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class; provided that, the
Administrative Agent may allocate (or re-allocate) any U.S. Revolving Loans
and/or EUR Revolving Loans on a non-pro rata basis on any Computation Date to
the extent the failure to so allocate (or re-allocate) on a non-pro rata basis
would cause the Revolving Credit Exposure of any Lender to exceed its Revolving
Commitment. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05. The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. (b) Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrowers may request in accordance herewith; provided that (i) all Loans (other
than Swingline Loans) in an Offshore Currency shall be a Eurodollar Loan and
(ii) all U.S. Revolving Loans made to a Foreign Borrower shall be a Eurodollar
Loan. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement. (c) At the commencement of each
Interest Period for any Eurodollar Borrowing, such Borrowing shall be in U.S.
Dollars or in an Offshore Currency, in an aggregate amount of (i) in connection
with a U.S. Revolving Loan, not less than $5,000,000 and an integral multiple of
$1,000,000 thereof, and (ii) in connection with a EUR Revolving Loan, not less
than €5,000,000 and an integral multiple of €1,000,000 thereof. At the time that
each ABR Borrowing is made, such Borrowing shall be in U.S. Dollars in an
aggregate amount that is not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding with respect to the
EUR Revolving Loans, U.S. Revolving Loans and Term Loans. The Equivalent Amount
in Euros of each EUR Revolving Loan shall be recalculated hereunder



--------------------------------------------------------------------------------



 
[creditagreement2ndamende042.jpg]
37 DMSLIBRARY01:26808156.18 on each date on which it shall be necessary to
determine the amount of any Loan or Loans outstanding hereunder on such date.
(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Interest
Period with respect to (i) a Revolving Borrowing if such Interest Period would
end after the Revolving Maturity Date, (ii) a Term Loan A-1 Borrowing if such
Interest Period would end after the Term Loan A-1 Maturity Date and (iii) a Term
Loan A-2 Borrowing if such Interest Period would end after the Term Loan A-2
Maturity Date. (e) All U.S. Revolving Loans and Swingline Loans made to the
Borrowers shall be made in U.S. Dollars. All EUR Revolving Loans made to the
Borrowers shall be made in Euros. Section 2.03. Requests for Revolving
Borrowings. To request a Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing in U.S. Dollars, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing, (b) in
the case of a Eurodollar Borrowing in Euros, not later than 11:00 a.m., London
time, three (3) Business Days before the date of the proposed Borrowing, or (c)
in the case of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic mail or telecopy to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02: (i) whether
the Loans comprising such Borrowing are U.S. Revolving Loans, EUR Revolving
Loans, Term Loan A-1s or Term Loan A-2s; (ii) the aggregate amount of the
requested Borrowing and the currency of the requested Borrowing (which in each
case shall be in accordance with Section 2.02); (iii) the date of the requested
Borrowing, which shall be a Business Day; (iv) whether such Borrowing is to be
an ABR Borrowing or a Eurodollar Borrowing; (v) in the case of a Eurodollar
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and (vi)
the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing; provided, that if such Borrowing is denominated in
Euros it shall be an



--------------------------------------------------------------------------------



 
[creditagreement2ndamende043.jpg]
38 DMSLIBRARY01:26808156.18 Eurodollar Borrowing with an Interest Period of one
(1) month’s duration. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing, then the Borrowers shall be deemed to
have selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04. Reserved. Section 2.05. Swingline Loans. (a) Subject to the terms
and conditions set forth herein, from time to time during the Availability
Period, the Swingline Lender may, in its sole and absolute discretion, make
Swingline Loans in U.S. Dollars to the U.S. Borrower in an aggregate principal
amount in U.S. Dollars at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by the Swingline
Lender exceeding the Swingline Lender’s Swingline Commitment and (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the U.S. Borrower may borrow, prepay and reborrow Swingline Loans. (b)
To request a Swingline Loan, the U.S. Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the U.S. Borrower. The Swingline Lender will promptly
notify the U.S. Borrower of its consent or refusal to make such Swingline Loan.
To the extent the Swingline Lender agrees to make such Swingline Loan, it shall
make the requested Swingline Loan available to the U.S. Borrower to the location
and number of the U.S. Borrower’s account to which funds are to be disbursed as
the U.S. Borrower shall designate in its request (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. (c) The Swingline Lender may
by written notice given to the Administrative Agent require the Revolving
Lenders to acquire participations in all or a portion of its Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Applicable Percentage
of such Swingline Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day no later than 5:00 p.m. New York
City time on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day shall mean no later than 10:00 a.m. New York City time
on the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of the Swingline Lender, such Revolving Lender’s Applicable
Percentage of such Swingline Loans. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this



--------------------------------------------------------------------------------



 
[creditagreement2ndamende044.jpg]
39 DMSLIBRARY01:26808156.18 paragraph is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to such Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the U.S. Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the U.S. Borrower (or other party on behalf of the
U.S. Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the U.S. Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the U.S. Borrower of any default in the payment thereof. Section 2.06. Letters
of Credit. (a) General. Subject to the terms and conditions set forth herein,
any Borrower may request the issuance of Letters of Credit in U.S. Dollars or
any Offshore Currency, for the account of such Borrower (or for the joint
account of U.S. Borrower, SWM Luxembourg, SWM Holdco 1 and/or a Subsidiary
designated by either such Borrower), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Letters of
Credit issued, amended, renewed or extended hereunder at the request of the
applicable Borrower shall be issued in U.S. Dollars or Euros, as requested by
such Borrower, and shall constitute utilization of the U.S. Revolving
Commitments and/or EUR Revolving Commitments, as applicable. Notwithstanding
anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions or (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement. (b)
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower requesting such
Letter of Credit (or amendment, renewal or extension of an outstanding Letter of
Credit) (the “LC Borrower”) shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been



--------------------------------------------------------------------------------



 
[creditagreement2ndamende045.jpg]
40 DMSLIBRARY01:26808156.18 approved by the Issuing Bank) to the Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension, but in any event no less than three
(3) Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit and whether such amount will be in U.S. Dollars or Euros, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the LC Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
total U.S. Revolving Credit Exposure shall not exceed total U.S. Revolving
Commitments, (ii) the U.S. Revolving Credit Exposure of any Lender (plus such
Lender’s EUR Revolving Credit Exposure) shall not exceed such Lender’s U.S.
Revolving Commitment, (iii) the total EUR Revolving Credit Exposure shall not
exceed total EUR Revolving Commitments, (iv) the EUR Revolving Credit Exposure
of any Lender shall not exceed such Lender’s EUR Revolving Commitment, (v) the
total LC Exposure shall not exceed the Letter of Credit Commitment, (vi) the sum
of the total Revolving Credit Exposures shall not exceed the total Commitments
and (vii) the Revolving Credit Exposure of any Lender shall not exceed such
Lender’s Commitment. The Borrowers may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Borrowers shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (vi) above shall not be
satisfied. (c) Expiration Date. Each Letter of Credit shall expire (or be
subject to non- renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
(1) year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Revolving Maturity Date. (d) Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the LC
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the LC Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter



--------------------------------------------------------------------------------



 
[creditagreement2ndamende046.jpg]
41 DMSLIBRARY01:26808156.18 of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. (e) Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the LC Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement in U.S. Dollars or Euros, as applicable, based on the
currency of such LC Disbursement, not later than 12:00 noon, New York City time
(or London time in the case of a LC Disbursement in Euros), on the date that
such LC Disbursement is made, if the LC Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time (or London time in
the case of a LC Disbursement in Euros), on such date, or, if such notice has
not been received by the LC Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time (or London time in the case of a LC
Disbursement in Euros), on the Business Day immediately following the day that
the LC Borrower receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that the LC Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or Section 2.05 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan (or if such LC Disbursement was made in an
Offshore Currency, as a Eurodollar Loan with an Interest Period of one month) in
an equivalent amount and, to the extent so financed, the LC Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Swingline Loan or Eurodollar Loan, as
applicable. If the LC Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the LC Borrower in respect thereof and
such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the LC Borrower, in
the same manner as provided in Section 2.07 with respect to Revolving Loans made
by such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the LC Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Revolving Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Eurodollar Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the LC Borrower of its
obligation to reimburse such LC Disbursement. (f) Obligations Absolute. The
Borrowers’ obligation to reimburse LC Disbursements as provided in paragraph (e)
of this Section shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect,



--------------------------------------------------------------------------------



 
[creditagreement2ndamende047.jpg]
42 DMSLIBRARY01:26808156.18 (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the LC Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the LC Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the LC Borrower to the extent
permitted by applicable law) suffered by the LC Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties hereto agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the LC Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and whether the Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the LC Borrower
of its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement. (h) Interim Interest. If the Issuing Bank
shall make any LC Disbursement, then, unless the LC Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to, but excluding the date that the LC
Borrower reimburses such LC Disbursement at the rate per annum then applicable
to ABR Revolving Loans; provided, that if the LC Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
(x) Section 2.13(d) shall apply and (y) if any LC Disbursement in an Offshore
Currency for which the applicable Revolving Lenders have purchased and funded
participation interests as provided in Section 2.06(d) above remains outstanding
for more than a period of two (2) weeks after the date upon



--------------------------------------------------------------------------------



 
[creditagreement2ndamende048.jpg]
43 DMSLIBRARY01:26808156.18 which the funding of such participations was
required as set forth above, such LC Disbursement shall automatically accrue
interest as a Eurodollar Loan with an Interest Period of one (1) month
immediately upon the two (2) week anniversary of the required participation
funding date. Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment. (i) Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the LC Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the LC Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Loans has been accelerated, Lenders with LC Exposure representing at
least a majority of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”) an amount in
cash in the applicable currency equal to 103% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrowers hereby grant to the
Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Revolving Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure



--------------------------------------------------------------------------------



 
[creditagreement2ndamende049.jpg]
44 DMSLIBRARY01:26808156.18 representing at least a majority of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If the LC Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to LC Borrower
within three (3) Business Days after all Events of Default have been cured or
waived. Section 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (or London time in
the case of a LC Disbursement in Euros), to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrowers to an
account designated by the Borrowers in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank. (b) Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount, with interest thereon, for each day from and including the
date such amount is made available to such Borrower to, but excluding, the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Section 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrowers may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued. (b) To make an election pursuant to this
Section, the applicable Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each



--------------------------------------------------------------------------------



 
[creditagreement2ndamende050.jpg]
45 DMSLIBRARY01:26808156.18 such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower. (c) Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02: (i) the
Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”. If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. (d) Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. (e) If the Borrowers fail to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing; provided, that if such Borrowing is
denominated in an Offshore Currency, such Borrowing shall instead be continued
as a Eurodollar Borrowing of the same Class with an Interest Period of one (1)
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto; provided, however, if such Borrowing is denominated
in an Offshore Currency, such Borrowing shall instead be continued as a
Eurodollar Borrowing with an Interest Period of one (1) month’s duration.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende051.jpg]
46 DMSLIBRARY01:26808156.18 Section 2.09. Termination, Reduction and Increase of
Commitments; Removal of Borrowers. (a) Unless previously terminated, (ii) the
Term Loan A-1 Commitments and Term Loan A-2 Commitments shall terminate
immediately upon the funding of the Term Loan A-1s and Term Loan A-2s,
respectively, on the Effective Date and (ii) the Revolving Commitments shall
terminate on the Revolving Maturity Date. (b) The Borrowers may at any time
terminate the Revolving Commitments upon (i) the payment in full in cash of all
outstanding Revolving Loans, together with accrued and unpaid interest thereon,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Issuing Bank with a cash deposit (or at the discretion of the Issuing Bank a
back-up standby letter of credit satisfactory to the Issuing Bank) equal to 103%
of the LC Exposure as of such date), (iii) the payment in full in cash of the
accrued and unpaid fees and (iv) the payment in full in cash of all reimbursable
expenses and all other Obligations in cash together with accrued and unpaid
interest thereon. The Borrowers may from time to time reduce the Revolving
Commitments of any Class; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of the Equivalent
Amount of $1,000,000 and not less than the Equivalent Amount of $5,000,000 and
(ii) the Borrowers shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, (x) any Lender’s EUR Revolving Credit Exposure
would exceed such Lender’s EUR Revolving Commitment, (y) any Lender’s U.S.
Revolving Credit Exposure (plus the aggregate amount of such Lender’s EUR
Revolving Credit Exposure) would exceed such Lender’s U.S. Revolving Commitment
or (z) the sum of the total Revolving Credit Exposures would exceed the total
Revolving Commitments. (c) The Borrowers shall notify the Administrative Agent
of any election to terminate or reduce the Revolving Commitments under paragraph
(b) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrowers pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrowers may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrowers (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments. (d) The Borrowers shall have the right
(exercisable at any time and from time to time) to increase the Commitments by
obtaining additional Commitments in U.S. Dollars or Euros, by up to an aggregate
amount equal to the Equivalent Amount of $350,000,000, in the form of a
Revolving Loan, a Term Loan A-1, a Term Loan A-2 or a new term loan, either from
one or more of the Lenders or another lending institution acceptable to
Administrative Agent; provided that the aggregate amount of the proceeds of any
Term Loan Refinancing shall be excluded for purposes of calculating the
aggregate amount of additional Commitments issued pursuant to this Section
2.09(d); provided, further, that (i) any such request for an increase shall



--------------------------------------------------------------------------------



 
[creditagreement2ndamende052.jpg]
47 DMSLIBRARY01:26808156.18 be in a minimum amount equal to the Equivalent
Amount of $25,000,000, (ii) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, (iii) the procedures described in Section
2.09(d), 2.09(e) and 2.09(f) have been satisfied, (iv) no Lender shall be
required or obligated to increase its commitment and (v) in the case of Loans to
be made under a new term loan facility (a “Term Loan Facility”), (A) this
Agreement shall be amended, in form and substance acceptable to the
Administrative Agent, to reflect the addition of such Term Loan Facility, (B)
all Loans made under such Term Loan Facility shall have a weighted average life
to maturity not shorter than the remaining weighted average life to maturity of
then-existing Term Loan A-1s, (C) the interest margin for Loans made under such
Term Loan Facility may be priced differently than the Revolving Loans, the Term
Loan A-1s, Term Loan A-2s and/or any other loans made under the Term Loan
Facility, (D) the Loans made under such Term Loan Facility shall rank equally in
right of payment with all other remaining Loans, including, without limitation,
pursuant to Section 2.18 of this Agreement (unless otherwise agreed by the
Lenders making Loans under the Term Loan Facility), and (E) any other terms and
provisions applicable to such Term Loan Facility (including, without limitation,
the terms and provisions relating to repayments and prepayments with respect to
Loans made under such Term Loan Facility) shall be substantially the same as
(and in any event not more favorable than) the Revolving Loans, the Term Loan
A-1s, Term Loan A-2s and any other term loans issued hereunder prior to such
date and shall otherwise be in form and substance satisfactory to the
Administrative Agent, the Borrowers, and the Lenders participating in such Term
Loan Facility; provided that, the terms and conditions applicable to any such
Term Loan Facility maturing after the Term Loan A-1 Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Term Loan A-1 Maturity
Date. (e) Any amendment hereto for such an increase or addition pursuant to
Sections 2.09(d), 2.09(e) and 2.09(f) shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers and the Lender(s) being
added or increasing their Commitment. As a condition precedent to each such
increase, Borrowers shall deliver to the Administrative Agent such legal
opinions and other documents reasonably requested by Administrative Agent,
including, without limitation, a certificate (in sufficient copies for each
Lender) signed by an authorized officer of Borrowers (i) certifying and
attaching the resolutions adopted by each Loan Party approving or consenting to
such increase and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article III and
the other Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (B) no Default or Event
of Default has occurred and is continuing and each of the other conditions set
forth in Section 4.02 have been satisfied and (C) Borrowers are in compliance on
a pro forma basis (assuming such increase was made on the last day of the
applicable period) with the covenants set forth in Section 6.10, recomputed for
the most recent quarter for which financial statements have been delivered
pursuant to calculations and detail acceptable to Administrative Agent. (f)
Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace



--------------------------------------------------------------------------------



 
[creditagreement2ndamende053.jpg]
48 DMSLIBRARY01:26808156.18 the old Commitment Schedule and become part of this
Agreement. On the Business Day following any such increase of the Revolving
Commitments, all outstanding Revolving Loans and other outstanding advances
shall be reallocated among the Revolving Lenders (including any newly added
Lenders) in accordance with the Revolving Lenders’ respective revised Applicable
Percentages. Eurodollar Borrowings shall not be reallocated among the Revolving
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase. (g) Parent may, upon not less than twenty (20)
Business Days’ notice from Parent to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate the status of any Borrower (other than Parent) as a Borrower, if and
only if (i) there are no outstanding Loans or LC Exposure outstanding with
respect to such Borrower or other amounts payable by such Borrower on account of
any Loans made to it or Letters of Credit issued for its account as of the
effective date of such termination (unless such Loans and other Obligations have
been assumed by another Borrower and certified as such to the Administrative
Agent) and (ii) such Borrower shall become a Loan Guarantor if it is required to
do so pursuant to Section 5.09(a) prior to or contemporaneously with the
effective date of such termination. The Administrative Agent shall promptly
notify the Lenders of any such termination of such Borrower’s status as a
borrower. Section 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of the applicable Revolving Lender the then unpaid principal amount of
each of its U.S. Revolving Loans in U.S. Dollars and EUR Revolving Loans in
Euros on the Revolving Maturity Date and (ii) to the Administrative Agent for
the account of the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the fifth
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans
then outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding. The U.S. Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Term Loan A-1 Lender and Term Loan A-2 Lender on the first
Business Day of the month following each date set forth below in the aggregate
principal amount set forth opposite such date as applicable for the Term Loan
A-1 and Term Loan A-2 (as adjusted from time to time pursuant to Section
2.11(c)): Date Term Loan A-1 Amount Term Loan A-2 Amount December 31, 2015
$1,250,000 $625,000 March 31, 2016 $1,250,000 $625,000 June 30, 2016 $1,250,000
$625,000 September 30, 2016 $1,250,000 $625,000 December 31, 2016 $1,250,000
$625,000 March 31, 2017 $1,250,000 $625,000 June 30, 2017 $1,250,000 $625,000
September 30, 2017 $1,250,000 $625,000 December 31, 2017 $2,500,000 $625,000
March 31, 2018 $2,500,000 $625,000



--------------------------------------------------------------------------------



 
[creditagreement2ndamende054.jpg]
49 DMSLIBRARY01:26808156.18 Date Term Loan A-1 Amount Term Loan A-2 Amount June
30, 2018 $2,500,000 $625,000 September 30, 2018 $2,500,000 $625,000 December 31,
2018 $2,500,000 $625,000 March 31, 2019 $2,500,000 $625,000 June 30, 2019
$2,500,000 $625,000 September 30, 2019 $2,500,000 $625,000 December 31, 2019
$2,500,000 $625,000 March 31, 2020 $2,500,000 $625,000 June 30, 2020 $2,500,000
$625,000 September 30, 2020 $2,500,000 $625,000 December 31, 2020 N/A $625,000
March 31, 2021 N/A $625,000 June 30, 2021 N/A $625,000 September 30, 2021 N/A
$625,000 December 31, 2021 N/A $625,000 March 31, 2022 N/A $625,000 June 30,
2022 N/A $625,000 September 30, 2022 N/A $625,000 To the extent not previously
paid, all unpaid (a) Term Loan A-1s shall be paid in full in cash by the
Borrowers on the Term Loan A-1 Maturity Date and (b) Term Loan A-2s shall be
paid in full in cash by the Borrowers on the Term Loan A-2 Maturity Date. (b)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. (c) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. (d) The entries
made in the accounts maintained pursuant to paragraph (b) or (c) of this Section
shall be prima facie evidence of the existence and amounts of the Obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement. (e) Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such



--------------------------------------------------------------------------------



 
[creditagreement2ndamende055.jpg]
50 DMSLIBRARY01:26808156.18 Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
(f) If on any Computation Date, the aggregate Revolving Credit Exposure of the
Lenders for any Class exceeds the aggregate Revolving Commitments of the Lenders
for such Class, the applicable Borrower shall immediately prepay the Revolving
Loans in the amount of such excess. To the extent that, after any such
prepayment of all Revolving Loans of any Class an excess of the Revolving Credit
Exposure of such Class over the aggregate Revolving Commitments of such Class
still exists, the Borrowers shall promptly cash collateralize the Letters of
Credit in the manner described in Section 2.06(j) in an amount sufficient to
eliminate such excess. Any such payment shall be applied, first, to the
Swingline Loans, second, to the Revolving Loans for such Class and, third, as
cash collateral for LC Exposure for such Class. Section 2.11. Prepayment of
Loans. (a) The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section. (b) The Borrowers shall notify
the Administrative Agent (and, in the case of prepayment of Swingline Loans, the
Swingline Lenders) by telephone (confirmed by telecopy or electronic mail) of
any prepayment hereunder ((i) in the case of prepayment of a Eurodollar
Borrowing in U.S. Dollars, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment, (ii) in the case of prepayment
of a Eurodollar Revolving Borrowing in Euros, not later than 11:00 a.m., London
time, three (3) Business Days before the date of prepayment, (iii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of prepayment or (iv) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing. Each
voluntary prepayment of the Term Loans pursuant to this Section 2.11(b) shall be
applied as directed by the Borrowers; provided, that any voluntary prepayment of
the Term Loans made with proceeds of any Term Loan Refinancing shall be applied
to the principal installments thereof in inverse order of maturity. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende056.jpg]
51 DMSLIBRARY01:26808156.18 (c) In the event and on each occasion that any Net
Cash Proceeds are received by or on behalf of any Loan Party in respect of any
Prepayment Event, the Borrowers shall, immediately after such Net Cash Proceeds
are received by any Loan Party, prepay the Term Loans on a pro rata basis (and
to the principal installments thereof in inverse order of maturity) in an
aggregate amount equal to 100% of such Net Cash Proceeds, provided that, if the
Borrowers shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Loan Parties intend to apply the Net Cash
Proceeds from such event (or a portion thereof specified in such certificate),
within 365 days after receipt of such Net Cash Proceeds, to acquire (or replace
or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Loan Parties or to make Investments
permitted pursuant to Section 6.04(c) or (f), and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Cash Proceeds specified in such
certificate; provided that to the extent of any such Net Cash Proceeds therefrom
that have not been so applied by the end of such 365 day period, a prepayment
shall be required at such time in an amount equal to such Net Cash Proceeds that
have not been so applied. Section 2.12. Fees. (a) The U.S. Borrower agrees to
pay to the Administrative Agent for the account of each Revolving Lender a
commitment fee, which shall accrue at the Applicable Rate on an amount equal to
(i) the Revolving Commitment (as increased or reduced in accordance with the
terms of this Agreement), minus (ii) the average daily amount of the Equivalent
Amount in Dollars of the aggregate Revolving Credit Exposure (calculated without
giving effect to clause (b) of the definition of Swingline Exposure) during the
period from and including the date hereof to, but excluding, the date on which
the Revolving Lenders’ Revolving Commitments terminate. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Such commitment fee shall be allocated among Revolving
Lenders in an amount determined by the unused portion of that Revolving Lender’s
Revolving Commitment, expressed as a percentage of the unused portion of the
Revolving Commitments of all Revolving Lenders and multiplied by the amount of
such commitment fee as calculated pursuant to the first sentence of this clause
(a). (b) The applicable Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue per annum at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Revolving Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the



--------------------------------------------------------------------------------



 
[creditagreement2ndamende057.jpg]
52 DMSLIBRARY01:26808156.18 issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Letter of Credit
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
on the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this clause (b) shall be payable within ten (10) days after demand. All Letter
of Credit participation fees and fronting fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). (c) The Borrowers agree to
pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Borrowers and the
Administrative Agent. (d) All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders in the currency
specified in Section 2.18(g). Fees paid shall not be refundable under any
circumstances. Section 2.13. Interest. (a) The Loans comprising each ABR
Borrowing (excluding each Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate. (b) The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate. (c) The Loans comprising
each Swingline Loan shall bear interest at a rate per annum as may be agreed to
in writing between U.S. Borrower and Swingline Lender. (d) Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section. (e) Accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan and, in
the case of Revolving Loans, upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan



--------------------------------------------------------------------------------



 
[creditagreement2ndamende058.jpg]
53 DMSLIBRARY01:26808156.18 prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. (f) All interest hereunder shall be computed on the basis of
a year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. Section 2.14.
Alternate Rate of Interest. If prior to the commencement of any Interest Period
for a Eurodollar Borrowing: (a) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means (including, without limitation, by means of an Interpolated
Rate) do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or (b) the Administrative Agent is advised
by the Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period; then the
Administrative Agent shall give notice thereof to the Borrowers and the Lenders
by telephone, electronic mail or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted; provided, further, if any such Borrowing
is to be denominated in an Offshore Currency, such Borrowing shall instead be
made as a Eurodollar Borrowing with an Interest Period of one month. Section
2.15. Increased Costs. (a) If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or (ii) impose on any Lender or the
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein;



--------------------------------------------------------------------------------



 
[creditagreement2ndamende059.jpg]
54 DMSLIBRARY01:26808156.18 and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, continuing,
converting or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender, the Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the applicable Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered. (b) If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to such capital
adequacy and liquidity requirements), then from time to time the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered. (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
ten (10) days after receipt thereof. (d) Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. (e) If any Lender
determines that any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender to perform its obligations
hereunder or to issue, make, maintain, fund or charge interest with respect to
any Loan or Letter of Credit to any Borrower who is organized under the laws of
a jurisdiction other



--------------------------------------------------------------------------------



 
[creditagreement2ndamende060.jpg]
55 DMSLIBRARY01:26808156.18 than the United States, a State thereof or the
District of Columbia then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, and until such notice by such Lender is
revoked, any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Loan or Letter of Credit shall be suspended.
Upon receipt of such notice, the Loan Parties shall take all reasonable actions
requested by such Lender to mitigate or avoid such illegality. Section 2.16.
Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrowers pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each applicable Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for U.S. Dollar or Euro deposits, as applicable, of
a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof. Section 2.17. Payments Free of Taxes. (a) Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. (b) Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende061.jpg]
56 DMSLIBRARY01:26808156.18 (c) Evidence of Payments. As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (d) Indemnification by the Loan Parties. The Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to Parent
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Parent
and the Administrative Agent, at the time or times reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), Section 2.17(f)(ii)(B) and Section 2.17(f)(ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission



--------------------------------------------------------------------------------



 
[creditagreement2ndamende062.jpg]
57 DMSLIBRARY01:26808156.18 would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person, (A) any Lender with
respect to such Borrower that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax; (B) any Foreign Lender with respect to such Borrower
shall, to the extent it is legally entitled to do so, deliver to such Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender with respect to
such Borrower claiming the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (2) in the case of a Foreign Lender with
respect to such Borrower claiming that its extension of credit will generate
U.S. effectively connected income, executed originals of IRS Form W-8ECI; (3) in
the case of a Foreign Lender with respect to such Borrower claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or



--------------------------------------------------------------------------------



 
[creditagreement2ndamende063.jpg]
58 DMSLIBRARY01:26808156.18 (4) to the extent a Foreign Lender with respect to
such Borrower is not the beneficial owner, executed originals of IRS Form W-
8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner; (C) any Foreign Lender with respect to such
Borrower shall, to the extent it is legally entitled to do so, deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrowers
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrowers or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Parent and the Administrative Agent in
writing of its legal inability to do so. (g) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.17 (including by the payment of additional amounts pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such



--------------------------------------------------------------------------------



 
[creditagreement2ndamende064.jpg]
59 DMSLIBRARY01:26808156.18 refund (but only to the extent of indemnity payments
made under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. (i) Defined Terms. For purposes of this Section 2.17,
the term “Lender” includes any Issuing Bank and the term “applicable law”
includes FATCA. Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or Section
2.17, or otherwise) prior to 12:00 noon, New York City time or London time, as
applicable, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent (i) with respect to U.S.
Revolving Loans and Term Loans, and all other such payments (other than as set
forth in clause (ii) below), at its offices at 10 S. Dearborn Street, Floor 07,
Mail Code: IL1-0010, Chicago, Illinois 60603, attention Darren Cunningham, or
(ii) with respect to any amounts owing in Euros in connection with EUR Revolving
Loans, at its offices at 25 Bank Street, Floor 6, Canary Wharf, London, E14 5JP,
United Kingdom, attention to the Manager, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Section 2.15, Section 2.16 or Section 2.17 and Section
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in U.S. Dollars
or Euros, as provided herein. (b) Any payments or proceeds of Collateral
received by the Administrative Agent (i) not constituting either (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrowers) or (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the



--------------------------------------------------------------------------------



 
[creditagreement2ndamende065.jpg]
60 DMSLIBRARY01:26808156.18 Required Lenders so direct, shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Borrowers,
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans, unreimbursed LC Disbursements and if
any Event of Default then exists and the Revolving Credit Commitments have
either expired or been terminated any amounts owing with respect to Banking
Services Obligations and Swap Agreement Obligations, ratably (with amounts
applied to the Term Loans as a result of any mandatory prepayment applied to
installments of the Term Loans in inverse order of maturity), fifth, to pay an
amount to the Administrative Agent equal to one hundred three percent (103%) of
aggregate LC Exposure, to be held as cash collateral for such Obligations,
sixth, if no Event of Default then exists or the Revolving Credit Commitments
remain in effect, to payment of any amounts owing with respect to Banking
Services Obligations and Swap Agreement Obligations and seventh, to the payment
of any other Secured Obligation due to the Administrative Agent or any Lender by
the Loan Parties. Notwithstanding the foregoing, amounts received from any Loan
Party shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrowers, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding ABR Loans of the same Class and, in any such
event, the Borrowers shall pay the break funding payment required in accordance
with Section 2.16. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties. (c) At the election of the Administrative Agent, all
payments of principal, interest, LC Disbursements, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrowers pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of the
Borrowers or any other Loan Party maintained with the Administrative Agent. The
Borrowers hereby irrevocably authorize (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable, and (ii) the Administrative
Agent to charge any deposit account of the Borrowers or any other Loan Party
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende066.jpg]
61 DMSLIBRARY01:26808156.18 (d) If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or its
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation. (e) Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. (f) If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.05(c), Section
2.06(d) or Section 2.06(e), Section 2.07(b), Section 2.18(e) or Section 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case



--------------------------------------------------------------------------------



 
[creditagreement2ndamende067.jpg]
62 DMSLIBRARY01:26808156.18 of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion. (g) All payments of
principal of, and interest accrued on, any Loan hereunder shall be made in the
currency in which such Loan is denominated. All payments of fees due pursuant to
Section 2.12(a) and (b) shall be payable in U.S. Dollars. All payments of fees
to the Administrative Agent for its own account as set forth in the Fee Letter
shall be paid in U.S. Dollars. All payments made to reimburse the Administrative
Agent, any Swingline Lender, the Issuing Bank or any Lender for any costs,
expenses, or other amounts pursuant to Section 9.03 or any other Loan Document
shall be made in the currency in which such obligation to be reimbursed is
invoiced or incurred. (h) Immediately and automatically upon the occurrence of
any Default with respect to any Borrower described in clause (h) or (i) of
Article VII or an acceleration of the maturity of the Loans pursuant to Article
VII, all EUR Revolving Loans shall be converted to and redenominated in U.S.
Dollars equal to the Equivalent Amount of each such EUR Revolving Loan
determined as of the date of such conversion and each Revolving Lender shall be
deemed to have automatically, irrevocably and unconditionally purchased and
received (to the extent of its unused Revolving Commitment) from each other
Revolving Lender an undivided interest and participation in and to each
Revolving Loan in such amounts as are necessary such that, after giving effect
thereto, each Revolving Lender shall hold its ratable share of each Revolving
Loan (based on the total Revolving Credit Exposure of each Revolving Lender to
the total Revolving Credit Exposure of all Revolving Lenders at such time);
provided that, to the extent such conversion shall occur other than at the end
of an Interest Period, the applicable Borrower shall pay to the Administrative
Agent for the ratable benefit of each applicable Revolving Lender all losses and
breakage costs related thereto in accordance with this Agreement and, upon the
written request of the Administrative Agent, each of the Revolving Lenders shall
pay to the Administrative Agent for the ratable benefit of each applicable
Revolving Lender (based on the total Revolving Credit Exposure of each Revolving
Lender to the total Revolving Credit Exposure of all Revolving Lenders at such
time) not later than two Business Days following a request for payment from such
Lender, in U.S. Dollars, an amount equal to the undivided interest in and
participation in the applicable Revolving Loan purchased by such Lender pursuant
to this Section 2.18. In the event that any Revolving Lender fails to make
payment to the Administrative Agent of any amount due under this Section 2.18,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Revolving
Lender hereunder until the Administrative Agent receives from such Revolving
Lender an amount sufficient to discharge such Revolving Lender’s payment
obligation as prescribed in this Section 2.18 together with interest thereon at
the Federal Funds Effective Rate for each day during the period commencing on
the date of demand by the applicable Lender and ending on the date such
obligation is fully satisfied. The Administrative Agent will promptly remit all
payments received as provided above to each relevant Revolving Lender. Section
2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.15, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to



--------------------------------------------------------------------------------



 
[creditagreement2ndamende068.jpg]
63 DMSLIBRARY01:26808156.18 designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) If any Lender requests
compensation under Section 2.15, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes Defaulting Lender, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
Section 2.17) and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Bank and Swingline Lenders), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. Section
2.20. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: (a)
fees shall cease to accrue on the unfunded portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.12(a); (b) the Revolving
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby; (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:



--------------------------------------------------------------------------------



 
[creditagreement2ndamende069.jpg]
64 DMSLIBRARY01:26808156.18 (i) all or any part of the Swingline Exposure and LC
Exposure of such Defaulting Lender (other than the portion of such Swingline
Exposure referred to in clause (b) of the definition of such term) shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non- Defaulting Lender’s
Revolving Credit Exposure to exceed its Revolving Commitment and (y) if the
conditions set forth in Section 4.02 are satisfied at such time; (ii) if the
reallocation described in clause (i) above cannot, or can only partially, be
effected, the Borrowers shall within one (1) Business Day following notice by
the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding; (iii) if the Borrowers cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and (v) if all or any portion of
such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and (d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and Swingline Exposure related to any newly
made Swingline Loan or LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein). In the event that the Administrative Agent, the Borrowers,
the Swingline Lender and each Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment



--------------------------------------------------------------------------------



 
[creditagreement2ndamende070.jpg]
65 DMSLIBRARY01:26808156.18 and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.
Section 2.21. Existing Maturity Date. Not more than two (2) times during the
term of this Agreement, the Borrowers may, by notice to the Administrative Agent
(who shall promptly notify the Revolving Lenders) not later than 30 days prior
to the then applicable Revolving Maturity Date (the “Existing Maturity Date”),
request that each Revolving Lender extend such Revolving Lender’s Revolving
Maturity Date in respect of the Revolving Commitment for an additional one year
from the Existing Maturity Date. (a) Lender Elections to Extend. Each Revolving
Lender, acting in its sole and individual discretion, shall, notify the
Administrative Agent, not later than the earlier of (x) 15 days after receipt of
Parent’s request for an extension of maturity and (y) 25 days prior to the
Existing Maturity Date (the “Notice Date”), if such Revolving Lender determines
to, or determines not to, extend its Revolving Credit Commitment Termination
Date. Failure of any Revolving Lender to respond to the notice of an extension
request on or prior to the Notice Date shall be deemed to be a rejection of such
extension request. The Administrative Agent shall notify the Borrowers of each
Revolving Lender’s determination promptly after the Notice Date. The election of
any Revolving Lender to agree to such extension shall not obligate any other
Revolving Lender to so agree. (b) Minimum Extension Requirement. If (and only
if) Revolving Lenders holding a majority of the Revolving Commitments in effect
immediately prior to the Existing Maturity Date have agreed to extend their
respective Revolving Commitments, then, effective as of the Existing Maturity
Date, the Revolving Maturity Date in respect of the Revolving Commitments of
each Revolving Lender shall be extended to the date falling 364 days after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Revolving Maturity Date as so extended shall be the next preceding Business
Day). (c) Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Existing Maturity Date signed by
an authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of each Borrower, certifying that, before and after giving
effect to such extension, (x) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects on and as of the Existing Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date and (y) no Default or
Event of Default exists or would be caused by such. (d) Conflicting Provisions.
This Section shall supersede any provisions in Section 9.02 to the contrary.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende071.jpg]
66 DMSLIBRARY01:26808156.18 ARTICLE III. REPRESENTATIONS AND WARRANTIES The
Borrowers jointly and severally represent and warrant to the Administrative
Agent and the Lenders that as of the date of this Agreement and the date of
making any Loan or the issuance of any Letter of Credit: Section 3.01.
Organization; Powers. The Borrowers and each of their Subsidiaries are duly
organized and validly existing under the laws of the jurisdiction of their
organization and have all requisite power and authority to carry on their
business as now conducted. Each Loan Party and each of their Material
Subsidiaries are in good standing under the laws of the jurisdiction of their
organization (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status to the extent of such equivalent status exists under the laws of any
foreign jurisdiction of organization). The Borrowers and their Subsidiaries,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, are qualified to
do business in, and are in good standing in, every jurisdiction where such
qualification is required. Section 3.02. Authorization; Enforceability. The
Transactions are within each Borrower’s and each other Loan Party’s, as
applicable, corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and each other
Loan Document to which a Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
subject to, in the case of any grant of a Lien in the Equity Interests of any
Foreign Subsidiary, to the laws of the jurisdiction of organization or formation
of such Foreign Subsidiary. Section 3.03. Governmental Approvals; No Conflicts.
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority as a condition
to the effectiveness thereof, except such as have been obtained or made and are
in full force and effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Loan Party or
any of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by any Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Subsidiaries
other than the Liens created pursuant to the Collateral Documents. Section 3.04.
Financial Condition; No Material Adverse Change. (a) Parent has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows (i) as of and for the fiscal



--------------------------------------------------------------------------------



 
[creditagreement2ndamende072.jpg]
67 DMSLIBRARY01:26808156.18 years ended December 31, 2013 and December 31, 2014,
reported on and audited by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each fiscal quarter ending after the fiscal
year ended December 31, 2014 and ending more than 45 days before the date
hereof, certified by Parent’s chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Parent and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above. (b) Since December 31, 2014, there has been no event,
circumstance or change in the business, assets, operations, prospects or
condition, financial or otherwise, of Parent and its Subsidiaries, taken as a
whole, that has or could reasonably be expected to have a Material Adverse
Effect. Section 3.05. Properties. (a) Each Loan Party and each of its Material
Subsidiaries has good title to, or valid leasehold interests in, all its
material real and personal property necessary to its business, free and clear of
all Liens except for Permitted Liens. (b) Each Loan Party and each of its
Material Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
free and clear of all Liens (other than Permitted Liens), and the use thereof by
each Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Section 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of each Borrower, threatened
against or affecting such Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, the other Loan Documents or the Transactions. (b) Except for the
Disclosed Matters and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrowers nor any of their Subsidiaries
(i) have failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) have become subject to any Environmental Liability,
(iii) have received notice of any claim with respect to any Environmental
Liability or (iv) know of any basis for any Environmental Liability. Section
3.07. Compliance with Laws and Agreements. Each Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate,



--------------------------------------------------------------------------------



 
[creditagreement2ndamende073.jpg]
68 DMSLIBRARY01:26808156.18 could not reasonably be expected to result in a
Material Adverse Effect. No Default has occurred and is continuing. Section
3.08. Investment Company Status. Neither the Borrowers nor any of their
Subsidiaries are an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended. Section 3.09. Taxes. Each
Borrower and each of its Subsidiaries (other than SWM Brazil with respect to the
Brazil Tax Assessment) has timely filed or caused to be filed all Federal and
material state and foreign Tax returns and reports required to have been filed
and has paid or caused to be paid all Federal and material state and foreign
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Borrower
or such Subsidiary, as applicable, has set aside on its books adequate reserves
as required by GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Section 3.10.
ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The Borrowers and their Subsidiaries have satisfied all
applicable minimum funding requirements with respect to each Plan, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. Section 3.11. Disclosure. Neither the Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of each Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. Section
3.12. Subsidiaries. As of the Effective Date, Parent does not have any
subsidiaries other than those Subsidiaries listed on Schedule 3.12. Schedule
3.12 correctly sets forth, as of the Effective Date, (a) the percentage
ownership (direct or indirect) of Parent in the Equity Interests of its
Subsidiaries and also identifies the direct owner thereof and (b) the
jurisdiction of organization of each such Subsidiary. Section 3.13. Material
Agreements. All agreements and contracts to which any Loan Party is a party or
is bound as of the date of this Agreement, the breach or loss of which would
reasonably be expected to have a Material Adverse Effect, are listed on Schedule
3.13. No Loan Party is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (a) any
agreement or contract listed on Schedule 3.13 or (b) any agreement or instrument
evidencing or governing Material Indebtedness.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende074.jpg]
69 DMSLIBRARY01:26808156.18 Section 3.14. Labor Relations. To the best knowledge
of the Borrowers, none of the Borrowers or any of their Subsidiaries are engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no significant unfair labor practice
complaint pending against the Borrowers or any of their Subsidiaries or, to the
best knowledge of the Borrowers, threatened against any of them before the
National Labor Relations Board or any similar Governmental Authority in any
jurisdiction, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrowers or any of their Subsidiaries or, to the best knowledge of
the Borrowers, threatened against any of them, (b) no significant strike, labor
dispute, slowdown or stoppage is pending against the Borrowers or any of their
Subsidiaries or, to the best knowledge of the Borrowers, threatened against the
Borrowers or any of their Subsidiaries and (c) to the best knowledge of the
Borrowers, no question concerning union representation exists with respect to
the employees of the Borrowers or any of their Subsidiaries, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect. Section 3.15. Solvency. Parent and its Material
Subsidiaries, on a consolidated basis, are Solvent. Section 3.16. Insurance.
Schedule 3.16 sets forth a description of all insurance maintained by or on
behalf of Parent and its Subsidiaries as of the Effective Date. As of the
Effective Date, all premiums in respect of such insurance have been paid. The
Borrowers believe that the insurance maintained by or on behalf of Parent and
its Subsidiaries meets the requirements set forth in Section 5.05. Section 3.17.
Regulation U. No Borrower is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin stock” as defined in Regulation U of the Board. Section
3.18. Common Enterprise. The successful operation and condition of each of the
Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest. Section 3.19. Foreign Borrower. Each Foreign Borrower is subject to
civil and commercial laws with respect to its obligations under this Agreement
and the other Loan Documents to which it is a party (collectively, the “Foreign
Borrower Documents”), and the execution, delivery and performance by each
Foreign Borrower of the Foreign Borrower Documents to which it is a party
constitutes and will constitute private and commercial acts and not public or
governmental acts. Neither any Foreign Borrower nor any of its property has any



--------------------------------------------------------------------------------



 
[creditagreement2ndamende075.jpg]
70 DMSLIBRARY01:26808156.18 immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Borrower is organized and existing in respect
of its obligations under the Foreign Borrower Documents. There is no tax, levy,
impost, duty, fee, assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which a Foreign Borrower is organized and existing either (x) on or by virtue of
the execution or delivery of the Foreign Borrower Documents or (y) on any
payment to be made by a Foreign Borrower pursuant to the applicable Foreign
Borrower Documents. Section 3.20. Compliance with Domiciliation Law. All the
legal requirements of the Luxembourg law of 31 May 1999, as amended, regarding
the domiciliation of companies have been complied with by SWM Luxembourg, SWM
Holdco 1 and each other Loan Party organized under the laws of Luxembourg.
Section 3.21. COMI. For the purposes of the Council Regulation (EC) N° 1346/2000
of 29 May 2000 on insolvency proceedings (the “EU Regulation”), in relation to
any Foreign Borrower which is incorporated in a member state of the European
Union, such Foreign Borrower’s centre of main interest (as that term is used in
Article 3(1) of the EU Regulation) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(h) of the EU Regulation) in any other jurisdiction. Section 3.22. Security
Interest in Collateral. The provisions of this Agreement and the other Loan
Documents create under New York law legal and valid Liens on all of the
Collateral of the U.S. Loan Parties in favor of the Administrative Agent, for
the benefit of the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law or agreement, (b) Liens perfected only by possession (including
possession of any certificate of title), to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral, (c) Liens
which are not perfected in accordance with Section 5.09(d) and (d) the Equity
Interests of Foreign Subsidiaries. Section 3.23. Anti-Corruption Laws and
Sanctions. Parent has implemented and maintains in effect, for itself and its
Subsidiaries, policies and procedures designed to ensure compliance by Parent,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and Parent, its Subsidiaries
and their respective officers and employees and, to the knowledge of such
Parent, its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in any Loan Party
being designated as a Sanctioned Person. None of (a) Parent, any Subsidiary or,
to the knowledge of Parent or any Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of Parent or any Subsidiary, any
agent of Parent or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing or Letter of Credit, use of



--------------------------------------------------------------------------------



 
[creditagreement2ndamende076.jpg]
71 DMSLIBRARY01:26808156.18 proceeds, Transaction or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions. Section 3.24. Status of SWM
Luxembourg. SWM Luxembourg has not engaged in any business activities and does
not own any material property other than (i) ownership of the Equity Interest of
its Subsidiaries, together with activities directly related thereto (including,
but not limited to, activities to facilitate acquisitions made by its
Subsidiaries), (ii) activities and contractual rights incidental to maintenance
of its corporate existence, (iii) performance of its obligations under the Loan
Documents to which it is a party and (iv) engaging in intellectual property
investment and development including (a) investment in research and development
projects to generate intellectual property relevant to the strategic goals of
Parent, (b) management of its intellectual property portfolio including, without
limitation, the intellectual property set forth on Schedule 3.24, (c) licensing
use of its intellectual property to Parent, Subsidiaries of Parent and third
parties and (d) any business activity that is reasonably related to the
foregoing. ARTICLE IV. CONDITIONS Section 4.01. Effective Date. The obligations
of the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or (B)
written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and (iii)
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders and the other Secured Parties, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. (b)
Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of Parent and its Subsidiaries for the
2013 and 2014 fiscal years, (ii) unaudited interim consolidated financial
statements of Parent and its Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are available
and (iii) satisfactory projections through 2019.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende077.jpg]
72 DMSLIBRARY01:26808156.18 (c) Closing Certificates; Certified Certificate of
Incorporation; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary or other appropriate officer or
director, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of the Borrowers, its
Financial Officers, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement, or other organizational or governing documents, and
(ii) in the case of any Loan Party formed or organized under the laws of the
United States, a good standing certificate for each Loan Party from its
jurisdiction of organization or the substantive equivalent available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction. (d) No Default Certificate. The
Administrative Agent shall have received a certificate, signed by a Financial
Officer of Parent, dated as of the Effective Date (i) stating that no Default
has occurred and is continuing and (ii) stating that the representations and
warranties contained in the Loan Documents are true and correct as of such date.
(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. (f) Lien Searches. The Administrative Agent shall have received
the results of a recent lien search in each jurisdiction where the U.S. Loan
Parties are organized and where the assets of the U.S. Loan Parties are located,
and such search shall reveal no Liens on any of the assets of the U.S. Loan
Parties except for Permitted Liens or Liens to be discharged in connection with
the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent. (g) Solvency. The Administrative Agent
shall have received a solvency certificate signed by a Financial Officer of
Parent dated the Effective Date. (h) Pay-Off Letter. The Administrative Agent
shall have received satisfactory pay-off letters for all existing Indebtedness
to be repaid from the proceeds of the initial Borrowings, confirming that all
Liens upon any of the property of the Loan Parties constituting Collateral will
be terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness shall have been cash collateralized or
supported by a Letter of Credit. (i) Pledged Equity Interests; Stock Powers;
Pledged Notes. The Administrative Agent shall have received (i) the certificates
representing the Equity Interests pledged pursuant to the Security Agreement or
the Pledge Agreement (except to the extent either such Equity Interests are not
in certificated form or such certificates are not permitted to be delivered
under applicable law), together with an undated stock power for each such
certificate



--------------------------------------------------------------------------------



 
[creditagreement2ndamende078.jpg]
73 DMSLIBRARY01:26808156.18 executed in blank by a duly authorized officer of
the pledgor thereof and (ii) to the extent required under the Security
Agreement, each promissory note (if any) pledged to the Administrative Agent
pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof. (j)
Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under New York law or under the Uniform Commercial Code or reasonably requested
by the Administrative Agent to be filed, registered or recorded in order to
create in favor of the Administrative Agent, for the benefit of itself, the
Lenders and the other Secured Parties, a perfected Lien on the Collateral of the
U.S. Loan Parties described therein, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation; provided, however, that the Loan Parties
shall not be required to take any action (other than the filing UCC financing
statements) to perfect any Lien in (i) the vehicles or any other assets subject
to certificates of title; (ii) commercial tort claims of U.S. Loan Parties below
a threshold of $10,000,000; (iii) letter of credit rights of U.S. Loan Parties
below a threshold of $10,000,000; (iv) intercompany promissory notes; and (v)
Excluded Accounts; provided, further, that the Foreign Borrowers shall not be
required to grant or perfect any Lien on their assets other than pursuant to a
pledge under New York law of the Equity Interests of the first tier Subsidiaries
of the Foreign Borrowers. (k) [Reserved]. (l) Acquisitions. (i) The
Administrative Agent shall have received (i) the audited consolidated balance
sheet and statements of income, stockholders’ equity and cash flows of Argotec
and its Subsidiaries as of and for the fiscal years ended December 31, 2013 and
December 31, 2014 and (ii) satisfactory unaudited interim consolidated financial
statements of Argotec and its Subsidiaries for each of the quarterly periods
ending after December 31, 2014 and at least 45 days prior to the Effective Date
(it being acknowledged and agreed that the financial statements delivered to the
Administrative Agent pursuant to clause (ii) on or prior to the execution and
delivery of this Agreement by each party hereto are satisfactory to the
Administrative Agent and the Lenders). (ii) The conditions precedent set forth
in Article IX of the Argotec Acquisition Agreement to the obligations of each
party thereto to consummate the Argotec Acquisition (other than evidence of wire
transfers under Section 2.4 thereof) shall have been satisfied substantially on
the terms set forth in the Argotec Acquisition Agreement, without giving effect
to any amendments, waivers, or consents by Parent (or any other Borrower) or its
Subsidiaries that are a party thereto that have or could reasonably be expected
to have a Material Adverse Effect. (m) Insurance. The Administrative Agent shall
have received evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of Section 5.05 hereof.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende079.jpg]
74 DMSLIBRARY01:26808156.18 (n) USA PATRIOT Act, Etc. The Administrative Agent
and the Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
for each Loan Party. (o) Other Documents. The Administrative Agent shall have
received such other documents as the Administrative Agent, the Issuing Bank, any
Lender or their respective counsel may have reasonably requested. The
Administrative Agent shall notify the Borrowers and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the Effective Date shall not occur unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 3:00
p.m., New York City time, on December 31, 2015; provided, however, than any such
failure shall not terminate or impair the Original Credit Agreement and the
Original Credit Agreement, and the obligations of the Loan Parties and the
Lenders party thereto shall remain in full force and effect. Section 4.02. Each
Credit Event. The obligation of each Lender to make a Loan on the occasion of
any Borrowing, and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(a) The representations and warranties of the Borrowers and each other Loan
Party set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable. (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing. (c) At
the time of making and immediately after giving effect to any Revolving Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Revolving Credit Exposure of any Class shall not exceed
the total Revolving Commitments of such Class. (d) Administrative Agent, and if
applicable, the Issuing Bank or Swingline Lender shall have received a Borrowing
Request or a notice requesting the issuance, amendment, renewal or extension of
such Letter of Credit, as the case may be, in each case, in accordance with the
requirements of this Agreement. Each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Loan Parties on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende080.jpg]
75 DMSLIBRARY01:26808156.18 ARTICLE V. AFFIRMATIVE COVENANTS Until the
Commitments have expired or been terminated and the Obligations and other
amounts payable hereunder and under the other Loan Documents shall have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Administrative Agent and the Lenders that: Section 5.01. Financial
Statements and Other Information. Each Borrower will furnish to the
Administrative Agent and each Lender: (a) within ninety (90) days after the end
of each fiscal year of Parent, Parent’s audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than, in the
case of a change in accountants, an exception as to scope relating to prior
years not audited by such accountants)) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Parent and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied; (b) within
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, Parent’s consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Parent and its consolidated and consolidating
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; (c) concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a compliance certificate in the form of
Exhibit C and signed by a Financial Officer of Parent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate; (d) as
soon as available, but in any event not more than forty-five (45) days after the
end of each fiscal year of such Borrower, a copy of the budget and forecast
(including a



--------------------------------------------------------------------------------



 
[creditagreement2ndamende081.jpg]
76 DMSLIBRARY01:26808156.18 projected consolidated income statement) of Parent
and its Subsidiaries for each quarter of the upcoming fiscal year in form
reasonably satisfactory to the Administrative Agent; (e) promptly upon receipt
thereof, copies of any reports submitted by Parent’s accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or internal control systems of any such Borrower or any of
its Subsidiaries made by such accountants, including any comment letters
submitted by such accountants to management of any Borrower or any Subsidiary in
connection with their services; (f) promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said commission, or with any national securities exchange; or
distributed by a Borrower to its shareholders generally as the case may be; and
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of each Borrower or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request. The
information and other materials required to be delivered pursuant to this
Section 5.01 may be delivered electronically by Parent to Administrative Agent
and Lenders pursuant to procedures approved by the Administrative Agent;
provided that, Parent shall deliver paper copies of any such information and/or
materials delivered electronically after the date delivery is required under
this Section 5.01 to the Administrative Agent or any Lender which requests such
delivery within five Business Days after such request. Section 5.02. Notices of
Material Events. Borrowers will furnish to the Administrative Agent and each
Lender prompt written notice of the following: (a) the occurrence of any
Default; (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower, any Loan Party or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect; (c) an Adverse Tax Ruling; and
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect. Each notice delivered under this Section
5.02 shall be accompanied by a statement of a Financial Officer or other
executive officer of the applicable Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto. Section 5.03. Existence; Conduct of Business.
Each Loan Party will, and will cause each of its Material Subsidiaries to, do or
cause to be done all things necessary to preserve,



--------------------------------------------------------------------------------



 
[creditagreement2ndamende082.jpg]
77 DMSLIBRARY01:26808156.18 renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03. Section 5.04. Payment of Obligations. Each Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including liabilities for any
Taxes, that, if not paid, could result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. Each Borrower will, and will cause each of its Subsidiaries to,
perform its obligations under any contractual obligation to which such Borrower
or such Subsidiary is bound or to which any of its properties is subject, except
where the failure to perform could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Section 5.05.
Maintenance of Properties; Insurance. Each Borrower will, and will cause each of
its Subsidiaries to (a) keep and maintain all property material to the conduct
of the business of Parent and its Subsidiaries (taken as a whole) in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. All insurance policies required hereunder shall name the
Administrative Agent as an additional insured or as loss payee, as applicable,
and shall contain loss payable clauses or mortgagee clauses, through
endorsements in form and substance satisfactory to the Administrative Agent,
which provide that: (i) all proceeds thereunder with respect to any Collateral
shall be payable to the Lender; (ii) no such insurance shall be affected by any
act or neglect of the insured or owner of the property described in such policy;
and (iii) such policy and loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty days prior written notice given
to the Administrative Agent. Upon, the request of the Administrative Agent, the
Borrowers will furnish to the Administrative Agent, information in reasonable
detail as to the insurance so maintained. Section 5.06. Books and Records;
Inspection Rights. Parent will, and will cause each of its Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records (and, at the request of the
Administrative Agent or Required Lenders, to perform audits of such books and
records), and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. All such visits, inspections, or audits by the
Administrative Agent or any Lender shall be at the Borrowers’ expense. Each
Borrower acknowledges that the Administrative Agent, after exercising its rights
hereunder, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ and their Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende083.jpg]
78 DMSLIBRARY01:26808156.18 Section 5.07. Compliance with Laws. Each Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Parent
will maintain in effect and enforce, for itself and its Subsidiaries, policies
and procedures designed to ensure compliance by Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. Section 5.08. Use of Proceeds. The proceeds of
the Loans shall be used only (a) for general corporate purposes of the Borrowers
and their Subsidiaries (including, without limitation, to fund Permitted
Acquisitions), (b) to fund all or a portion of the purchase price pursuant to
and in accordance with the Argotec Acquisition Agreement to consummate the
Argotec Acquisition on the Effective Date and (c) to pay Acquisition Expenses
and expenses relating to the negotiation and documentation of this Agreement. No
part of the proceeds of any Loan (i) will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X or (ii) will be used in violation
of any Sanctions applicable to any party hereto. Section 5.09. Further
Assurances; Additional Borrowers. (a) Subject to applicable law, each Loan Party
shall cause each of its Domestic Subsidiaries that constitutes a Material
Subsidiary (other than, (i) Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary and (ii) any Excluded Subsidiary) to guaranty the Obligations
on or prior to the date such Subsidiary becomes a Material Subsidiary (or such
longer period as may be agreed to by Administrative Agent in writing) by
executing a joinder to the Security Agreement and a joinder to the Subsidiary
Guaranty. Upon execution and delivery thereof, each such Person shall become a
Loan Guarantor and thereupon shall have all of the rights, benefits, duties and
obligations in such capacity under the Loan Documents. Without limiting the
foregoing, each Borrower will, and will cause each Subsidiary to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions which may be required by law or which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents at the expense of the Borrowers.
The Loan Parties shall deliver, or cause to be delivered, to Administrative
Agent, in connection with the execution and delivery of each such joinder
agreements, appropriate resolutions, secretary certificates, certified
organizational documents and, if requested by Administrative Agent, legal
opinions relating to the matters described in this Section 5.09 (which opinions
shall be in form and substance reasonably acceptable to Administrative Agent).
(b) The Borrowers may, upon not less than twenty (20) Business Days’ notice from
the Borrowers to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate, with the
prior written consent of the Administrative Agent and the Lenders (such consent
not to be unreasonably withheld), any Subsidiary of Parent (an “Additional
Borrower”) as a new borrower to receive Loans (or reallocate existing Loans),
pursuant to terms and conditions to be mutually agreed to by the Borrowers and
the Administrative Agent and in accordance with this Section 5.09(b). Prior to



--------------------------------------------------------------------------------



 
[creditagreement2ndamende084.jpg]
79 DMSLIBRARY01:26808156.18 any Borrower becoming entitled to receive certain
Loans, the Administrative Agent and the Lenders shall have received (i) an
amendment hereto in form, content and scope reasonably satisfactory to the
Administrative Agent providing for such Additional Borrower becoming a Borrower
hereunder, such amendment only requiring the signatures of the Administrative
Agent, the Borrowers and the Additional Borrower(s), subject only to the
approval of other Lenders if any such amendment also amends terms which would
require the approval of the Required Lenders, affected Lenders or all Lenders,
as the case may be, pursuant to Section 9.02, (ii) one or more joinder
agreements (or similar documents) to the applicable Loan Documents as requested
by Administrative Agent, (iii) such supporting resolutions, secretary
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and (iv) notes signed by such new Additional Borrower to the extent
any Lender so requires. If the Administrative Agent and the Lenders agree that
the Additional Borrower shall be entitled to receive Loans and that the
conditions set forth in this Section 5.09(b) are satisfied, then the
Administrative Agent shall send a written notice to the Lenders specifying the
effective date upon which the Additional Borrower may receive Loans, whereupon
each of the Lenders agrees to permit such Additional Borrower to receive Loans
(or reallocate existing Loans), on the terms and conditions set forth herein.
Notwithstanding the foregoing, and as conditions precedent to any Lender being
obligated to make any Loans or issue any Letters of Credit to any Additional
Borrower on the occasion of the first Borrowing by, or issuance of a Letter of
Credit for the account of, such Additional Borrower, if the designation of such
Additional Borrower obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, Parent shall,
and shall cause such Additional Borrower to, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations. In addition to the immediately preceding
condition precedent, on the occasion of the first Borrowing by, or issuance of a
Letter of Credit for the account of, an Additional Borrower, any extension of
credit or issuance of a Letter of Credit to a proposed Additional Borrower that
is not organized under the laws of the United States or any political
subdivision thereof shall not contravene any law or regulation applicable to
each Lender extending credit. (c) Subject to subsection (d) below, each Loan
Party will grant to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, a Lien under New York law in
(i) 100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries (and in the case of SWM Luxembourg and SWM Holdco 1, their
respective first tier Domestic Subsidiaries and Foreign Subsidiaries) and (ii)
65% of the issued and outstanding Equity Interests in each Foreign Subsidiary
directly owned by any U.S. Borrower or any Domestic Subsidiary pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request; provided, that in no event shall
any Loan Party be required to execute any Loan Documents governed by any law
other than the laws of the State of New York or such other political subdivision
of the United States that may be applicable.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende085.jpg]
80 DMSLIBRARY01:26808156.18 (d) Notwithstanding any other provision of this
Agreement, any of the Collateral Documents or any of the Loan Documents, the
Loan Parties shall not be required to take any action (other than the filing UCC
financing statements) to perfect any Lien in (i) vehicles or any other assets
subject to certificates of title; (ii) commercial tort claims of U.S. Loan
Parties below a threshold of $10,000,000; (iii) letter of credit rights of U.S.
Loan Parties below a threshold of $10,000,000; (iv) intercompany promissory
notes; and (v) Excluded Accounts; provided, further, that the Foreign Borrowers
shall not be required to grant or perfect any Lien on their assets other than
pursuant to a pledge under New York law of the Equity Interests of the first
tier Subsidiaries of the Foreign Borrowers. Section 5.10. OFAC. Each Borrower
shall (a) ensure, and cause each of its Subsidiaries to ensure, that no Person
who owns a controlling interest in or otherwise controls such Borrower or any
such Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto and (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act regulations, as
amended. Section 5.11. Centre of Main Interest. Each Foreign Borrower will
maintain its centre of main interest in its jurisdiction of organization.
Section 5.12. Post Closing Matters. Each Loan Party shall execute and deliver
the documents and complete the tasks set forth on Schedule 5.12, in each case
within the time limits specified therein (or such longer period of time
acceptable to the Administrative Agent). ARTICLE VI. NEGATIVE COVENANTS Until
the Commitments have expired or terminated and the Obligations and other amounts
payable hereunder and under the other Loan Documents have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Borrower covenants and agrees with the Administrative
Agent and the Lenders that: Section 6.01. Indebtedness. Parent will not permit
any of its Subsidiaries (other than Loan Guarantors) to create, incur, assume,
or permit to exist any Indebtedness, except: (a) Indebtedness created under the
Loan Documents; (b) intercompany Indebtedness permitted pursuant to Section
6.04; (c) Indebtedness arising under any employee benefit plan sponsored by
Schweitzer Mauduit France S.A.S., LTR Industries S.A., PDM Industries S.N.C.,
Papeteries de Mauduit S.A.S., Malaucene Industries S.N.C., Papeteries de Mauduit
S.A.S., Papeteries de Saint- Girons S.A.S., Saint-Girons Industries S.N.C.,
SWM-Poland Sp. Zo o, or any of their Subsidiaries;



--------------------------------------------------------------------------------



 
[creditagreement2ndamende086.jpg]
81 DMSLIBRARY01:26808156.18 (d) other Indebtedness of any such Person of the
type permitted to be secured by Section 6.02(o) or Section 6.02(p); (e) all
reimbursement obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments arising in the ordinary course of business; (f) other unsecured
Indebtedness of Parent; provided, that, before and after the incurrence of such
Indebtedness (x) no Default or Event of Default exists or would be caused
thereby and (y) Parent on a consolidated basis shall be in pro forma compliance
(after giving effect to the incurrence of any Indebtedness, calculated in a
manner reasonably satisfactory to the Administrative Agent) with the then
applicable covenant levels as set forth in Section 6.10(b) and (c), in each
case, minus 0.25, calculated for the four (4) fiscal quarter period ending on
the last day of the most recently ended quarter for which financial statements
of Parent have been delivered to Administrative Agent pursuant to Section
5.01(a) or (b); and (g) Indebtedness of any Subsidiary of Parent in an aggregate
amount for all such Indebtedness permitted under this clause (g) not to exceed
the Equivalent Amount equal to the greater of $50,000,000 or 10% of consolidated
net tangible assets of Parent and its Subsidiaries. Section 6.02. Liens. The
Borrowers will not, nor will they permit any Significant Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except: (a) Permitted
Encumbrances; (b) Liens securing the Obligations; (c) Liens securing
Indebtedness set forth in Schedule 6.02 and refinancings of such Indebtedness;
provided that, the aggregate principal amount of such Indebtedness shall not be
increased since the Effective Date; (d) Liens arising in the ordinary course of
business in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(e) Liens on the assets and properties of Persons which become Subsidiaries of
Parent after the date of this Agreement securing Indebtedness permitted hereby;
provided that, such Liens are in existence at the time the respective Persons
become Subsidiaries of Parent and were not created in anticipation thereof; (f)
Liens resulting from progress payments or partial payments under United States
government contracts or subcontracts;



--------------------------------------------------------------------------------



 
[creditagreement2ndamende087.jpg]
82 DMSLIBRARY01:26808156.18 (g) Liens existing on the assets and properties
acquired by the Borrowers or their Subsidiaries in the ordinary course of
business prior to any such Borrower’s or such Subsidiary’s acquisition of such
assets and properties; (h) bankers’ Liens, rights of setoff and other similar
Liens existing solely with respect to cash and cash equivalents on deposit in
one or more accounts maintained by Parent or any Subsidiary of Parent, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements; (i) leases or
subleases granted to others not interfering in any material respect with the
business of Parent or any Subsidiary of Parent and any interest or title of a
lessor under any lease (whether a Capital Lease or an operating lease) permitted
by this Agreement; (j) Liens arising from the granting of a lease or license to
enter into or use any asset of Parent or any Subsidiary of Parent to any Person
in the ordinary course of business of Parent or such Subsidiary that does not
interfere in any material respect with the use or application by Parent or such
Subsidiary of the asset subject to such license in the business of Parent or
such Subsidiary; (k) Liens attaching solely to cash earnest money deposits made
by Parent or any Subsidiary of Parent in connection with any letter of intent or
purchase agreement entered into in connection with a Permitted Acquisition
permitted hereunder; (l) Liens arising from precautionary UCC financing
statements (or analogous personal property security filings or registrations in
other jurisdictions) regarding operating leases; (m) Liens on insurance policies
and proceeds thereof to secure premiums thereunder; (n) Liens relating solely to
employee contributions withheld from pay imposed by applicable pension law; (o)
Liens on Equity Interests issued by a joint venture of Parent or any of its
Subsidiaries (but that is not a Subsidiary of Parent) securing Indebtedness of
such joint venture permitted hereunder so long as such Indebtedness is recourse
to Parent and/or its Subsidiaries solely to the extent of such Equity Interest
and substantially similar Liens have been pledged by each other Person owning
Equity Interests in such joint venture to secure such Indebtedness; (p) purchase
money Liens or purchase money security interests upon or in any fixed assets
acquired or held by any Borrower or its Subsidiaries in the ordinary course of
business to secure the purchase price of such fixed assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such fixed assets; provided that the aggregate principal amount of the
Indebtedness secured by the Liens permitted by this clause (p) shall not, on the
date such Lien is granted and after giving effect thereto, exceed an aggregate
amount equal to 30% of Parent’s Tangible Net Worth at any time;



--------------------------------------------------------------------------------



 
[creditagreement2ndamende088.jpg]
83 DMSLIBRARY01:26808156.18 (q) Liens securing Indebtedness and other
obligations or liabilities not expressly permitted by clauses (a) through (p)
above; provided that the aggregate principal amount of the Indebtedness and
other obligations or liabilities secured by the Liens permitted by this clause
(q) shall not exceed an aggregate amount equal to the Equivalent Amount of
$25,000,000 at any time outstanding (for purposes of this clause (q), the amount
of such obligations or liabilities (other than with respect to Indebtedness)
shall equal the amounts for such obligations or liabilities set forth in the
financial statements then last delivered to the Administrative Agent under
Section 5.01(a) and Section 5.01(b) or, to the extent not set forth in such
financial statements, as determined in good faith by a Financial Officer of
Parent); and (r) Liens securing Indebtedness permitted under Section 6.01(g).
Section 6.03. Fundamental Changes; Asset Sales. (a) The Borrowers will not, nor
will they permit any of their Subsidiaries to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with,
or liquidate or dissolve or commence a Bankruptcy Action, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary may merge into a Borrower in a
transaction in which such Borrower is the surviving entity, (ii) any Subsidiary
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary (and, if either such Subsidiary is a Loan Guarantor, then the
surviving entity shall also be a Loan Guarantor); provided that if a Foreign
Borrower is a party to any such transaction, either such Foreign Borrower shall
be the surviving entity or the surviving entity thereof shall assume the
obligations of such Foreign Borrower under this Agreement and the other Loan
Documents pursuant to such documents, instruments and agreements and further
actions which the Administrative Agent may request (including, without
limitation, one or more opinions of legal counsel) in form and substance
acceptable to the Administrative Agent, (iii) any Subsidiary (other than a
Subsidiary that is a Borrower) may liquidate or dissolve if Parent determines in
good faith that such liquidation or dissolution is in the best interests of
Parent and its Subsidiaries and is not materially disadvantageous to the Lenders
(provided that in the event any such liquidation or dissolution involves a Loan
Guarantor then the assets of such Subsidiary (if any) shall be transferred to
Parent or another Loan Guarantor), (iv) a Borrower or any Subsidiary may
consummate a Permitted Acquisition and the Argotec Acquisition, and (v) upon the
occurrence of an Adverse Tax Ruling with respect to SWM Brazil or at any time
from and after the Effective Date with respect to P de Mal, Parent may (A)
abandon, transfer or otherwise dispose of its Equity Interest in SWM South, SWM
Brazil or P de Mal, as applicable, to any one or more Persons or (B) undertake a
Bankruptcy Action if Parent determines in good faith that such abandonment,
transfer, disposition or Bankruptcy Action is in the best interests of Parent
and its Subsidiaries; provided that any such merger involving a Person that is
not a wholly-owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04; (b) The Borrowers will not, nor
will they permit any of their Subsidiaries to, make any Asset Disposition,
except for (i) Asset Dispositions among the Subsidiaries, (ii) Asset
Dispositions of (A) assets held by Schweitzer-Mauduit RTL Philippines, Inc. and
(B) assets identified in that certain Side Letter, dated as of the Effective
Date by and between the Administrative Agent and Parent (a copy of which was
made available to the Lenders on or prior



--------------------------------------------------------------------------------



 
[creditagreement2ndamende089.jpg]
84 DMSLIBRARY01:26808156.18 to the Effective Date), (iii) Asset Dispositions to
the extent made in connection with an investment in a Person expressly permitted
under Section 6.04(f); (iv) other Asset Dispositions of property that, together
with all other property of Borrowers and their Subsidiaries previously leased,
sold or disposed of in Asset Dispositions do not exceed the greater of the
Equivalent Amount of (A) $25,000,000 and (B) 2.5% of the value of the
consolidated assets of Parent and its Subsidiaries (as measured as of the last
day of the immediately preceding fiscal year) during any fiscal year; (v) other
Asset Dispositions in an aggregate amount not to exceed $200,000,000 during the
term of this Agreement, so long as (w) such Asset Disposition is made for fair
market value, (x) at least seventy-five percent (75%) of the consideration for
such Asset Disposition is in the form of cash or cash equivalents, (y) Parent on
a consolidated basis shall be in pro forma compliance (after giving effect to
such Asset Disposition, calculated in a manner reasonably satisfactory to the
Administrative Agent) with the then applicable covenant levels as set forth in
Section 6.10(b) and (c), in each case, minus 0.25, calculated for the four (4)
fiscal quarter period ending on the last day of the most recently ended quarter
for which financial statements of Parent have been delivered to Administrative
Agent pursuant to Section 5.01(a) or (b) and (z) the Net Cash Proceeds received
by Parent, any Guarantor or, to the extent any prepayment with such Net Cash
Proceeds would not result in an adverse tax consequence (as determined in good
faith by Parent), any Subsidiary of Parent or a Guarantor, are used to prepay
the Term Loans in accordance with Section 2.11(c) up to the amount necessary for
Parent to be in compliance with clause (v)(y) above; provided, that during any
Retained Proceeds Period, Parent on a consolidated basis shall be in pro forma
compliance (after giving effect to such Asset Disposition, calculated in a
manner reasonably satisfactory to the Administrative Agent) with the then
applicable covenant level set forth in Section 6.10(d), calculated for the four
(4) fiscal quarter period ending on the last day of the most recently ended
quarter for which financial statements of Parent have been delivered to
Administrative Agent pursuant to Section 5.01(a) or (b) and (vi) other Asset
Dispositions in an unlimited amount so long as (w) such Asset Disposition is
made for fair market value, (x) at least seventy-five percent (75%) of the
consideration for such Asset Disposition is in the form of cash or cash
equivalents, (y) Parent on a consolidated basis shall have a Net Debt to EBITDA
Ratio (after giving effect to such Asset Disposition, calculated on a pro forma
basis in a manner reasonably satisfactory to the Administrative Agent) of not
greater than 2.50 to 1.00, calculated for the four (4) fiscal quarter period
ending on the last day of the most recently ended quarter for which financial
statements of Parent have been delivered to Administrative Agent pursuant to
Section 5.01(a) or (b) and (z) the Net Cash Proceeds received by Parent, any
Guarantor or, to the extent any prepayment with such Net Cash Proceeds would not
result in an adverse tax consequence (as determined in good faith by Parent),
any Subsidiary of Parent or a Guarantor, are used to prepay the Term Loans in
accordance with Section 2.11(c) up to the amount necessary for Parent to be in
compliance with clause (vi)(y) above; provided, however during any Retained
Proceeds Period (A) for purposes of calculating the Net Debt to EBITDA Ratio
pursuant to clause (vi)(y) above and for purposes of all future calculations of
the Net Debt to EBITDA Ratio during any Retained Proceeds Period, at the
Borrower’s option to be exercised on or prior to the date of such Asset
Disposition, either (1) such Retained Proceeds shall not be netted from Total
Debt in making such calculation or (2) the cash and cash equivalents netted from
Total Debt in making such calculation shall be limited to an amount equal to
Borrowers’ EBITDA for the four (4) fiscal quarter period most recently ended on
or prior to the date for which such calculation is made, calculated on a pro
forma basis after giving effect to such sale and to any debt repayments
resulting from such sale, and (B)



--------------------------------------------------------------------------------



 
[creditagreement2ndamende090.jpg]
85 DMSLIBRARY01:26808156.18 Parent on a consolidated basis shall be in pro forma
compliance (after giving effect to such Asset Disposition, calculated in a
manner reasonably satisfactory to the Administrative Agent) with the then
applicable covenant level set forth in Section 6.10(d), calculated for the four
(4) fiscal quarter period ending on the last day of the most recently ended
quarter for which financial statements of Parent have been delivered to
Administrative Agent pursuant to Section 5.01(a) or (b); and (c) The Borrowers
will not, nor will they permit any of their Subsidiaries to, engage to any
material extent in any business other than (i) businesses of the type conducted
by Parent and its Subsidiaries on the date of execution of this Agreement, (ii)
the design, manufacture or sale of paper or resin based products or films,
non-wovens products, or reconstituted technology based products, or (iii) any
business which is reasonably similar, ancillary, complementary or related to, or
a reasonable extension, development or expansion of, any of the foregoing.
Without limiting the foregoing, SWM Luxembourg shall not engage in any business
activity other than (i) performing its obligations under the Loan Documents,
(ii) owning the Equity Interests of its Subsidiaries, together with activities
directly related thereto (including, but not limited to, activities to
facilitate Permitted Acquisitions made by any of its Subsidiaries) and (iii)
engaging in intellectual property investment and development including (a)
investment in research and development projects to generate intellectual
property relevant to the strategic goals of Parent, (b) management of its
intellectual property portfolio, including, without limitation, the intellectual
property set forth on Schedule 3.24, (c) licensing use of its intellectual
property to Parent, Subsidiaries of Parent and third parties and (d) any
business activity that is reasonably related to the foregoing. Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions. The Borrowers will
not, nor will they permit any of their Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (collectively, each an “Investment”),
except: (a) Permitted Investments; (b) Investments by any Borrower existing on
the date hereof in the Equity Interests of its Subsidiaries; (c) Investments (i)
to consummate Permitted Acquisitions and the Argotec Acquisition and (ii)
consisting of transfers of the Equity Interests of any Foreign Subsidiary
acquired in a Permitted Acquisition or in the Argotec Acquisition by any Loan
Party or other Domestic Subsidiary to any other Foreign Subsidiary to the extent
such transfer is not prohibited under Section 6.03; (d) (i) Investments made by
any Borrower to any Loan Guarantor and made by any Loan Guarantor to any
Borrower or any other Loan Guarantor, (ii) Investments made by



--------------------------------------------------------------------------------



 
[creditagreement2ndamende091.jpg]
86 DMSLIBRARY01:26808156.18 any Subsidiary that is not a Loan Guarantor to any
other Subsidiary that is not a Loan Guarantor, (iii) Investments made by any
Subsidiary that is not a Loan Guarantor to any Borrower or any Loan Guarantor
and (iv) Investments made by any Borrower to any Subsidiary that is not a Loan
Guarantor and made by any Subsidiary that is not a Loan Guarantor to any
Borrower or any other Subsidiary that is not a Loan Guarantor so long as at the
time of such loan, advance or Guarantee pursuant to this clause (iv), Parent on
a consolidated basis shall be in compliance with Section 6.10(b) as of the last
day of the most recently ended quarter for which financial statements of Parent
have been delivered (and such financial statements have been delivered in
accordance with the terms hereof); (e) Guarantees constituting Indebtedness
permitted by Section 6.01; (f) any other Investments (other than any such
Investments made in connection with acquiring from any Person other than Parent
or a Subsidiary (i) all or substantially all of the assets of a Person, (ii) all
or substantially all of any business or division of a Person, or (iii) a
majority or more of the Equity Interests of any Person), so long as prior to and
after giving effect to any such Investment, Parent on a consolidated basis shall
have a Net Debt to EBITDA Ratio (after giving effect to any such Investment,
calculated on a pro forma basis in a manner satisfactory to Administrative
Agent) of not greater than the then applicable covenant level as set forth in
Section 6.10(b) minus 0.25, calculated for the four (4) fiscal quarter period
ending on the last day of the most recently ended quarter for which financial
statements of Parent have been delivered to Administrative Agent pursuant to
Section 5.01(a) or Section 5.01(b); and (g) Swap Agreements entered into by any
Borrower or any Subsidiary permitted by Section 6.05. Section 6.05. Swap
Agreements. The Borrowers will not, and will not permit any of their
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any such Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of any such Borrower or any of its Subsidiaries) and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any such
Borrower or any Subsidiary. Section 6.06. Restricted Payments; Stock Purchases.
(a) The Borrowers will not, nor will they permit any of their Subsidiaries to,
declare, pay or make, or agree to declare, pay or make, directly or indirectly,
any Restricted Payment, except (i) each Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock, (ii) Subsidiaries may declare and pay dividends (A) ratably with
respect to their Equity Interests and/or (B) to Parent or any wholly-owned
Subsidiary of Parent, (iii) the Borrowers may make Restricted Payments pursuant
to and in accordance with equity incentive plans or other benefit plans for
management or employees of the Borrowers and their Subsidiaries, and (iv) Parent
may declare and pay cash dividends with respect to its Equity Interests, so long
as prior to and after giving effect to any dividend, Parent on a consolidated
basis shall have a Net Debt to EBITDA Ratio (after giving



--------------------------------------------------------------------------------



 
[creditagreement2ndamende092.jpg]
87 DMSLIBRARY01:26808156.18 effect to any such dividend, calculated on a pro
forma basis in a manner satisfactory to Administrative Agent) of not greater
than the then applicable covenant level as set forth in Section 6.10(b) minus
0.25, calculated for the four (4) fiscal quarter period ending on the last day
of the most recently ended quarter for which financial statements of Parent have
been delivered to Administrative Agent pursuant to Section 5.01(a) or Section
5.01(b). (b) Parent will not purchase, redeem or otherwise acquire any shares of
its Equity Interests except that Parent may purchase, redeem or acquire (i)
shares of its Equity Interests, so long as prior to and after giving effect to
any such purchase, redemption or other acquisition, Parent on a consolidated
basis shall have a Net Debt to EBITDA Ratio (after giving effect thereto,
calculated on a pro forma basis in a manner satisfactory to Administrative
Agent) of not greater than the then applicable covenant level as set forth in
Section 6.10(b) minus 0.25 for the four (4) fiscal quarter period ending on the
last day of the most recently ended quarter for which financial statements of
Parent have been delivered to Administrative Agent pursuant to Section 5.01(a)
or Section 5.01(b), (ii) its Equity Interests in connection with its employee
401(k) retirement plan, and (iii) its Equity Interests sold in connection with a
cashless exercise of stock options granted under Parent’s equity participation
plan. Section 6.07. Transactions with Affiliates. The Borrowers will not, nor
will they permit any of their Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to any Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among either of
the Borrowers and their wholly owned Subsidiaries not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.06; (d) any
transaction which is not permitted (in whole or in part) under Section 6.07(a)
above entered into by Parent or any of its Subsidiaries with a joint venture of
Parent or any of its Subsidiaries (but that is not a Subsidiary of Parent) to
the extent such transaction (or the portion thereof which is not permitted under
Section 6.07(a)) constitutes an investment permitted under Section 6.04, (e)
customary fees paid, and reimbursement of reasonable expenses, to members of the
board of directors of Parent or any of its Subsidiaries, (f) customary
compensation (including salaries and bonuses) paid, and reimbursement of
reasonable expenses, to officers and employees of Parent or any Subsidiary of
Parent and (g) pursuant to one of more transaction permitted under Section
6.03(b)(ii). Section 6.08. Restrictive Agreements. The Borrowers will not, nor
will they permit any of their Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any such
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of the property or assets of any Borrower or any of its Subsidiaries as security
for the Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to any Borrower or any other Subsidiary or to
Guarantee Indebtedness of any such Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall



--------------------------------------------------------------------------------



 
[creditagreement2ndamende093.jpg]
88 DMSLIBRARY01:26808156.18 not apply to customary restrictions and conditions
contained in agreements relating to the sale of assets or Equity Interests of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary or such Equity Interests that are to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases restricting
the assignment thereof, (vi) the foregoing shall not apply to customary
encumbrances or restrictions in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements,
which restrictions relate solely to the activities of such joint venture or are
otherwise applicable only to the assets that are the subject to such agreement,
(vii) the foregoing shall not apply to any such agreement imposed in connection
with consignment agreements entered into in the ordinary course of business,
(viii) the foregoing shall not apply to customary anti-assignment provisions
contained in agreements entered into in the ordinary course of business, (ix)
the foregoing shall not apply to customary subordination of subrogation,
contribution and similar claims contained in guaranties permitted hereunder, (x)
the foregoing shall not apply to customary restrictions on cash deposits or
other deposits imposed by customers under contracts entered into in the ordinary
course of business, (xi) the foregoing shall not apply to customary restrictions
on the transfer, lease, or license of any property or asset of any Loan Party in
effect on the Effective Date that were entered into in the ordinary course of
business, (xii) clause (b) of the foregoing shall not apply to restrictions
contained in agreements governing intercompany Indebtedness permitted by Section
6.01; provided, that any notes or other instruments governing such intercompany
Indebtedness may not be subject to a Lien other than Permitted Encumbrances and
Liens securing the Secured Obligations and (xiii) the foregoing shall not apply
to encumbrances or restrictions in documents governing Indebtedness assumed or
incurred under Section 6.01(g) or existing with respect to any Person or the
property or assets of such Person acquired by Parent or any Subsidiary of Parent
in an acquisition permitted hereunder; provided, further, that such encumbrances
and restrictions permitted by this clause (xiii) are not applicable to any
Person or the property or assets of any Person other than such acquired Person
or the property or assets of such acquired Person. Section 6.09. Amendment of
Material Documents. The Loan Parties shall not amend, modify or waive any of its
rights under its articles of association, certificate of incorporation, by-
laws, operating, management or partnership agreement or other organizational
documents to the extent any such amendment, modification or waiver would be
materially adverse or could reasonably be expected to be materially adverse to
Lenders. Section 6.10. Financial Covenants. (a) Interest Coverage Ratio.
Borrowers shall not permit the Interest Coverage Ratio to be less than 3.00 to
1.00 as of the last day of any fiscal quarter for the four fiscal quarter period
then ending. (b) Maximum Net Debt to EBITDA Ratio. Borrowers shall not permit
the Net Debt to EBITDA Ratio to be greater than (i) as of the last day of any
four fiscal quarter period ending on or prior to September 30, 2016, 3.50 to
1.00 and (ii) as of the last day of any



--------------------------------------------------------------------------------



 
[creditagreement2ndamende094.jpg]
89 DMSLIBRARY01:26808156.18 four fiscal quarter period ending thereafter, 3.00
to 1.00; provided, however, that upon any Borrower’s incurrence of unsecured
senior Indebtedness permitted by Section 6.01(f) hereof in an aggregate amount
greater than $250,000,000, commencing with the fiscal quarter during which such
Indebtedness was incurred, the Borrowers shall not permit the Net Debt to EBITDA
Ratio to be greater than 4.00 to 1.00 as of the last day of any fiscal quarter
for the four fiscal quarter period then ending; provided, further, that during
any Material Acquisition Period the Borrowers shall not permit the Net Debt to
EBITDA Ratio to be greater than the then applicable level plus 0.50. (c) Senior
Secured Net Debt to EBITDA Ratio. Upon any Borrower’s incurrence of any
unsecured senior Indebtedness permitted by Section 6.01(f) hereof in an
aggregate amount greater than $250,000,000, commencing with the fiscal quarter
during which such Indebtedness was incurred, the Borrowers shall not permit the
Senior Secured Net Debt to EBITDA Ratio to be greater than 3.00 to 1.00 as of
the last day of any fiscal quarter for the four fiscal quarter period then
ending; provided, that during any Material Acquisition Period the Borrowers
shall not permit the Senior Secured Net Debt to EBITDA Ratio, if currently being
tested, to be greater than 3.25 to 1.00. (d) Senior Secured Debt to EBITDA
Ratio. During any Retained Proceeds Period, the Borrowers shall not permit the
Senior Secured Debt to EBITDA Ratio to be greater than 4.50 to 1.00 as of the
last day of any fiscal quarter for the four fiscal quarter period then ending.
Notwithstanding anything to the contrary contained herein, solely for purposes
of this Section 6.10, in no event shall there be more than one Material
Acquisition Period during any six fiscal quarter period. Section 6.11. Fiscal
Year. No Loan Party (other than SWM Holdco 1) shall change its fiscal year to
end on any date other than December 31 of each year. Section 6.12. Certain
Subsidiaries. From and after the commencement of any proceeding, filing or other
action (whether judicial or non-judicial) seeking a liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or other similar laws now or hereinafter in effect, or any other
cessation of operations and settlement with creditors, in any such case with
respect to either SWM Brazil or P de Mal (any such proceeding, filing or action,
a “Bankruptcy Action”), SWM Brazil or P de Mal, to the extent subject to such
Bankruptcy Action, as applicable, shall not engage in any business or activity
other than the completion of the liquidation, reorganization or other requested
relief with respect thereto and will not obtain ownership of or acquire any
assets (other than in connection with the liquidation, reorganization or other
requested relief with respect thereto), or incur any material liabilities, in
each case, from and after the date of such Bankruptcy Action (other than those
(a) that are incidental to the maintenance of its existence in compliance with
applicable law, (b) reasonably necessary in connection with the completion of
the liquidation, reorganization or other requested relief with respect thereto
and (c) that are incidental to legal, tax and accounting matters in connection
with any of the foregoing activities) and no Borrower nor any of its
Subsidiaries shall make any loans or other investments in or to or enter into
any other transactions with SWM Brazil or P de Mal, as applicable, unless such
loans, investments or



--------------------------------------------------------------------------------



 
[creditagreement2ndamende095.jpg]
90 DMSLIBRARY01:26808156.18 transactions would be necessary in connection with
the undertaking of the matters described in clauses (a) through (c) above and
are otherwise permitted hereunder. Section 6.13. Use of Proceeds. No Borrower
will request any Borrowing or Letter of Credit, and each Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) to the extent
such activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto. ARTICLE VII. EVENTS OF DEFAULT If
any of the following events (“Events of Default”) shall occur: (a) the Borrowers
shall fail to pay any principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement or any cash collateral amount due pursuant to
Section 2.06(j) when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise; (b)
the Borrowers shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five days; (c) any representation or warranty made or deemed made by or on
behalf of any Borrower or any Subsidiary in or in connection with this
Agreement, any other Loan Document, or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document, or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made; (d) the Borrowers
shall fail to observe or perform any covenant, condition or agreement contained
in Section 5.02, Section 5.03 (with respect to the Borrowers’ existence) or
Section 5.08, Section 5.12 or in Article VI; (e) the Borrowers shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrowers (which notice will be given at the request of any Lender);



--------------------------------------------------------------------------------



 
[creditagreement2ndamende096.jpg]
91 DMSLIBRARY01:26808156.18 (f) the Borrowers shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable; (g)
any default or event of default occurs under any Material Indebtedness and
continues beyond any applicable grace, notice or cure period, that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; (h) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of any
Loan Party or any Material Subsidiary (other than, from and after and as a
result of the occurrence of an Adverse Tax Ruling, SWM Brazil) or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Material Subsidiary
(other than, from and after and as a result of the occurrence of an Adverse Tax
Ruling, SWM Brazil) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered; (i) any Loan Party or any Material Subsidiary (other than, from and
after and as a result of the occurrence of an Adverse Tax Ruling, SWM Brazil)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
such Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; (j) any Loan
Party or any Material Subsidiary (other than, from and after and as a result of
the occurrence of an Adverse Tax Ruling, SWM Brazil) shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Equivalent Amount of $10,000,000 shall be rendered against any
Loan Party, any Material Subsidiary or any combination thereof (other than, from
and after and as a result of the occurrence of an Adverse Tax Ruling, SWM
Brazil) and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Borrower or any Subsidiary to enforce any such judgment;



--------------------------------------------------------------------------------



 
[creditagreement2ndamende097.jpg]
92 DMSLIBRARY01:26808156.18 (l) an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect; (m) a Change in Control shall occur; (n) the occurrence of any
“default”, as defined in any Loan Document (other than this Agreement) or the
breach of any of the terms or provisions of any Loan Document (other than this
Agreement), which default or breach continues beyond any period of grace or cure
therein provided or, if no such grace period is provided for therein, continues
for a period of fifteen (15) days after notice thereof from the Administrative
Agent to the Borrowers (which notice will be given at the request of any
Lender); (o) the Loan Guaranty herein for any reason ceases to be valid, binding
and enforceable in accordance with its terms or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Loan Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guaranty or shall give notice to such
effect; (p) Article X herein for any reason ceases to be valid, binding and
enforceable in accordance with its terms or any Loan Party shall challenge the
enforceability of any Loan Document, or any provision therein, or shall assert
in writing, or engage in any action or inaction based on any such assertion,
that any provision of any of the Loan Documents has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms; or (q) The
Security Agreement shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document; then, and in every such event (other than an event with
respect to the Borrowers or Material Subsidiaries described in clause (h) or (i)
of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrowers, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments (including the
Swingline Commitments and the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties, and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j) hereof; and in
case of any event with respect to any Borrower or Material Subsidiary described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding and cash collateral
for the LC Exposure, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of



--------------------------------------------------------------------------------



 
[creditagreement2ndamende098.jpg]
93 DMSLIBRARY01:26808156.18 which are hereby waived by the Loan Parties. Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent and/or Lenders under the Loan
Documents or at law or equity. ARTICLE VIII. THE ADMINISTRATIVE AGENT Each of
the Lenders and the Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder. Each Lender hereby appoints each other Lender as
its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by any Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into



--------------------------------------------------------------------------------



 
[creditagreement2ndamende099.jpg]
94 DMSLIBRARY01:26808156.18 (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document, or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed among the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende100.jpg]
95 DMSLIBRARY01:26808156.18 Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning any Loan
Party and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder. ARTICLE IX. MISCELLANEOUS Section 9.01. Notices. (a)
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or electronic mail, as follows: (i) if to the Borrowers, to
them at 100 North Point Center East, Suite 600, Alpharetta, Georgia 30022,
Attention of the General Counsel (Telecopy No. (770) 569-4275); (ii) if to the
Administrative Agent, to: (a) JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn Street, Floor 07, Chicago, Illinois
60603-2300, Attention Darren Cunningham (Telecopy No. (844) 490-5663; E-mail
jpm.agency.cri@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 3424
Peachtree Road NE, Floor 23, Atlanta, Georgia 30326, Attention of John Horst
(Telecopy No. (404) 926-2579); and (b) JPMorgan Europe Limited, 25 Bank Street,
Floor 6, Canary Wharf, London, United Kingdom E14 5JP, Attention to The Manager
(Telecopy No.+44(0) 20 77772360; E-mail loan_and_agency_london@jpmorgan.com);
(iii) if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to it
at 10 South Dearborn Street, Floor 07, Chicago, Illinois 60603-2300, Attention
of Pavithra Charles (Telecopy No. (312) 256-2608; E-mail
Chicago.lc.agency.activity.team@jpmchase.com); (iv) if to Swingline Lender, to
it at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South
Dearborn Street, Floor 07, Chicago, Illinois 60603-2300, Attention



--------------------------------------------------------------------------------



 
[creditagreement2ndamende101.jpg]
96 DMSLIBRARY01:26808156.18 Darren Cunningham (Telecopy No. (888) 292- 9533;
E-mail jpm.agency.servicing.4@jpmchase.com); and (v) if to any other Lender or
Issuing Bank, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire. (b) Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrowers may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. (c) Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. (d) Electronic Systems. (i) Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System. (ii) Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third-
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or any Electronic System. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender, the Issuing Bank or any other Person or entity
for damages of any kind, including direct or indirect,



--------------------------------------------------------------------------------



 
[creditagreement2ndamende102.jpg]
97 DMSLIBRARY01:26808156.18 special, incidental or consequential damages, losses
or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Loan Parties therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. (b)
Subject to Section 9.02(d) below, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Loan Parties and the Required Lenders
or by the Loan Parties and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
date for the payment of any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or Section
2.18(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) release
all or substantially all of the Loan Guarantors from their obligations under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (vii) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall



--------------------------------------------------------------------------------



 
[creditagreement2ndamende103.jpg]
98 DMSLIBRARY01:26808156.18 amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lenders
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lenders, as the case may be. (c) The Lenders and
the Issuing Bank hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, (i) to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral upon the termination
of all of the Commitments and payment and satisfaction in full in cash of all
Secured Obligations in a manner satisfactory to each affected Lender, (ii) to
release any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral constituting property being sold or disposed of if the Loan Party
disposing of such property certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) to release any Liens granted to the Administrative Agent
on all the Collateral of any Loan Guarantor, and to release any Loan Guarantor
from its obligations under the Loan Guaranty, upon the sale or disposition of
the Equity Interests of such Loan Guarantor if the U.S. Borrower certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), (iv) to release any Liens
granted to the Administrative Agent by the Loan Parties on any Collateral
constituting property leased to a Loan Party under a lease which has expired or
been terminated in a transaction permitted under this Agreement, or (v) to
release any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $10,000,000 during any
calendar year without the prior written authorization of the Required Lenders
(it being agreed that the Administrative Agent may rely conclusively on one or
more certificates of the Borrowers as to the value of any Collateral to be so
released, without further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent. (d) If, in connection with any proposed amendment, waiver
or consent requiring the consent of “each Lender” or “each Lender directly
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a “Non-
Consenting Lender”), then the Borrowers may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is acceptable to the
Borrowers and the Administrative Agent shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Non- Consenting Lender
pursuant to an Assignment and Assumption, to become a Lender for all purposes
under this Agreement, to assume all obligations of the Non-Consenting Lender to
be



--------------------------------------------------------------------------------



 
[creditagreement2ndamende104.jpg]
99 DMSLIBRARY01:26808156.18 terminated as of such date, to comply with the
requirements of clause (b) of Section 9.04, and provide each Class of the
Commitments of such Non-Consenting Lender and (ii) the applicable Borrower shall
pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non- Consenting Lender by such Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non- Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. (e) Notwithstanding
anything to the contrary in this Agreement, upon the execution and delivery of
all documentation required by Section 2.09 to be delivered in connection with an
increase to the Commitments, the Administrative Agent, the Borrowers and the new
or existing Lenders whose Commitments have been affected may and shall enter
into an amendment hereof (which shall be binding on all parties hereto and the
new Lenders) solely for the purpose of reflecting any new Lenders and their new
Commitments and any increase in the Commitment of any existing Lender. (f) If
the Administrative Agent and the Borrowers acting together identify any
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Borrowers shall be permitted to amend, modify or supplement such provision to
cure such omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement. Section 9.03. Expenses; Indemnity; Damage Waiver.
(a) The U.S. Loan Parties shall jointly and severally pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) The U.S. Loan
Parties shall jointly and severally indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses,



--------------------------------------------------------------------------------



 
[creditagreement2ndamende105.jpg]
100 DMSLIBRARY01:26808156.18 including the fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non- appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
a material breach by such Indemnitee of its obligations hereunder or under the
Loan Documents (excluding any breach by such Indemnitee in its capacity as
Administrative Agent). This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim. (c) To the extent that the Borrowers fail to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lenders under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lenders, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lenders in their capacity as such. (d) To the
extent permitted by applicable law, no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. (e) All amounts due under this Section
shall be payable promptly after written demand therefor. Section 9.04.
Successors and Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and



--------------------------------------------------------------------------------



 
[creditagreement2ndamende106.jpg]
101 DMSLIBRARY01:26808156.18 assigns permitted hereby (including any Affiliate
of the Issuing Bank that issues any Letter of Credit), except that (i) the Loan
Parties may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Loan Parties without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement. (b)
(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of: (A) the Borrowers, provided that, the Borrowers shall
be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; provided that no consent of the
Borrowers shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; (B) the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of (x)
any Revolving Commitment to an assignee that is a Lender (other than a
Defaulting Lender) with a Revolving Commitment immediately prior to giving
effect to such assignment and (y) all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund; (C) the Issuing Bank, provided
that no consent of the Issuing Bank shall be required for an assignment of all
or any portion of a Term Loan; and (D) each Swingline Lender, provided that no
consent of the Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan. (ii) Assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a



--------------------------------------------------------------------------------



 
[creditagreement2ndamende107.jpg]
102 DMSLIBRARY01:26808156.18 Term Loan, $1,000,000 unless each of the Borrowers
and the Administrative Agent otherwise consent, provided that no such consent of
the Borrowers shall be required if an Event of Default has occurred and is
continuing; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans; (C) the parties to
each assignment shall execute and deliver to the Administrative Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants), together with a processing and recordation fee of
$3,500; and (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws. For the purposes of this Section 9.04(b), the term “Approved
Fund” and “Ineligible Institution” have the following meanings: “Approved Fund”
means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. “Ineligible Institution” means
(a) a natural person, (b) a Defaulting Lender or its Lender Parent, (c) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof or (d) any Borrower or any
of its Affiliates; provided that, such company, investment vehicle or trust
shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments, (y)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and



--------------------------------------------------------------------------------



 
[creditagreement2ndamende108.jpg]
103 DMSLIBRARY01:26808156.18 Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, Section 2.16, Section 2.17 and Section 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
Section 2.06(d) or Section 2.06(e), Section 2.07(b), Section 2.18(e) or Section
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. (c) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion



--------------------------------------------------------------------------------



 
[creditagreement2ndamende109.jpg]
104 DMSLIBRARY01:26808156.18 of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.15, Section 2.16 and Section 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) and
Section 2.17(g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) will be delivered
to the Borrowers and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Notwithstanding anything in this Agreement to the contrary, any
Participant that is a member of the Farm Credit System that (i) has purchased a
participation from a selling Lender in the minimum amount of $10,000,000 on or
after the Effective Date, (ii) is, by written notice to Parent and the
Administrative Agent (“Voting Participant Notification”), designated by such



--------------------------------------------------------------------------------



 
[creditagreement2ndamende110.jpg]
105 DMSLIBRARY01:26808156.18 selling Lender as being entitled to be accorded the
rights of a voting participant hereunder (any bank that is a member of the Farm
Credit System so designated being called a “Voting Participant”) and (iii)
receives the prior written consent of Parent and the Administrative Agent to
become a Voting Participant, shall be entitled to vote (and the voting rights of
such selling Lender shall be correspondingly reduced), on a dollar for dollar
basis, as if such participant were a Lender, on any matter requiring or allowing
a Lender to provide or withhold its consent, or to otherwise vote on any
proposed action. To be effective, each Voting Participant Notification shall,
with respect to any Voting Participant, (i) state the full name, as well as all
contact information required of assignee as set forth in Exhibit A hereto and
(ii) state the dollar amount of the participation purchased. Notwithstanding the
foregoing, each of the following members of the Farm Credit System shall be a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Borrower and the Administrative Agent:
(i) United FCS, FLCA, dba FCS Commercial Group, (ii) Greenstone Farm Credit
Services, FLCA, (iii) AgStar Financial Services, FLCA, (iv) Badgerland
Financial, FLCA and (v) American AgCredit, FLCA. (d) Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement and the
other Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof. Section 9.06. Counterparts; Integration; Effectiveness;
Electronic Execution. (a) This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire



--------------------------------------------------------------------------------



 
[creditagreement2ndamende111.jpg]
106 DMSLIBRARY01:26808156.18 contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. (b) Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Section 9.07. Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Section 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the Obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such Obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Section 9.09. Governing Law; Jurisdiction;
Consent to Service of Process. (a) This Agreement shall be construed in
accordance with and governed by the law of the State of New York. (b) Each Loan
Party hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for



--------------------------------------------------------------------------------



 
[creditagreement2ndamende112.jpg]
107 DMSLIBRARY01:26808156.18 recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction. (c) Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. (d) Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law. Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION. Section 9.11. Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. Section 9.12.
Confidentiality. Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by



--------------------------------------------------------------------------------



 
[creditagreement2ndamende113.jpg]
108 DMSLIBRARY01:26808156.18 any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the applicable Loan
Party or (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than any Loan Party. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by any Loan Party and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry;
provided that, in the case of information received from any Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Section 9.13. Material Non-Public Information.
(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING ANY LOAN PARTY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON- PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON- PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. (b) ALL
INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY
LOAN PARTY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION



--------------------------------------------------------------------------------



 
[creditagreement2ndamende114.jpg]
109 DMSLIBRARY01:26808156.18 THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. Section 9.14.
Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. Section 9.15. USA PATRIOT Act. Each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Loan Parties
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Act.
Section 9.16. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).



--------------------------------------------------------------------------------



 
[creditagreement2ndamende115.jpg]
110 DMSLIBRARY01:26808156.18 Section 9.17. Acknowledgements. The parties hereto
agree that, on the Effective Date, the following transactions shall be deemed to
occur automatically, without further action by any party hereto: (a) The
Original Credit Agreement shall be deemed to be amended and restated in its
entirety in the form of and pursuant to this Agreement. (b) All “Loans”
outstanding under the Original Credit Agreement shall be deemed to be Revolving
Loans under this Agreement. All issued and outstanding “Letters of Credit”
issued pursuant to the Original Credit Agreement shall be deemed to be Letters
of Credit issued under this Agreement. All other “Obligations” existing under
the Original Credit Agreement shall be deemed to be outstanding under this
Agreement and, in each case (i) are in all respects enforceable with only the
terms thereof being modified as provided by this Agreement and (ii) shall in all
respects be continuing after the Effective Date and shall be deemed to be
Obligations governed by this Agreement. On the Effective Date, each Lender under
the Original Credit Agreement that has a “Commitment” under the Original Credit
Agreement shall receive payments from, or shall make payments to, the
Administrative Agent such that each such Lender shall have funded its portion of
its Commitment on the Effective Date. On the Effective Date, all outstanding
“Commitments,” “Loans” and other outstanding advances under the Original Credit
Agreement shall be reallocated among the Lenders (including any newly added
Lenders) under this Agreement in accordance with such Lenders’ respective
revised Applicable Percentages. (c) All references to the Original Credit
Agreement or the “Credit Agreement” in the Existing Debt Documents executed in
connection with the Original Credit Agreement, whether on the Original Credit
Agreement’s “Effective Date” or at any time thereafter but prior to the
Effective Date, shall be deemed to include references to this Agreement, as
amended, restated, supplemented or otherwise modified from time to time. (d)
Each Loan Party hereby acknowledges and agrees that each of the Existing Debt
Documents that are not superseded by corresponding Loan Documents executed and
delivered in connection with this Agreement to which such Loan Party is a party
remains in full force and effect and hereby ratifies and reaffirms all of its
respective repayment and performance obligations, contingent or otherwise, under
each of such Existing Debt Documents to which it is a party and, to the extent
such Loan Party guaranteed any of the Obligations as defined in the Original
Credit Agreement pursuant to any of such Existing Debt Documents as security for
such Obligations, such Loan Party, as the case may be, hereby ratifies and
reaffirms such guaranty and agrees that such guaranty secures all of the
Obligations under this Agreement and remain in full force and effect after
giving effect to this Agreement. The execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders under the Original Credit Agreement or
any Existing Debt Document, nor constitute a waiver of any provision of the
Original Credit Agreement or any other Existing Debt Document, except as
specifically set forth therein or in a corresponding Loan Document.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende116.jpg]
111 DMSLIBRARY01:26808156.18 (e) Each party to this Agreement acknowledges and
agrees that this Agreement and the documents executed and delivered in
connection herewith do not constitute a novation, payment and reborrowing or
termination of any of the Obligations under the Original Credit Agreement as in
effect prior to the Effective Date or a novation or payment and reborrowing of
any amount owing under the Original Credit Agreement as in effect prior to the
Effective Date. Section 9.18. No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Lenders, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) no Lender has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to such Borrower or its Affiliates. To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against each of the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby. ARTICLE X. LOAN GUARANTY Section 10.01.
Guaranty. Parent hereby agrees that it is liable for, and absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs and expenses including,
without limitation, all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Secured Parties in endeavoring to collect all or any part of
such Secured Obligations from, or in prosecuting any action against, each such
other Borrower or any other guarantor of all or any part of such Secured
Obligations (such costs and expenses, together with such Obligations,
collectively the “Guaranteed Obligations”). Parent further agrees that its
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Secured Party that extended any portion of the
Guaranteed Obligations.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende117.jpg]
112 DMSLIBRARY01:26808156.18 Section 10.02. Guaranty of Payment. This Loan
Guaranty is a guaranty of payment and not of collection. Parent waives any right
to require any Secured Party to sue any Borrower, any other guarantor, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations. Section
10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as otherwise
provided for herein, the obligations of Parent hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration, or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of any Obligated Party; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or such Obligated Party’s assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which Parent may have at any time against any
other Obligated Party, any Secured Party or any other Person, whether in
connection herewith or in any unrelated transactions. (b) The obligations of
Parent hereunder are not subject to any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
or unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of its Guaranteed Obligations or any part thereof. (c) Further,
the obligations of Parent hereunder are not discharged or impaired or otherwise
affected by: (i) the failure of any Secured Party to assert any claim or demand
or to enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement (including this Agreement, any Subsidiary Guaranty or any other
Loan Document) relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security (if any) for
the obligations of Parent for all or any part of its Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by any Secured Party
with respect to any collateral (if any) securing any part of its Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of Parent or that would otherwise operate as a discharge of Parent
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations). Section 10.04. Defenses Waived. To the
fullest extent permitted by applicable law, Parent hereby waives any defense
based on or arising out of any defense of Parent or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of Parent, other than the indefeasible payment in
full in cash of the Guaranteed Obligations. Without limiting the generality of
the foregoing, Parent irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be



--------------------------------------------------------------------------------



 
[creditagreement2ndamende118.jpg]
113 DMSLIBRARY01:26808156.18 taken by any Person against any Obligated Party, or
any other Person, and Parent confirms that it is not a surety under any state
law and shall not raise any such law as a defense to its obligations hereunder.
The Administrative Agent may, at its election, foreclose on any collateral (if
any) held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of Parent under this Loan
Guaranty except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, Parent waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of Parent against
any Obligated Party or any security. Section 10.05. Rights of Subrogation.
Parent will not assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification that it has
against any Obligated Party, or any collateral (if any), until each of the Loan
Parties have fully performed all its obligations to the Secured Parties. Section
10.06. Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Loan Party
or otherwise, Parent’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Secured Parties are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Loan Party, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by Parent
forthwith on demand by the Administrative Agent. Section 10.07. Information.
Parent assumes all responsibility for being and keeping itself informed of each
Loan Party’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that Parent assumes and incurs under this
Loan Guaranty, and agrees that no Secured Party shall have any duty to advise
Parent of information known to it regarding those circumstances or risks.
Section 10.08. Termination. The Lenders may continue to make loans or extend
credit to each Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination of this Loan Guaranty from Parent.
Notwithstanding receipt of any such notice, Parent will continue to be liable to
the Secured Parties for any of its Guaranteed Obligations created, assumed or
committed to prior to the fifth (5th) day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende119.jpg]
114 DMSLIBRARY01:26808156.18 Section 10.09. Taxes. Each payment of the
Guaranteed Obligations will be made by each Loan Guarantor without withholding
for any Taxes, unless such withholding is required by law. If any Loan Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Loan Guarantor may so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives the amount it would
have received had no such withholding been made. Section 10.10. Maximum
Liability. Notwithstanding any other provision of this Loan Guaranty, the amount
guaranteed by each Loan Guarantor hereunder shall be limited to the extent, if
any, required so that its obligations hereunder shall not be subject to
avoidance under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law. In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account. Section 10.11. Liability Cumulative. The liability of Parent under this
Article X is in addition to and shall be cumulative with all liabilities of each
other Loan Party to the Secured Parties under this Agreement, the Loan
Guarantors and the other Loan Documents to which each such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary. Section 10.12. Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Loan Guaranty in respect
of Swap Agreement Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.12 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.12, or otherwise under this Loan Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 10.12 shall remain in full force and effect until the indefeasible
payment in full in cash of the Guaranteed Obligations. Each Qualified ECP
Guarantor intends that this Section 10.12 constitute, and this Section 10.12
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende120.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende121.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende122.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende123.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende124.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende125.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende126.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende127.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende128.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende129.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende130.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende131.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende132.jpg]




--------------------------------------------------------------------------------



 
[creditagreement2ndamende133.jpg]
27425929v4 Schedule 1.01: Permitted Investments 1. In the case of Permitted
Investments made by Foreign Subsidiaries, readily marketable direct obligations
of any sovereign government or any agency or instrumentality thereof which are
unconditionally guaranteed by the full faith and credit of such government and
which have an investment grade credit rating. 2. Short term money market mutual
funds 3. Time deposits with Société Générale 4. Deposit accounts with Société
Générale, Paris, Warsaw and Luxembourg 5. Cash and Time Deposit Accounts with
BPI Bank in Philippines, 6. Cash and Time Deposit Accounts with Robinson bank,
Philippines, 7. Cash and Time Deposits with Shanghai Pudong Development Bank,
China 8. Cash and Time Deposits with Industrial and Commercial Bank, China 9.
Cash and Time Deposit with China Construction Bank, China 10. Cash and Deposits
with Barclays Bank, UK 11. Cash and Deposits with Royal Bank of Scotland, UK.
12. Other Bank Accounts that may be opened in EU, Brazil, China or UK as needed
under normal course of business.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende134.jpg]
27425929v4 Schedule 2.01A: Commitment Schedule Commitments Lender EUR Revolving
Commitment* U.S. Revolving Commitment Revolving Commitment Term Loan A-1
Commitment Term Loan A-2 Commitment JPMorgan Chase Bank, N.A. $67,500,000.00
$86,250,000.00 $86,250,000.00 $15,000,000.00 $0.00 Bank of America, N.A.
$67,500,000.00 $86,250,000.00 $86,250,000.00 $15,000,000.00 $50,000,000.00 Fifth
Third Bank, N.A. $67,500,000.00 $86,250,000.00 $86,250,000.00 $15,000,000.00
$0.00 SunTrust Bank $67,500,000.00 $86,250,000.00 $86,250,000.00 $15,000,000.00
$0.00 Citizens Bank, N.A. $53,333,333.61 $68,148,148.50 $68,148,148.50
$11,851,851.50 $0.00 MUFG Union Bank, N.A. $49,999,999.70 $63,888,888.50
$63,888,888.50 $11,111,111.50 $0.00 Citibank, N.A. $49,999,999.69 $63,888,888.50
$63,888,888.50 $11,111,111.50 $0.00 AgFirst Farm Credit Bank $0.00
$52,389,002.62 $52,389,002.62 $0.00 $139,704,006.98 Farm Credit Bank of Texas
$0.00 $11,305,498.69 $11,305,498.69 $0.00 $30,147,996.51 Farm Credit Services of
Mid- America $0.00 $11,305,498.69 $11,305,498.69 $0.00 $30,147,996.51



--------------------------------------------------------------------------------



 
[creditagreement2ndamende135.jpg]
27425929v4 Société Générale $26,666,667.00 $34,074,074.50 $34,074,074.50
$5,925,925.50 $0.00 Total $450,000,000.00 $650,000,000.00 $650,000,000.00
$100,000,000.00 $250,000,000.00 *Each Lender’s EUR Revolving Commitment, if any,
is a sub-commitment of such Lender’s U.S. Revolving Commitment.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende136.jpg]
27425929v4 Schedule 2.01B: Swingline Commitments Swingline Commitments Lender
Swingline Commitment JPMorgan Chase Bank, N.A. $50,000,000 Total: $50,000,000



--------------------------------------------------------------------------------



 
[creditagreement2ndamende137.jpg]
27425929v4 Schedule 3.06: Disclosed Matters U. S. Operations None. Brazilian
Operations Name Issue Imposto sobre Circulação de Mercadorias e Serviços, or
ICMS, a form of value-added tax in Brazil, was assessed to our Brazilian
subsidiary, SWM-B, in December of 2000. SWM-B received two assessments from the
tax authorities of the State of Rio de Janeiro for unpaid ICMS taxes from
January 1995 through November 2000, collectively the Assessment. The Assessment
concerned the accrual and use by SWM-B of ICMS tax credits generated from the
production and sale of certain non-tobacco related grades of paper sold
domestically that are immune from the tax to offset ICMS taxes otherwise owed on
the sale of products that are not immune. One of the two assessments related in
part to tax periods that predated our acquisition of Pirahy and is covered in
part by an indemnification from the sellers of Pirahy, or Assessment 1 (case
number 2001.001.115144-5). The second assessment pertains exclusively to periods
that SWM-B owned the Pirahy mill, or Assessment 2 (case number
2001.001.064544-6). Based on the foreign currency exchange rate at September 30,
2015, the Raw Materials Assessments totaled approximately $26 million, of which
approximately $12 million is covered by the above-discussed indemnification.
Alleged improper use of ICMS tax credits accrued on sales of ICMS immune
products to reduce ICMS taxes on sales of non-immune products. SWM-B received
three assessments from the tax authorities of the State of Rio de Janeiro for
unpaid ICMS and Fundo Estadual de Combate à Pobreza (FECP) taxes on interstate
purchases of electricity from May 2006 – November 2007, January 2008 – December
2010, and September 2011 – September 2013. All three assessments concerned the
accrual and use by SWM-B of tax credits because SWM-B is an intensive
electricity customer and thus not subject to this tax on electricity. In October
and November 2014, a majority of the Conselho de Contribuintes sitting en banc
ruled against SWM-B in each of the first and second electricity assessments. The
State issued notices to SWM-B to pay approximately $3.0 million in the first
electricity assessment Alleged improper use of ICMS and FECP tax credits by SWM-
B as an intensive electricity customer



--------------------------------------------------------------------------------



 
[creditagreement2ndamende138.jpg]
27425929v4 Name Issue and $6.0 million in the second electricity assessment,
based on the foreign currency exchange rate at September 30, 2015. SWM-B filed
separate challenges to these assessments in further court proceedings in the
state judicial system, and different chambers of the court granted SWM-B
preliminary injunctions against enforcement. SWM-B's challenge to the third
electricity assessment (approximately $3.0 million as of September 30, 2015)
remains pending at the first administrative level (Junta de Revisão Fiscal).
SWM-B believes that both the Raw Materials Assessments and the Electricity
Assessments will ultimately be resolved in its favor. No liability has been
recorded in our consolidated financial statements for these assessments based on
our evaluation of these matters under the facts and law as presently understood.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende139.jpg]
27425929v4 Schedule 3.12: Subsidiaries Subsidiary Record Owner Percentage
Interest Owned Jurisdiction of Organization Schweitzer-Mauduit Canada, ULC SWM
Luxembourg 100% Canada Schweitzer-Mauduit International China, Limited SWM
Luxembourg 100% Hong Kong China Tobacco Mauduit (Jiangmen) Paper Industry
Company Ltd. Schweitzer-Mauduit International China, Limited 50% China China
Tobacco Schweitzer (Yunnan) Reconstituted Tobacco Co. Ltd Schweitzer-Mauduit
International China, Limited 50% China DelStar Technologies (Shanghai) Trading
Corp. Ltd. SWM Luxembourg 100% China DelStar Technologies (Suzhou) Co. Ltd. SWM
Luxembourg 100% China Schweitzer-Mauduit Spain, S.L. SWM Luxembourg 100%
Luxembourg Schweitzer-Mauduit do Brasil Indústria e Comércio de Papel Ltda. SWM
South (Lux)1 99.985% Brazil SWM Acquisition Corp. I Schweitzer-Mauduit
International, Inc. 100% Delaware DelStar, Inc. SWM Acquisition Corp. 1 100%
Delaware DelStar Holding Corp. DelStar, Inc. 100% Delaware Coretec Tubing Corp.
DelStar Holding Corp. 100% Delaware U.S. Netting, Inc. DelStar Holding Corp.
100% Delaware DelStar Technologies, Inc. DelStar Holding Corp. 100% Delaware
DelStar Air, Inc. DelStar Holding Corp. 100% Delaware DelStar Electrostatic,
Inc. DelStar Air, Inc. 100% Delaware Schweitzer-Mauduit Holding S.A.S.
Schweitzer-Mauduit Spain, S.L. 100% France 1 Legal formalities for recording
ownership still pending in Brazil. These equity interests are currently owned by
SWM Luxembourg. To complete the equity interest transfer, SWM needs to register
the interests with both the Brazil Board of Trade and Brazilian tax authorities.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende140.jpg]
27425929v4 Subsidiary Record Owner Percentage Interest Owned Jurisdiction of
Organization Schweitzer-Mauduit Industries S.A.S. Schweitzer-Mauduit Holding
S.A.S. 100% France Schweitzer-Mauduit France S.A.S. Schweitzer-Mauduit
Industries S.A.S. Schweitzer-Mauduit Holding S.A.S. Schweitzer-Mauduit
International, Inc. 94.3% 3.1% 2.6% France Schweitzer-Mauduit Developpements
S.A.S. Schweitzer-Mauduit France S.A.S. 100% France LTR Industries, S.A.S.
Schweitzer-Mauduit Developpements S.A.S. 100% France SWM Services S.A.S.
Schweitzer-Mauduit France S.A.S. 100% France Papeteries de Saint-Girons S.A.S.
Schweitzer-Mauduit France S.A.S. 100% France Papeteries de Malaucène S.A.S. SWM
Services S.A.S. 100% France Malaucène Industries S.N.C. Papeteries de Malaucène
S.A.S. 100% France PDM Industries S.A.S. SWM Services S.A.S. 100% France SWM
Holdco 1 Schweitzer-Mauduit International, Inc. 100% Luxembourg SWM Holdco 2
Schweitzer-Mauduit International, Inc. 100% Luxembourg SWM HoldCo 3 SWM HoldCo 1
100% Luxembourg SWM Luxembourg Schweitzer-Mauduit International, Inc. SWM HoldCo
1 SWM HoldCo 2 SWM HoldCo 3 DelStar Technologies, Inc. 24.33% 12.11% 18.37%
40.60% 4.58% Luxembourg SWM GP Luxembourg SWM Luxembourg 100% Luxembourg



--------------------------------------------------------------------------------



 
[creditagreement2ndamende141.jpg]
27425929v4 Subsidiary Record Owner Percentage Interest Owned Jurisdiction of
Organization SWM LP Luxembourg SCSp Ipopema 94 Fundusz Inwestycyjny Zamkniety
Aktywow Niepublicznych SWM GP Luxembourg S.A.R.L. 99.9% 0.1% Luxembourg SWM
South (Lux) SWM Luxembourg 100% Luxembourg PDM Philippines Industries, Inc.
Schweitzer-Mauduit France S.A.S. 99.89% Philippines Luna Rio Landholding
Corporation PDM Philippines Industries, Inc. 40% Philippines Schweitzer-Mauduit
RTL Philippines Inc. SWM Luxembourg 99.9% Philippines SWM-Poland Sp. Zo.o. SWM
LP Luxembourg SCSp SWM Poland GP Sp z o. o. 99.9% 0.1% Poland DelStar Poland SWM
Poland GP sp. Zz o.o. sp.j SWM LP Luxembourg Scsp SWM Poland GP sp z o.o 99.9%
0.1% Poland SWM Poland GP Sp zo.o. SWM Luxembourg 100% Poland Ipopema 94 Fundusz
Inwestycyjny Zamkniety Aktywow Niepublicznych SWM Luxembourg 100% Poland SWM RUS
LLC SWM Luxembourg 100% Russia DelStar International, Ltd. SWM Luxembourg 100%
United Kingdom Argotec Intermediate Holdings LLC SWM-Argotec, LLC 100% of
membership interests Delaware Argotec LLC Argotec Intermediate Holdings LLC 100%
of membership interests Delaware



--------------------------------------------------------------------------------



 
[creditagreement2ndamende142.jpg]
27425929v4 Subsidiary Record Owner Percentage Interest Owned Jurisdiction of
Organization Argotec International Sales Corporation Argotec LLC 100%
Massachusetts Argotec Stevens LLC Argotec LLC 100% of membership interests
Delaware SWM-Argotec LLC DelStar Technologies, Inc. 100% of membership interests
Delaware



--------------------------------------------------------------------------------



 
[creditagreement2ndamende143.jpg]
27425929v4 Schedule 3.13: Material Agreements The following agreements may be
Material Agreements: 1. Agreement for the Purchase of Goods dated as of April 1,
2015 between Philip Morris USA Inc. and Schweitzer-Mauduit International, Inc.
This agreement, which expires December 31, 2019, covers sales of paper for
low-ignition-propensity cigarettes and prohibits the pledge of inventory. 2.
Framework Agreement for the Supply of Cigarette Papers dated as of January 1,
2014 between British American Tobacco (Investments) Limited and
Schweitzer-Mauduit International, Inc. This agreement, which expires December
31, 2015 but is subject to extension, covers sales of conventional and LIP
cigarette papers, conventional and porous plug wrap, and base tipping papers.
These agreements are included only for the avoidance of doubt, and their
inclusion on this schedule is not intended as an admission that they are, in
fact, material.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende144.jpg]
27425929v4 Schedule 3.16: Insurance Insurance Policies Detailed Policy
Information (By country and product) 2015 Policy Year (All amounts in USD unless
otherwise noted) Brazil Product Line Coverage(s) Named Insured(s) Policy Number
Inception Date Expiration Date Lead Insurer Limits & Sublimits Deductibles
Casualty General Liability Schweitzer Mauduit do Brasil 087372013010351000 193
1-Jan-15 1-Jan-16 AIG Seguros Brasil SA Casualty - Limit: Maximum Limit:
1,800,000.00: BRL Casualty - Limit: Premises Liability / Sudden Pollution
Liability / Pollution Employer's Liability / Employer's Liability / Equipments
moves / Now Owned Vehicles Liability / Products - National Territory: 0.00:
Included Casualty - Limit: Moral Damage - Unique Amount: 0.00: Included Casualty
- Limit: Damage Caused by Medical Malpractice: 0.00: Included Casualty -
---Sublimit: Medical Malpractice (Moral Damage): 0.00: Included Casualty -
Limit: Products Liability: 0.00: Included Casualty - Premises Liability (Per
event) - Minimum R$ 2.500,00: 10.00: Percentage Casualty - Damage Caused By
Medical Malpractice (Liability) - Minimum R$ 1.500,00: 20.00: Percentage
Casualty - Products Liability (National Territory) - Minimum R$5.000,00: 10.00:
Percentage Casualty - Sudden Pollution Liability - Minimum R$ 3.000,00: 10.00:
Percentage Casualty - Pollution Employer's Liability - Minimum R$ 3.000,00:
10.00: Percentage Casualty - Employer's Liability - Minimum R$ 3.000,00: 10.00:
Percentage Casualty - Equipments moves - Minimum R$ 3.500,00: 10.00: Percentage
Casualty - Now Owned Vehicles Liability - Minimum R$ 1.000,00: 10.00: Percentage
Casualty Automobile/Motor Schweitzer 2034512 1-Jan-15 1-Jan-16 Tokio Marine
Casualty - Limit: Hull collision, fire, steal Casualty - Car Glass - R$



--------------------------------------------------------------------------------



 
[creditagreement2ndamende145.jpg]
27425929v4 Mauduit do Brasil Seguradora SA - based on FIPE: 100.00: Percentage
Casualty - Limit: Auto liability - single limit: 1,500,000.00: BRLCasualty -
Limit: Moral damages: 200,000.00: BRLCasualty - Limit: Car glass: 0.00:
IncludedCasualty - Limit: death and disability due to accident: 5,000.00: BRL
90,00 for national vehicles and R$ 180,00 for imported vehicles: 90.00: BRL
Financial Products Management Liability Schweitzer Mauduit do Brasil
087372015010310000 848 4-Jul-15 4-Jul-16 AIG Seguros Brasil SA Financial
Products - Limit: Insured Person´s LiabilityExtradi - Side A: 100.00: Percentage
Financial Products - Limit: Insured Organization´s Reimbursement - Side B:
100.00: Percentage Financial Products - Limit: Extradition Costs: 100.00:
Percentage Financial Products - Limit: Moral Damages: 100.00: Percentage
Financial Products - Limit: Investigation Costs: 100.00: Percentage Financial
Products - Limit: Assets and Liberty: 100.00: Percentage Financial Products -
Limit: Personal Guarantees: 100.00: Percentage Financial Products - Limit: New
Subsidiaries: 100.00: Percentage Financial Products - Limit: Emergency Costs:
100.00: Percentage Financial Products - Limit: Employment Practices Liabilities:
100.00: Percentage Financial Products - Limit: Crisis management : 500,000.00:
BRL Financial Products - Limit: Personal Image Protection: 100.00: Percentage
Financial Products - Limit: Tributary Liability: 100.00: Percentage Financial
Products - Limit: Aditional costs with specialists: 100.00: Percentage Financial
Products: Zero Deductible Policy



--------------------------------------------------------------------------------



 
[creditagreement2ndamende146.jpg]
27425929v4 Financial Products - Limit: Blocking / freezing of Insured’s assets:
100.00: Percentage Financial Products - Limit: Adjusters - Extraordinary Events:
100,000.00: BRL Financial Products - Limit: Option of utilization an
International Policy: 100.00: Percentage Financial Products - Limit: Perpetual
Extended Reporting Period for pensioner: 100.00: Percentage Financial Products -
Limit: Perpetual Extended Reporting Period for Volunteer Dismissal: 100.00:
Percentage Property Property Schweitzer Mauduit do Brasil 03.96.0001471 1-Jan-15
1-Jan-16 Allianz Seguros S/A. Property - Limit: Material Damage and Business
Interruption: 570,160,000.00: BRL Property - Limit: Vinilona constructions:
5,875,000.00: BRL Property - Limit: Programs or Softwares: 58,750,000.00: BRL
Property - Limit: New locations: 90.00: Days Property - Limit: Removal, Disposal
and Cleaning of Contaminant or Pollutant in Earth or Water: 587,500.00: BRL
Property - Limit: Robbery: 2,350,000.00: BRL Property - Limit: Gross Profit:
12.00: Months Property - Limit: Time Element Contingent: 587,850,000.00: BRL
Property - Limit: Ingress / Egress: 235,000,000.00: BRL Property - Limit:
auditors fee: 58,750.00: BRL Property - Limit: engineer projects, ALOP:
23,500,000.00: BRL Property - Material Damage: 235,000.00: BRL Property - Time
Element: 5.00: Days Property - Earthquake / Flood / Windstorm / Programs or
Softwares: 235,000.00: BRL Property - Flood: 9,400,000.00: BRL



--------------------------------------------------------------------------------



 
[creditagreement2ndamende147.jpg]
27425929v4 Canada Product Line Coverage(s) Named Insured(s) Policy Number
Inception Date Expiration Date Lead Insurer Limits & Sublimits Deductibles
Casualty Automobile/Motor Schweitzer Mauduit International Inc. AN2000025630
1-Jan-15 1-Jan-16 Manitoba Public Insurance Corporation, The Casualty - Limit:
Limit of Liability: 1,000,000.00: CAD Casualty - Deductible: 0.00: CAD Casualty
General Liability Schweitzer Mauduit International Inc. 91-03802-01/02/03
1-Jan-15 1-Jan-16 Sentry Insurance a Mutual Company Casualty - Limit: Limit of
Liability: 2,000,000.00: CAD Casualty - Deductible: 2,000.00: CAD Casualty
Automobile/Motor Schweitzer Mauduit International Inc. AM1000402631 1-Jan-15
1-Jan-16 Manitoba Public Insurance Corporation Casualty - Limit: Limit of
Liability: 1,000,000.00: CAD Casualty - Deducible: 0.00: CAD Property Property
Schweitzer Mauduit International Inc. 1000391 1-Jan-15 1-Jan-16 Factory Mutual
Insurance Company Property - Limit: Total Insured Values: 17,796,000.00: CAD
Property - Deductible: 103,000.00: CAD China Product Line Coverage(s) Named
Insured(s) Policy Number Inception Date Expiration Date Lead Insurer Limits &
Sublimits Deductibles Casualty Workers Compensation/ Employers Liability
Schweitzer- Maudit International China 101932524201510001 2 1-Jan-15 1-Jan-16
Huatai Property & Casualty Insurance Company Limited Casualty - Limit: 1.Death
2. Bodily Injury 2.1 Permanent Disablement 2.2 Partial Permanent Disablement 2.3
Temporary Disablement36 months salary, Max. RMB1,000,000 per employee 48 months
salary, Max. RMB1,350,000 per employee 48 months salary, Max. RMB1,350,000 per
employee Maximum amount of Indemnity to be calculated by multiplying the
percentages set forth in the Indemnity Scale of the Policy in respect of the
injured part and extent of injury with the Indemnity Limit of 48 Casualty -
Temporary Disablement: 5 days Others: Nil: 5.00: Days



--------------------------------------------------------------------------------



 
[creditagreement2ndamende148.jpg]
27425929v4 months salary, Max. RMB1,350,000 per employee2.3 Temporary
Disablement 80% salary of such employee during this period identified by doctor,
subject to a maximum duration of 52 weeks, Indemnity of limit for weekly salary
Not exceed RMB5,000.00 with first 5 days deductible: 36.00: Months Casualty
General Liability Schweitzer- Maudit International China 101932501201510006 9
1-Jan-15 1-Jan-16 Huatai Property & Casualty Insurance Company Limited Casualty
- Limit: General Aggregate Limit: 1,000,000.00: USD Casualty: Zero Deductible
Policy Marine Cargo SWM China MGA0010948BR 1-Jan-15 1-Jan-16 Zurich General
Insurance Co (China) Ltd Marine - Limit: sum insured: 12,262,660.00: CNY Marine
- per occurrence: 30,657.00: CNY Property Property DelStar Technologies Suzhou
Co., Ltd; DelStar Technologies (Shanghai) Trading Corp., Ltd 104590001031530003
4 1-Jan-15 1-Jan-16 Ping An Property & Casualty Insurance Company Of China, Ltd.
Property - Limit: The Company’s maximum limit of liability in an Occurrence
regardless of the number of Locations or coverages involved, including any
insured TIME ELEMENT loss, will not exceed the Policy limit of liability of
USD18,059,968 subject to the following provisions: please see attached policy:
18,059,968.00: USD Property - USD100,000 combined all coverages, per
Occurrence.Exceptions to Policy Deductible(s) A. Computer Systems-Non Physical
Damage2 Day Equivalent deductible subject to a minimum deductible of USD100,000,
per Occurrence.B. Contingent Time Element LocationUSD100,000 per Occurrence.
However when the loss results from earthquake, Wind and/or Flood such loss shall
be subject to its respective deductible(s) and shall apply at each Contingent
Time Element Location where the physical damage occurs as follows: 1)
Earthquake: USD100,000, per Location



--------------------------------------------------------------------------------



 
[creditagreement2ndamende149.jpg]
27425929v4 2) Flood: USD100,000, per Location 3) Wind: USD100,000, per Location
C. Data, Programs or Software2 Day Equivalent deductible as respects loss or
damage caused by the malicious introduction of a machine code or instruction,
subject to a minimum deductible of USD100,000, per Occurrence.D.
TransportationUSD10,000, per Occurrence: 100,000.00: USD



--------------------------------------------------------------------------------



 
[creditagreement2ndamende150.jpg]
27425929v4 France Product Line Coverage(s) Named Insured(s) Policy Number
Inception Date Expiration Date Lead Insurer Limits & Sublimits Deductibles
Casualty General Liability; Professional Liability SWM Services; SCHWEITZE R
MAUDUIT FRANCE; Saint Girons Industries; LTR Industries; PDM Industries; SWM
Russia; SWM China 7109851 1-Jan-15 1-Jan-16 AIG Europe Limited Casualty - Limit:
- public liability : combined single limit per loss for bodily injury, property
damage & consequential loss: 30,000,000.00: EUR Casualty - ---Sublimit: - goods
in care, custody & control: 2,000,000.00: EUR Casualty - ---Sublimit: -
employer's gross negligence per loss / aggregate: 5,000,000.00: EUR Casualty -
---Sublimit: - sudden & accidental pollution per loss / aggregate: 1,500,000.00:
EUR Casualty - ---Sublimit: - non consequential loss per loss: 15,000,000.00:
EUR Casualty - Limit: - product liability : combined single limit in the
aggregate for bodily injury, property damage & consequential loss (in the
aggregate): 30,000,000.00: EUR Casualty - ---Sublimit: - non consequential loss
including product recall and mantling/dismantling costs engaged by third
parties: 15,000,000.00: EUR Casualty - ---Sublimit: - product recall and
mantling/dismantling costs engaged by the Insured: 1,500,000.00: EUR Casualty -
---Sublimit: - professional liability ( in the frame of technologies transfers)
: 3,000,000.00: EUR Casualty - goods in care, custody & control: 10,000.00: EUR
Casualty - employer's gross negligence ( per victim ): 30,000.00: EUR Casualty -
property damage & consequential loss: 5,000.00: EUR Casualty - non consequential
loss including product recall and mantling/dismantling costs engaged by third
parties: 10,000.00: EUR Casualty - product recall and mantling/dismantling costs
engaged by the Insured: 10,000.00: EUR Casualty - sudden & accidental pollution:
10,000.00: EUR Casualty - professional liability ( in the frame of technologies
transfers) : 10,000.00: EUR Employe e Benefit Accident & Health SWM Services
12503609 1-Jan-15 1-Jan-16 Allianz IARD Employee Benefit Services - Limit:
Accidental death: 230,000.00: Employee Benefit Services: Zero Deductible Policy



--------------------------------------------------------------------------------



 
[creditagreement2ndamende151.jpg]
27425929v4 Services EUREmployee Benefit Services - Limit: Accidental permanent
total disablement: 230,000.00: EUREmployee Benefit Services - Limit: Public
liability in a non-professional context abroad: 7,500,000.00: EUREmployee
Benefit Services - Limit: Medical expenses abroad: 0.00: Unlimited LimitEmployee
Benefit Services - Limit: Loss or theft of luggage: 5,000.00: EUR Environm ental
Environmental SWM Services; PDM Industries; LTR Industries; Saint Girons
Industries; Malaucene Industries; SWM China; SWM Russia 7201040 1-Jan-15
31-Dec-15 AIG Europe Limited Environmental - Limit: Environmental Impairment
Liability / by occurrence : 5,000,000.00: EUR Environmental - Limit:
Environmental Impairment Liability / in aggregate : 10,000,000.00: EUR
Environmental - ---Sublimit: Environmental Liability (Damages to Biodiversity) /
by occurrence and in aggregate: 2,500,000.00: EUR Environmental - ---Sublimit:
Emergency Costs / by occurrence and in aggregate: 2,500,000.00: EUR
Environmental - ---Sublimit: On-site Land and Water Clean up Costs / by
occurrence and in aggregate: 2,500,000.00: EUR Environmental - ---Sublimit:
On-site Premises Clean up Costs / by occurrence and in aggregate: 1,500,000.00:
EUR Environmental - ---Sublimit: On-site Suffered Pollution / by occurrence and
in aggregate : 750,000.00: EUR Environmental - ---Sublimit: Damages to employees
goods : 750,000.00: EUR Environmental - ---Sublimit: Damages to entrusted goods:
750,000.00: EUR Environmental - Each incident: 100,000.00: EUR Financial
Management SCHWEITZE 7902787 1-Jan-15 1-Jan-16 AIG Europe Financial Products -
Limit: - liability of Financial Products - Nil,



--------------------------------------------------------------------------------



 
[creditagreement2ndamende152.jpg]
27425929v4 Products Liability R MAUDUIT FRANCE Limited D&O - reimbursement of
the policy holder - civil and criminal defense of directors and officers:
11,500,000.00: EUR except for "non severable wrongful act" (faute non séparable)
: based on each company's turnovers: 0.00: EUR Marine Cargo SWM Services; PDM
Industries; LTR Industries; Saint Girons Industries 72474 1-Jan-15 31-Dec-15
Helvetia Assurances SA Marine - Limit: Max per conveyance: 1,250,000.00:
EURMarine - Limit: Internal transports: 1,250,000.00: EURMarine - ---Sublimit:
Used Equipment/Tools/Spare Parts shipped for repairs: 230,000.00: EURMarine -
--- Sublimit: Importations from USA: 185,000.00: EURMarine - ---Sublimit:
Importations from Japan: 100,000.00: EUR Marine: Zero Deductible Policy Property
Property Schweitzer Mauduit International Inc. FR230103 1-Jan-15 1-Jan-16
Factory Mutual Insurance Company Property - Limit: Material Damage and Business
Interruption: 840,924,159 EUR Property - Limit: Terrorism for locations in
France and France territories: 768,029,933 EUR Property - Limit: Miscellaneous
Unnamed Locations: 187,969,923 EUR Property - Limit: New locations: 90.00: Days
Removal, Disposal and Cleaning of Contaminant or Pollutant in Earth or Water:
187,970,000 EUR Property - Limit: Flood 187,969,923 EUR Property - Limit: Gross
Profit: 12.00: Months Property - Material Damage: 75,188 EUR Property - Business
Interruption: 5, 8 or 10 days according to risk location Property Property PDM
Industries 122801489 1-Jan-15 1-Jan-16 Covea Risks Property - Limit: Fire -
Water Damage: 156,540.00: EUR Property - Limit: Theft: 68,514.00: EUR Property -
Limit: Glass Breakage: 13,704.00: EUR Property: Zero Deductible Policy Property
Property LTR MA 0703553 1-Jan-15 1-Jan-16 ALBINGIA Property - Limit: MACHINERY
BREAKDOWN: 432,827.00: EUR Property - 10 % mini 250 EUR : 250.00: EUR



--------------------------------------------------------------------------------



 
[creditagreement2ndamende153.jpg]
27425929v4 Property - 10 % MAXI 1000 EUR: 1,000.00: EUR Philippines Product Line
Coverage(s) Named Insured(s) Policy Number Inception Date Expiration Date Lead
Insurer Limits & Sublimits Deductibles Property Construction Schweitzer- Mauduit
RTL Philippines, Inc. EN-CAR-RS-14- 0000002-04-D 1-Jan-15 1-Jan-16 Pioneer
Insurance & Surety Corporation Property - Limit: Policy Limit of Liability
(please refer to the attached policy schedule for the sublimits): 68,532,427.00:
USD Property - Policy deductible per occurrence for Material Damage (please
refer to the policy schedule for other specific Material Damage deductibles).:
5,000,000.00: USD Property - Policy deductible per occurrence for Time Element
losses (please refer to the policy schedule for other specific Time Element
deductibles).: 100,000.00: USD Poland



--------------------------------------------------------------------------------



 
[creditagreement2ndamende154.jpg]
27425929v4 Product Line Coverage(s) Named Insured(s) Policy Number Inception
Date Expiration Date Lead Insurer Limits & Sublimits Deductibles Casualty
General Liability; Workers Compensation/ Employer Liability SWM Poland GP Sp. z
o.o. Sp. j. PLCANA02101115 1-Jan-15 31-Dec-15 ACE European Group Ltd Casualty -
Limit: Sum insured | per occurrence and in aggregate: 3,483,700.00: PLN Casualty
- ---Sublimit: for Employer's Liability | per occurrence and in aggregate:
348,370.00: PLN Casualty - for pure financial losses| per occurrence: 5,000.00:
USD Property Property Schweitzer Mauduit International Inc. FR230103 1-Jan-15
1-Jan-16 Factory Mutual Insurance Company Property - Limit: Material Damage and
Business Interruption: 110,944,000 USD Property - Limit: New locations: 90.00:
Days Property - Limit: Gross Profit: 12.00: Months Property - Material Damage:
100,000 USD Property - Business Interruption: 5 days United Kingdom Product Line
Coverage(s) Named Insured(s) Policy Number Inception Date Expiration Date Lead
Insurer Limits & Sublimits Deductibles Casualty Automobile/Motor DelStar
International Ltd KH838361 23-Dec-14 31-Dec-15 Zurich Insurance Public Limited
Company Casualty - Limit: Third Party bodily injury: 50,000,000.00: GBP Casualty
- Limit: Personal effects: 500.00: GBP Casualty - Limit: Medical expenses:
500.00: GBP Casualty - Limit: Uninsured Loss Recovery: 100,000.00: GBP Casualty
- AD, F&T and glass/windscreen: 500.00: GBP Casualty General Liability; Workers
Compensation/ Employers Liability DelStar International Ltd UKCANC69284 1-Jan-15
31-Dec-15 ACE European Group Ltd Casualty - Limit: Employers Liability limit:
10,000,000.00: GBP Casualty - Limit: Public/Products Liability limit:
1,000,000.00: USD Casualty: Zero Deductible Policy Environm ental Environmental
DelStar International 37334050 23-Dec-14 22-Dec-24 Chubb Insurance Environmental
- Limit: Limit: 6,000,000.00: GBP Environmental - Each pollution incident:
50,000.00: GBP



--------------------------------------------------------------------------------



 
[creditagreement2ndamende155.jpg]
27425929v4 Ltd Company of Europe SE Property Property Schweitzer Mauduit
International Inc. FR230103 1-Jan-15 1-Jan-16 Factory Mutual Insurance Company
Property - Limit: Material Damage and Business Interruption: 164,278,000 USD
Property - Limit: New locations: 90.00: Days Property - Limit: Gross Profit:
12.00: Months Property - Material Damage: 100,000 USD Property - Business
Interruption: 5 days United States Product Line Coverage(s) Named Insured(s)
Policy Number Inception Date Expiration Date Lead Insurer Limits & Sublimits
Deductibles Casualty Workers Compensation/ Employers Liability Schweitzer
Mauduit International Inc. 90-03802-01 00 051 1-Jan-15 1-Jan-16 Sentry Part One
(Statutory Limits - Applicable by State) Part Two (Employers Liability): $
1,000,000 $500,000 per occurrence, Casualty Automobile/Motor Schweitzer Mauduit
International Inc. 90-03802-03 (AOS) 1-Jan-15 1-Jan-16 Sentry Liability Combined
Single Limit: 1,000,000.00: USD Zero Deductible Policy Casualty General
Liability Schweitzer Mauduit International Inc. 90-03802-02 1-Jan-15 1-Jan-16
Sentry Each Occurrence Limit (Bodily Injury and Property Damage Combined):
2,000,000.00: USD Products/Completed Operations Aggregate Limit: 4,000,000.00:
USD General Aggregate Limit: 4,000,000.00: USD Per Occurrence: 500,000.00: USD
Casualty Umbrella & Excess Liability Schweitzer Mauduit International Inc.
19961772 1-Jan-15 1-Jan-16 AIG $ 25,000,000 Each Occurrence $ 25,000,000
Products-Completed Operations Aggregate SIR - Where applicable : 10,000.00: USD



--------------------------------------------------------------------------------



 
[creditagreement2ndamende156.jpg]
27425929v4 Casualty Umbrella & Excess Liability Schweitzer Mauduit International
Inc. XCQ G27636561 1-Jan-15 1-Jan-16 ACE $ 25,000,000 Each Occurrence $
25,000,000 Products-Completed Operations Aggregate Casualty Multinational
Schweitzer Mauduit International Inc. PHFD38653131-001 1-Jan-15 1-Jan-16 ACE
Each Occurrence: 2,000,000.00: USD General Aggregate: 4,000,000.00: USD Employee
Benefits Liability - Each Claim: 1,000.00: USD Financial Products Other FINPRO
Schweitzer Mauduit International Inc. U711-85004 (K&R) 1-Jan-14 1-Dec-16 U.S.
Specialty Insurance Company Limit: Limits of Liability: Each Loss $10,000,000
Covered Hazards: Hazard 1 – Kidnap/Ransom Hazard 2 – Extortion Bodily Injury
Hazard 3 – Detention Hazard 4 – Extortion Property Damage Zero Deductible Policy
Financial Products Other FINPRO Schweitzer Mauduit International Inc.
01-879-31-06 (FIDUCIARY) 1-Dec-14 1-Dec-15 AIG Each Claim: 10,000,000.00: USD
Securities Retention: 200,000.00: USD All Other Retention: 50,000.00: USD
Financial Products Other FINPRO Schweitzer Mauduit International Inc.
FDX9300010-01 (Excess Fiduciary) 1-Dec-14 1-Dec-15 Arch Each Claim:
10,000,000.00: USD Aggregate: 10,000,000.00: USD Financial Products Management
Liability Schweitzer Mauduit International Inc. 01-878-51-47 (D&O) 1-Dec-14
1-Dec-15 AIG Each Claim : 10,000,000.00: USDEach Policy Period : 10,000,000.00:
USD Clauses 1 & 4 : 0.00: USDClause 2 (Non-Security): 1,000,000.00: USDClauses 2
& 3 (Security Only) : 1,000,000.00: USD Financial Products Management Liability
Schweitzer Mauduit International Inc. DOX23678445 002 (D&O) 1-Dec-14 1-Dec-15
ACE America Insurance Co. Each Claim: 10,000,000.00: USD Aggregate:
10,000,000.00: USD



--------------------------------------------------------------------------------



 
[creditagreement2ndamende157.jpg]
27425929v4 Financial Products Management Liability Schweitzer Mauduit
International Inc. 192738-214 (D&O) 1-Dec-14 1-Dec-15 Liberty Mutual Each Claim:
10,000,000.00: USD Aggregate: 10,000,000.00: USD Financial Products Management
Liability Schweitzer Mauduit International Inc. 8234-3476 (D&O) 1-Dec-14
1-Dec-15 Federal Insurance Co. (Chubb) Each Claim: 10,000,000.00: USD Aggregate:
10,000,000.00: USD Financial Products Management Liability Schweitzer Mauduit
International Inc. DOX9300043-00 1-Dec-14 1-Dec-15 ARCH Insurance Co. Each
Claim: 10,000,000.00: USD Aggregate: 10,000,000.00: USD Financial Products
Management Liability Schweitzer Mauduit International Inc. 8209-3591 (D&O– Lead
Side A DIC 1-Dec-14 1-Dec-15 Chubb Aggregate Limit: 5,000,000.00: USD Zero
Deductible Financial Products Management Liability Schweitzer Mauduit
International Inc. DOC6558426-03 (D&O - Side A DIC) 1-Dec-14 1-Dec-15 Zurich
Aggregate: 5,000,000.00: USD Financial Products Management Liability Schweitzer
Mauduit International Inc. 01-879-31-08 (Side A DIC) 1-Dec-14 1-Dec-15 AIG Each
Claim: 10,000,000.00: USD Aggregate: 10,000,000.00: USD Marine Cargo Schweitzer
Mauduit International Inc. OC 5842633-07 1-Dec-14 1-Dec-15 Zurich Any one
conveyance, or in any one place at any one time except; : 2,000,000.00: USD
5,000.00: USD Property Property Schweitzer Mauduit International Inc. XH116
1-Jan-15 1-Jan-16 Factory Mutual Insurance Company $2,000,000,000 Property
Damage: USD100,000,



--------------------------------------------------------------------------------



 
[creditagreement2ndamende158.jpg]
27425929v4 Property Property Schweitzer Mauduit International Inc. 3000015812
(Ancram, NY) 25-Jul-15 25-Jul-16 Homesite Insurance Company Property - Limit:
BUILDING: 500,000.00: USD Property - Limit: CONTENTS: 500,000.00: USD Property -
BUILDING: 5,000.00: USD Property - CONTENTS: 5,000.00: USD Specialty Product
Recall Schweitzer Mauduit International Inc. G27542414 001 19-Dec-14 19-Dec-15
ACE Each Claim: 2,000,000.00: USD Aggregate: 2,000,000.00: USD $250,000 Surety
Commercial Schweitzer Mauduit International Inc. 30822029 30-Nov-14 30-Nov-15
Travelers Bond Amount: 50,000.00: USD Broker Commissions Schweitzer Mauduit
International Inc. 1-Jun-15 30-May-16 Marsh Global Allocated Commissions - U.S.
Argotec Entities Product Line and Coverage(s) Named Insured(s) Policy Number
Policy Period Lead Insurer Limits and Sublimits Deductibles Commercial
Automobile Coverage Argotec, LLC, Argotec Stevens, LLC, Argotec Inc., Wind Point
Advisors, LLC, Wind Point Investors VII LP, Wind Point Partners VII-A LP, Wind
Point Partners VII-B, LP, Wind Point Affiliates, LP A 9099879 12/31/14 –
12/31/15 Selective Insurance Company of South Carolina Compulsory Bodily Injury
- $20,000/person, $40,000/accident; Personal Injury Protection - $8,000/person;
Liability - $1,000,000/accident; Auto Medical Payments - $5,000/person;
Uninsured Motorists - $250,000/person, $500,000/accident; Underinsured Motorists
- $250,000/person, $500,000/accident; Physical Damage Comprehensive Coverage –
actual cash value or cost of repair, whichever is less minus any applicable
deductible; Physical Damage Specified Causes of Loss Coverage – actual cash
value or cost of repair, whichever is less minus any applicable deductible;
Physical Damage Collision Coverage – actual cash value or cost of $500
deductible



--------------------------------------------------------------------------------



 
[creditagreement2ndamende159.jpg]
27425929v4 repair, whichever is less minus any applicable deductible Workers’
Compensation and Employers’ Liability Argotec, LLC, Argotec Stevens, LLC,
Argotec Inc., Wind Point Advisors, LLC, Wind Point Investors VII LP, Wind Point
Partners VII-A LP, Wind Point Partners VII-B, LP, Wind Point Affiliates, LP WC
9008602 12/31/14 – 12/31/15 Selective Insurance Company of South Carolina Multi
State Policy – Part 1: Workers’ Compensation: MI and NJ statutory limits Part 2:
Employers’ Liability Insurance Limit: $500,000 Part 3: Other States Insurance:
All states except ND, OH, WA & WY (limits are not provided) Workers’
Compensation and Employers’ Liability Argotec LLC WMZ-800- 8006623- 2014A
12/31/14 – 12/31/15 A.I.M. Mutual Insurance Company Workers’ Compensation: MA
statutory limits Employers’ Liability Insurance Limit: $500,000 Private Company
Protection, Crime Protection Plus Argotec LLC PHSD1005066 12/31/14 – 12/31/15
Philadelphia Indemnity Insurance Company Private Company Protection: Aggregate:
$5,000,000 each Policy Period: Part 1 – D&O Liability - $3,000,000; Part 2 –
Employment Practices - $1,000,000; Part 3 – Fiduciary Liability - $1,000,000
Crime Protection Plus: $500,000 each for employee theft and client coverage,
ERISA fidelity, forgery or alteration, or computer fraud and funds transfer
fraud Private Company Protection: Retentions - $100,000 for D&O Liability,
$25,000 for Employment Practices, and no retention for Fiduciary Liability Crime
Protection Plus: $5,000 deductible for employee theft and client coverage,
forgery or alteration, or computer fraud and funds transfer fraud; no deductible
for ERISA fidelity



--------------------------------------------------------------------------------



 
[creditagreement2ndamende160.jpg]
27425929v4 Commercial General Liability Coverage, Commercial Inland Marine
Coverage, Commercial Umbrella Coverage Argotec, LLC, Argotec Stevens, LLC,
Argotec Inc., Wind Point Advisors, LLC, Wind Point Investors VII LP, Wind Point
Partners VII-A LP, Wind Point Partners VII-B, LP, Wind Point Affiliates, LP S
2139605 12/31/14 – 12/31/15 Selective Insurance Company of South Carolina
Commercial Liability Coverage: General aggregate limit - $2,000,000; Commercial
Umbrella Coverage: $10,000,000 occurrence and aggregate limit Commercial Inland
Marine Coverage: 1) Property in the custody of any Air or Common Carrier -
$800,000; 3) All covered property in any one “loss,” disaster or catastrophe -
$800,000 Commercial Inland Marine Coverage: $500 Commercial Output Program
(Property) Argotec, LLC, Argotec Stevens, LLC, Argotec Inc., Wind Point
Advisors, LLC, Wind Point Investors VII LP, Wind Point Partners VII-A LP, Wind
Point Partners VII-B, LP, Wind Point Affiliates, LP S2139605 12/31/14- 12/31/15
Selective Insurance Company of South Carolina Blanket Building and BPP -
$63,264,359 RC / Agreed Amount coverage $10,000 deductible Business Income with
Extra Expense Coverage Blanket Limit: $13,000,000 24 hr Deductible Equipment
Breakdown Included Earthquake - $1,000,000 10% deductible Flood - $1,000,000
$50,000 deductible BI Utility Services – Time Limit $1,000,000 24 hr deductible



--------------------------------------------------------------------------------



 
[creditagreement2ndamende161.jpg]
27425929v4 Schedule 3.24: IP Activities Patents (Registered) OWNER REGISTRATION
NUMBER COUNTRY/STATE DESCRIPTION SWM Luxembourg EP0671505 Austria Coated paper
and process for making the same SWM Luxembourg EP0671505 Germany Coated paper
and process for making the same SWM Luxembourg PI9500813-6 Brazil Coated paper
and process for making the same SWM Luxembourg 3804997 Japan Coated paper and
process for making the same SWM Luxembourg. E219894 Austria Smoking article
wrapper and method of making same for controlling ignition proclivity of a
smoking article SWM Luxembourg 2,231,390 Canada Smoking article wrapper and
method of making same for controlling ignition proclivity of a smoking article
SWM Luxembourg 69806286.8 Germany Smoking article wrapper and method of making
same for controlling ignition proclivity of a smoking article SWM Luxembourg
EP0864259 European Patent Office Smoking article wrapper and method of making
same for controlling ignition proclivity of a smoking article SWM Luxembourg
2179392 Spain Smoking article wrapper and method of making same for controlling
ignition proclivity of a smoking article SWM Luxembourg EP0864259 France Smoking
article wrapper and method of making same for controlling ignition proclivity of
a smoking article SWM Luxembourg EP0864259 United Kingdom Smoking article
wrapper and method of making same for controlling ignition proclivity of a
smoking article SWM Luxembourg 2,231,484 Canada Smoking article wrapper for
controlling ignition proclivity of a smoking article without affecting smoking
characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende162.jpg]
27425929v4 SWM Luxembourg PI9806627-7 Brazil Smoking article wrapper and method
of making same for controlling ignition proclivity of a smoking article SWM
Luxembourg 3910717 Japan Smoking article wrapper and method of making same for
controlling ignition proclivity of a smoking article SWM Luxembourg. 208931
Mexico Smoking article wrapper and method of making same for controlling
ignition proclivity of a smoking article SWM Luxembourg. E239391 Austria Smoking
article wrapper for controlling ignition proclivity of a smoking article without
affecting smoking characteristics SWM Luxembourg 69814227.6 Germany Smoking
article wrapper for controlling ignition proclivity of a smoking article without
affecting smoking characteristics SWM Luxembourg EP0870437 European Patent
Office Smoking article wrapper for controlling ignition proclivity of a smoking
article without affecting smoking characteristics (Nationalize in AST, FRN, GB,
GER AND SPN) SWM Luxembourg 2193428 Spain Smoking article wrapper for
controlling ignition proclivity of a smoking article without affecting smoking
characteristics SWM Luxembourg EP0870437 France Smoking article wrapper for
controlling ignition proclivity of a smoking article without affecting smoking
characteristics SWM Luxembourg EP0870437 United Kingdom Smoking article wrapper
for controlling ignition proclivity of a smoking article without affecting
smoking characteristics SWM Luxembourg 3910716 Japan Smoking article wrapper for
controlling ignition proclivity of a smoking article without affecting smoking
characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende163.jpg]
27425929v4 SWM Luxembourg PI9806628-5 Brazil Smoking article wrapper for
controlling ignition proclivity of a smoking article without affecting smoking
characteristics SWM Luxembourg 206814 Mexico Smoking article wrapper for
controlling ignition proclivity of a smoking article without affecting smoking
characteristics SWM Luxembourg 2,351,096 Canada Paper wrapper for reduction of
cigarette burn rate SWM Luxembourg E309.710 Austria Paper wrapper for reduction
of cigarette burn rate SWM Luxembourg PI0106822-9 Brazil Paper wrapper for
reduction of cigarette burn rate SWM Luxembourg 60114931.9 Germany Paper wrapper
for reduction of cigarette burn rate SWM Luxembourg EP1166656 European Patent
Office Paper wrapper for reduction of cigarette burn rate SWM Luxembourg 2253303
Spain Paper wrapper for reduction of cigarette burn rate SWM Luxembourg
EP1166656 Finland Paper wrapper for reduction of cigarette burn rate SWM
Luxembourg EP1166656 France Paper wrapper for reduction of cigarette burn rate
SWM Luxembourg EP1166656 Italy Paper wrapper for reduction of cigarette burn
rate SWM Luxembourg 225017 Mexico Paper wrapper for reduction of cigarette burn
rate SWM Luxembourg E490.697 Austria Process for producing smoking articles with
reduced ignition proclivity characteristics and products made according to same
SWM Luxembourg EP1333729 Belgium Process for producing smoking articles with
reduced ignition proclivity characteristics and products made according to same



--------------------------------------------------------------------------------



 
[creditagreement2ndamende164.jpg]
27425929v4 SWM Luxembourg 2,427,830 Canada Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 2,643,086 Canada Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 2,643,087 Canada Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 2,643,090 Canada Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP1333729 Switzerland Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same - at, be, ch, de, es, fi, fr, gb, gr, it, nl, pt, tr SWM
Luxembourg 01818776.5 China Process for producing smoking articles with reduced
ignition proclivity characteristics and products made according to same SWM
Luxembourg 60143620.2 Germany Process for producing smoking articles with
reduced ignition proclivity characteristics and products made according to same
SWM Luxembourg EP1333729 European Patent Office Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same - AT, BE, CH, DE, ES, FI, FR, GB, GR, IT, NL, PT, TR



--------------------------------------------------------------------------------



 
[creditagreement2ndamende165.jpg]
27425929v4 SWM Luxembourg EP2127543 European Patent Office Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg E-574625 Austria Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP2127543 Belgium Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP2127543 Switzerland Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg 60147115.6 Germany Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg 2393891 Spain Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127543 Finland Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127543 France Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127543 United Kingdom Process
for producing smoking articles with reduced ignition proclivity characteristics
and products made according to same



--------------------------------------------------------------------------------



 
[creditagreement2ndamende166.jpg]
27425929v4 SWM Luxembourg 20120402877 Greece Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP2127543 Italy Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP2127543 Netherlands Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP2127543 Portugal Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP2127543 Turkey Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP2127545 European Patent Office Process
for producing smoking articles with reduced ignition proclivity characteristics
and products made according to same SWM Luxembourg E-563659 Austria Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127545 Belgium Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127545 Switzerland Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same



--------------------------------------------------------------------------------



 
[creditagreement2ndamende167.jpg]
27425929v4 SWM Luxembourg 60146787.6 Germany Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP2127545 Spain Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP2127545 Finland Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP2127545 France Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP2127545 United Kingdom Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg 20120402168 Greece Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg 71951BE/2012 Italy Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP2127545 Netherlands Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127545 Portugal Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same



--------------------------------------------------------------------------------



 
[creditagreement2ndamende168.jpg]
27425929v4 SWM Luxembourg EP2127545 Turkey Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg EP2127544 European Patent Office Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg E-563658 Austria Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127544 Belgium Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127544 Switzerland Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg 60146786.8 Germany Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg 2388776 Spain Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127544 Finland Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127544 France Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same



--------------------------------------------------------------------------------



 
[creditagreement2ndamende169.jpg]
27425929v4 SWM Luxembourg EP2127544 United Kingdom Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 20120402166 Greece Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg 71952BE/2012 Italy Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP2127544 Netherlands Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127544 Portugal Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP2127544 Turkey Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg 2356358 Spain Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP1333729 Finland Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP1333729 France Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same



--------------------------------------------------------------------------------



 
[creditagreement2ndamende170.jpg]
27425929v4 SWM Luxembourg EP1333729 United Kingdom Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 3074423 Greece Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 211777 India Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 253239 India Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 67800 BE/2011 Italy Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg 3958685 Japan Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg 279418 Mexico Process for producing
smoking articles with reduced ignition proclivity characteristics and products
made according to same SWM Luxembourg EP1333729 Netherlands Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same SWM Luxembourg EP1333729 Portugal Process for
producing smoking articles with reduced ignition proclivity characteristics and
products made according to same



--------------------------------------------------------------------------------



 
[creditagreement2ndamende171.jpg]
27425929v4 SWM Luxembourg EP1333729 Turkey Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same - AT, BE, CH, DE, ES, FI, FR, GB, GR, IT, NL, PT, TR SWM
Luxembourg 2,464,421 Canada Cigarette paper with reduced carbon monoxide
delivery SWM Luxembourg 4863603 Japan Cigarette paper with reduced carbon
monoxide delivery SWM Luxembourg 281946 Mexico Cigarette paper with reduced
carbon monoxide delivery SWM Luxembourg E424122 Austria Smoking articles with
reduced ignition proclivity characteristics - AT, BE, BG, CH, CZ, DE, ES, FI,
FR, GB, GR, HU, IT, NL, PT, TR SWM Luxembourg 2003207620 Australia Smoking
articles with reduced ignition proclivity characteristics SWM Luxembourg
EP1482815 Belgium Smoking articles with reduced ignition proclivity
characteristics SWM Luxembourg EP1482815 Bulgaria Smoking articles with reduced
ignition proclivity characteristics SWM Luxembourg 2,467,767 Canada Smoking
articles with reduced ignition proclivity characteristics SWM Luxembourg
EP1482815 Switzerland Smoking articles with reduced ignition proclivity
characteristics SWM Luxembourg 03802006.8 China Smoking articles with reduced
ignition proclivity characteristics SWM Luxembourg EP1482815 Czech Republic
Smoking articles with reduced ignition proclivity characteristics SWM Luxembourg
60326435.2 Germany Smoking articles with reduced ignition proclivity
characteristics SWM Luxembourg EP1482815 European Patent Office Smoking articles
with reduced ignition proclivity characteristics SWM Luxembourg 2321597 Spain
Smoking articles with reduced ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende172.jpg]
27425929v4 SWM Luxembourg EP1482815 Finland Smoking articles with reduced
ignition proclivity characteristics SWM Luxembourg EP1482815 France Smoking
articles with reduced ignition proclivity characteristics SWM Luxembourg
EP1482815 United Kingdom Smoking articles with reduced ignition proclivity
characteristics SWM Luxembourg EP1482815 Greece Smoking articles with reduced
ignition proclivity characteristics SWM Luxembourg EP1482815 Hungary Smoking
articles with reduced ignition proclivity characteristics SWM Luxembourg
ID0021335 Indonesia Smoking articles with reduced ignition proclivity
characteristics SWM Luxembourg 69299BE/2009 Italy Smoking articles with reduced
ignition proclivity characteristics SWM Luxembourg 4672261 Japan Smoking
articles with reduced ignition proclivity characteristics SWM Luxembourg 5214702
Japan Smoking articles with reduced ignition proclivity characteristics SWM
Luxembourg 10-0904826 Republic of Korea Smoking articles with reduced ignition
proclivity characteristics SWM Luxembourg 259253 Mexico Smoking articles with
reduced ignition proclivity characteristics SWM Luxembourg 314398 Mexico Smoking
articles with reduced ignition proclivity characteristics SWM Luxembourg
EP1482815 Netherlands Smoking articles with reduced ignition proclivity
characteristics SWM Luxembourg 532956 New Zealand Smoking articles with reduced
ignition proclivity characteristics SWM Luxembourg 1-2004-501129 Philippines
Smoking articles with reduced ignition proclivity characteristics SWM Luxembourg
EP1482815 Portugal Smoking articles with reduced ignition proclivity
characteristics SWM Luxembourg 2313264 Russian Federation Smoking articles with
reduced ignition proclivity characteristics SWM Luxembourg EP1482815 Turkey
Smoking articles with reduced ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende173.jpg]
27425929v4 SWM Luxembourg 200610059510.1 China Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg 1-2006-501890 Philippines Smoking articles with
reduced ignition proclivity characteristics SWM Luxembourg E-621614 Austria
Wrappers for smoking articles having reduced diffusion leading to reduced
ignition proclivity characteristics SWM Luxembourg 2008218307 Australia Wrappers
for smoking articles having reduced diffusion leading to reduced ignition
proclivity characteristics SWM Luxembourg 2,677,708 Canada Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg 200880005814.7 China Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg CZ/EP 2134199 Czech Republic Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg 602008026062.3 Germany Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg EP2134199 European Patent Office AT, CZ, DE, ES,
FI, FR, TR/HCK - wrappers for smoking articles having reduced diffusion leading
to reduced ignition proclivity characteristics SWM Luxembourg EP2158817 European
Patent Office Wrappers for smoking articles having reduced diffusion leading to
reduced ignition proclivity characteristics SWM Luxembourg E-586775 Austria
Wrappers for smoking articles having reduced diffusion leading to reduced
ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende174.jpg]
27425929v4 SWM Luxembourg EP2158817 Belgium Wrappers for smoking articles having
reduced diffusion leading to reduced ignition proclivity characteristics SWM
Luxembourg EP2158817 Bulgaria Wrappers for smoking articles having reduced
diffusion leading to reduced ignition proclivity characteristics SWM Luxembourg
EP2158817 Switzerland Wrappers for smoking articles having reduced diffusion
leading to reduced ignition proclivity characteristics SWM Luxembourg CZ/EP
2158817 T3 Czech Republic Wrappers for smoking articles having reduced diffusion
leading to reduced ignition proclivity characteristics SWM Luxembourg EP2158817
Germany Wrappers for smoking articles having reduced diffusion leading to
reduced ignition proclivity characteristics SWM Luxembourg ES2399169T3 Spain
Wrappers for smoking articles having reduced diffusion leading to reduced
ignition proclivity characteristics SWM Luxembourg EP2158817 Finland Wrappers
for smoking articles having reduced diffusion leading to reduced ignition
proclivity characteristics SWM Luxembourg EP2158817 France Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg EP2158817 United Kingdom Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg 20130400483 Greece Wrappers for smoking articles
having reduced diffusion leading to reduced ignition proclivity characteristics
SWM Luxembourg P20130147 Croatia Wrappers for smoking articles having reduced
diffusion leading to reduced ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende175.jpg]
27425929v4 SWM Luxembourg E017628 Hungary Wrappers for smoking articles having
reduced diffusion leading to reduced ignition proclivity characteristics SWM
Luxembourg 67632BE/2013 Italy Wrappers for smoking articles having reduced
diffusion leading to reduced ignition proclivity characteristics SWM Luxembourg
EP2158817 Lithuania Wrappers for smoking articles having reduced diffusion
leading to reduced ignition proclivity characteristics SWM Luxembourg EP2158817
Netherlands Wrappers for smoking articles having reduced diffusion leading to
reduced ignition proclivity characteristics SWM Luxembourg EP2158817 Poland
Wrappers for smoking articles having reduced diffusion leading to reduced
ignition proclivity characteristics SWM Luxembourg EP2158817 Portugal Wrappers
for smoking articles having reduced diffusion leading to reduced ignition
proclivity characteristics SWM Luxembourg EP2158817 Romania Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg TR2013/01023T4 Turkey Wrappers for smoking
articles having reduced diffusion leading to reduced ignition proclivity
characteristics SWM Luxembourg EP2134199 Spain Wrappers for smoking articles
having reduced diffusion leading to reduced ignition proclivity characteristics
SWM Luxembourg EP2134199 Finland Wrappers for smoking articles having reduced
diffusion leading to reduced ignition proclivity characteristics SWM Luxembourg
EP2134199 France Wrappers for smoking articles having reduced diffusion leading
to reduced ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende176.jpg]
27425929v4 SWM Luxembourg IDP000034524 Indonesia Wrappers for smoking articles
having reduced diffusion leading to reduced ignition proclivity characteristics
SWM Luxembourg 10-1482806 Republic of Korea Wrappers for smoking articles having
reduced diffusion leading to reduced ignition proclivity characteristics SWM
Luxembourg 296153 Mexico Wrappers for smoking articles having reduced diffusion
leading to reduced ignition proclivity characteristics SWM Luxembourg
1-2009-501509 Philippines Wrappers for smoking articles having reduced diffusion
leading to reduced ignition proclivity characteristics SWM Luxembourg
TR201311549T4 Turkey Wrappers for smoking articles having reduced diffusion
leading to reduced ignition proclivity characteristics SWM Luxembourg 105353
Ukraine Wrappers for smoking articles having reduced diffusion leading to
reduced ignition proclivity characteristics SWM Luxembourg 2009/05444 South
Africa Wrappers for smoking articles having reduced diffusion leading to reduced
ignition proclivity characteristics SWM Luxembourg 2008272833 Australia Smoking
articles having reduced ignition proclivity characteristics SWM Luxembourg
2013200653 Australia Smoking articles having reduced ignition proclivity
characteristics SWM Luxembourg 200880023375.2 China Smoking articles having
reduced ignition proclivity characteristics SWM Luxembourg 324030 Mexico Smoking
articles having reduced ignition proclivity characteristics SWM Luxembourg
148410 Russian Federation Smoking articles having reduced ignition proclivity
characteristics SWM Luxembourg 102374 Ukraine Smoking articles having reduced
ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende177.jpg]
27425929v4 SWM Luxembourg 107736 Ukraine Smoking articles having reduced
ignition proclivity characteristics SWM Luxembourg 2009/07969 South Africa
Smoking articles having reduced ignition proclivity characteristics SWM
Luxembourg 2009215726 Australia Treated aeas on a wrapper for reducing the
ignition proclivity characteristics of a smoking article SWM Luxembourg 321829
Mexico Treated aeas on a wrapper for reducing the ignition proclivity
characteristics of a smoking article SWM Luxembourg 1-2010-501857 Philippines
Treated aeas on a wrapper for reducing the ignition proclivity characteristics
of a smoking article SWM Luxembourg 2503383 Russian Federation Treated aeas on a
wrapper for reducing the ignition proclivity characteristics of a smoking
article SWM Luxembourg 103019 Ukraine Treated aeas on a wrapper for reducing the
ignition proclivity characteristics of a smoking article SWM Luxembourg
2010/05832 South Africa Treated aeas on a wrapper for reducing the ignition
proclivity characteristics of a smoking article SWM Luxembourg 2966700 France
Method for producing articles of plant origin impregnated with a liquid plant
substance Patents (Applications) OWNER APPLICATION NUMBER COUNTRY/STATE
DESCRIPTION SWM Luxembourg PI0115333-1 Brazil Process for producing smoking
articles with reduced ignition proclivity characteristics and products made
according to same SWM Luxembourg PI0307111-1 Brazil Smoking articles with
reduced ignition proclivity characteristics SWM Luxembourg N/A Canada Smoking
articles with reduced ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende178.jpg]
27425929v4 SWM Luxembourg 07777353.9 European Patent Office Benefits of adding
citrate or other burn additives to alginate during printing of brands on
cigarette paper SWM Luxembourg PI0807557-3 Brazil Wrappers for smoking articles
having reduced diffusion leading to reduced ignition proclivity characteristics
SWM Luxembourg 12167125.9 European Patent Office Wrappers for smoking articles
having reduced diffusion leading to reduced ignition proclivity characteristics
SWM Luxembourg 2009-551002 Japan Wrappers for smoking articles having reduced
diffusion leading to reduced ignition proclivity characteristics SWM Luxembourg
2009135276 Russian Federation Wrappers for smoking articles having reduced
diffusion leading to reduced ignition proclivity characteristics SWM Luxembourg
1-2009-01731 Vietnam Wrappers for smoking articles having reduced diffusion
leading to reduced ignition proclivity characteristics SWM Luxembourg
PI0812819-7 Brazil Smoking articles having reduced ignition proclivity
characteristics SWM Luxembourg 2,688,276 Canada Smoking articles having reduced
ignition proclivity characteristics SWM Luxembourg N/A Canada Smoking articles
having reduced ignition proclivity characteristics SWM Luxembourg 201210380803.5
China Smoking articles having reduced ignition proclivity characteristics SWM
Luxembourg 08781342.4 European Patent Office Smoking articles having reduced
ignition proclivity characteristics SWM Luxembourg W-00200903647 Indonesia
Smoking articles having reduced ignition proclivity characteristics SWM
Luxembourg W-00201202695 Indonesia Smoking articles having reduced ignition
proclivity characteristics SWM Luxembourg 2010-515271 Japan Smoking articles
having reduced ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende179.jpg]
27425929v4 SWM Luxembourg 2013-249558 Japan Smoking articles having reduced
ignition proclivity characteristics SWM Luxembourg 2009-7025934 Republic of
Korea Smoking articles having reduced ignition proclivity characteristics SWM
Luxembourg 1-2009-502481 Philippines Smoking articles having reduced ignition
proclivity characteristics SWM Luxembourg 2009147306 Russian Federation Smoking
articles having reduced ignition proclivity characteristics SWM Luxembourg
2014106600 Russian Federation Smoking articles having reduced ignition
proclivity characteristics SWM Luxembourg 1-2009-02736 Vietnam Smoking articles
having reduced ignition proclivity characteristics SWM Luxembourg 1-2012-03113
Vietnam Smoking articles having reduced ignition proclivity characteristics SWM
Luxembourg PI0905963-6 Brazil Treated aeas on a wrapper for reducing the
ignition proclivity characteristics of a smoking article SWM Luxembourg
2,715,495 Canada Treated aeas on a wrapper for reducing the ignition proclivity
characteristics of a smoking article SWM Luxembourg 200980110275.8 China Treated
aeas on a wrapper for reducing the ignition proclivity characteristics of a
smoking article SWM Luxembourg 09712765.8 European Patent Office Treated aeas on
a wrapper for reducing the ignition proclivity characteristics of a smoking
article SWM Luxembourg W-00201002829 Indonesia Treated aeas on a wrapper for
reducing the ignition proclivity characteristics of a smoking article SWM
Luxembourg 5165/CHENP/2010 India Treated aeas on a wrapper for reducing the
ignition proclivity characteristics of a smoking article SWM Luxembourg
2010-547679 Japan Treated aeas on a wrapper for reducing the ignition proclivity
characteristics of a smoking article SWM Luxembourg 2010-7018264 Republic of
Korea Treated aeas on a wrapper for reducing the ignition proclivity
characteristics of a smoking article



--------------------------------------------------------------------------------



 
[creditagreement2ndamende180.jpg]
27425929v4 SWM Luxembourg N/A Republic of Korea Treated aeas on a wrapper for
reducing the ignition proclivity characteristics of a smoking article SWM
Luxembourg 1-2010-02385 Vietnam Treated aeas on a wrapper for reducing the
ignition proclivity characteristics of a smoking article SWM Luxembourg
2011322393 Australia Method for producing articles of plant origin impregnated
with a liquid plant substance SWM Luxembourg BR1120130105135 Brazil Method for
producing articles of plant origin impregnated with a liquid plant substance SWM
Luxembourg 2,814,816 Canada Method for producing articles of plant origin
impregnated with a liquid plant substance SWM Luxembourg 201180052379.5 China
Method for producing articles of plant origin impregnated with a liquid plant
substance SWM Luxembourg 13-116989 Colombia Method for producing articles of
plant origin impregnated with a liquid plant substance SWM Luxembourg
PCT/NA2013/000714 Egypt Method for producing articles of plant origin
impregnated with a liquid plant substance SWM Luxembourg 11832116.5 European
Patent Office Method for producing articles of plant origin impregnated with a
liquid plant substance SWM Luxembourg W-00201301730 Indonesia Method for
producing articles of plant origin impregnated with a liquid plant substance SWM
Luxembourg 225993 Israel Method for producing articles of plant origin
impregnated with a liquid plant substance SWM Luxembourg 1189/KOLNP/2013 India
Method for producing articles of plant origin impregnated with a liquid plant
substance SWM Luxembourg 2013-535486 Japan Method for producing articles of
plant origin impregnated with a liquid plant substance



--------------------------------------------------------------------------------



 
[creditagreement2ndamende181.jpg]
27425929v4 SWM Luxembourg KE/P/2013/001806 Kenya Method for producing articles
of plant origin impregnated with a liquid plant substance SWM Luxembourg
2013-7013686 Republic of Korea Method for producing articles of plant origin
impregnated with a liquid plant substance SWM Luxembourg MX/a/2013/004339 Mexico
Method for producing articles of plant origin impregnated with a liquid plant
substance SWM Luxembourg PI2013001348 Malaysia Method for producing articles of
plant origin impregnated with a liquid plant substance SWM Luxembourg 610003 New
Zealand Method for producing articles of plant origin impregnated with a liquid
plant substance SWM Luxembourg 1-2013-500815 Philippines Method for producing
articles of plant origin impregnated with a liquid plant substance SWM
Luxembourg 2013124366 Russian Federation Method for producing articles of plant
origin impregnated with a liquid plant substance SWM Luxembourg 1301002250
Thailand Method for producing articles of plant origin impregnated with a liquid
plant substance SWM Luxembourg a201306660 Ukraine Method for producing articles
of plant origin impregnated with a liquid plant substance SWM Luxembourg
1-2013-01625 Vietnam Method for producing articles of plant origin impregnated
with a liquid plant substance SWM Luxembourg 2013/03122 South Africa Method for
producing articles of plant origin impregnated with a liquid plant substance SWM
Luxembourg 2013329037 Australia Wrapper having reduced ignition proclivity
characteristics SWM Luxembourg 2,887,696 Canada Wrapper having reduced ignition
proclivity characteristics SWM Luxembourg N/A China Wrapper having reduced
ignition proclivity characteristics



--------------------------------------------------------------------------------



 
[creditagreement2ndamende182.jpg]
27425929v4 SWM Luxembourg 13785996.3 European Patent Office Wrapper having
reduced ignition proclivity characteristics SWM Luxembourg N/A Japan Wrapper
having reduced ignition proclivity characteristics SWM Luxembourg 2015-7011999
Republic of Korea Wrapper having reduced ignition proclivity characteristics SWM
Luxembourg 2013147018 Russian Federation Wrappers for smoking articles having
reduced diffusion leading to reduced ignition proclivity characteristics SWM
Luxembourg PCT/US2014/069439 PCT Wrappers for smoking articles SWM Luxembourg
PCT/US2014/018870 PCT Composition for making a tea beverage or herbal and
vegetable broths SWM Luxembourg 14182429.2 European Patent Office Method for
making reconstituted plant material using extrusion or molding processes and
products so obtained



--------------------------------------------------------------------------------



 
[creditagreement2ndamende183.jpg]
27425929v4 Schedule 5.12: Post Closing Matters Post Closing Deliverable Deadline
to Deliver Insurance endorsements meeting the requirements set forth in Section
5.05 of the Credit Agreement November 12, 2015 Control Agreements as required
pursuant to Section 3.5 of the Security Agreement December 12, 2015 Amendment to
Bylaws of DelStar Holding Corp. and DelStar, Inc., in form and substance
satisfactory to the Administrative Agent December 12, 2015 Delivery to the
Administrative Agent of certificates (and stock powers executed in blank) of
shares of entities that either: (i) were previously issued for which an original
stock certificate is missing, or (ii) were required by the terms of their
charter or organizational documents to have issued stock certificates but have
not done so, in each case only for such entities listed on Schedule 7 of the
Perfection Certificate that are pledging equity interests to Administrative
Agent. In the case of equity interests for entities organized in the United
States, December 31, 2015, or such later date as Administrative Agent may
reasonably agree; and In the case of equity interests for entities organized
under the laws of a foreign jurisdiction, January 31, 2016, or such later date
as Administrative Agent may reasonably agree Delivery to the Administrative
Agent of a recorded USPTO termination terminating the security interest of RBS
Citizens, N.A. in certain trademarks owned by DelStar Technologies, Inc., in
form and substance satisfactory to Administrative Agent December 12, 2015



--------------------------------------------------------------------------------



 
[creditagreement2ndamende184.jpg]
27425929v4 Schedule 6.02: Existing Liens DEBTOR: SCHWEITZER-MAUDUIT
INTERNATIONAL, INC. Jurisdiction Secured Party Filing Number Filing Date
Collateral Delaware Secretary of State Safeco Credit Co. Inc. dba SAFELINE
Leasing 6035355 7 1/23/06 (continued 12/2/10) In lieu of continuation financing
statements: Barrow County, GA - #007-2001-001055 recorded 2/26/01 – Collateral:
lease transaction – Equipment – Hyster lift truck/Cascade roll clamp MA SOS -
#200100193110 recorded 2/26/01 – Collateral: lease transaction – Equipment –
Hyster lift truck/Cascade roll clamp Delaware Secretary of State U.S. Bancorp
Business Equipment Finance Group 2010 4189332 11/30/10 Equipment Delaware
Secretary of State NMHG Financial Services, Inc. 2012 1037359 3/19/12 Leased
equipment including all proceeds and insurance proceeds thereof Delaware
Secretary of State Deere Credit, Inc. 2012 2893206 7/27/12 Leased equipment
including all attachments, accessories, components, repairs and improvements;
all accounts, general intangibles, contract rights and chattel paper relating
thereto; all proceeds, including insurance, sale, lease and rental proceeds, and
proceeds of proceeds Delaware Secretary of State Coactiv Capital Partners, Inc.
2012 4235554 11/2/12 Equipment: Sharp copiers; Kyocera printers including all
attachments and accessories Delaware Secretary of State CSI Leasing, Inc. 2013
1649392 4/30/13 Equipment leased pursuant to Equipment Schedule No. 3 to Master
Lease 248836; all repairs, accessions, accessories and replacements (amended
11/20/13 to add serial numbers and specify collateral: Leibert UPS System
387639)



--------------------------------------------------------------------------------



 
[creditagreement2ndamende185.jpg]
27425929v4 Jurisdiction Secured Party Filing Number Filing Date Collateral
Delaware Secretary of State General Electric Capital Corporation 2014 4489787
11/6/14 Leased equipment including replacements, exchanges and substitutions
therefor; attachments, accessories, accessions and additions thereto, insurance,
lease, sublease and other proceeds thereof DEBTOR: DELSTAR TECHNOLOGIES, INC.
Jurisdiction Secured Party Filing Number Filing Date Collateral Delaware
Secretary of State Applied Industrial Technologies-TX LP 2007 0660893 2/21/07
(continued on 2/21/12) PMSI in all acquired equipment consigned or shipped
pursuant to that certain Consignment Agreement (amended 2/21/12 to change name
of secured party to Applied Industrial Technologies, Inc.) Delaware Secretary of
State U.S. Bancorp Business Equipment Finance Group 2011 0081516 1/7/11
Equipment: Floor finishers Delaware Secretary of State Advantage Group 2013
2570118 6/25/13 All equipment and personal property including furniture,
fixtures and equipment subject to that certain Agreement Number LA#183019-002
dated 6/18/13 and subject to any and all existing and future schedules entered
into pursuant to and incorporating said agreement Delaware Secretary of State
Wells Fargo Bank, N.A. 2014 0223743 1/17/14 Equipment - 2013 Crown Forklifts
with batteries and chargers and all equipment parts, accessories, substitutions,
additions, accessions and replacements, installed in, affixed to, or used in
conjunction therewith and the proceeds thereof together with all installment
payments, insurance proceeds, other proceeds and payments due arising from or
relating to said equipment Delaware Secretary of State Wells Fargo Bank, N.A.
2014 0223750 1/17/14 Equipment - 2013 Crown Forklifts with batteries and
chargers and all equipment parts, accessories, substitutions, additions,
accessions and replacements, installed in, affixed to, or used in conjunction
therewith and the proceeds thereof



--------------------------------------------------------------------------------



 
[creditagreement2ndamende186.jpg]
27425929v4 Jurisdiction Secured Party Filing Number Filing Date Collateral
together with all installment payments, insurance proceeds, other proceeds and
payments due arising from or relating to said equipment Delaware Secretary of
State Wells Fargo Bank, N.A. 2014 2965259 7/25/14 Equipment – Factory Cat Floor
Scrubber and all equipment parts, accessories, substitutions, additions,
accessions and replacements thereto and the proceeds together with all
installment payments, insurance proceeds and other proceeds and payment due and
to become due relating to the equipment Delaware Secretary of State U.S. Bank
Equipment Finance 2015 0549658 2/9/15 Equipment – copiers together with all
replacements, parts, repairs, additions, accessions and accessories and all
proceeds of the foregoing including insurance recoveries



--------------------------------------------------------------------------------



 
[creditagreement2ndamende187.jpg]
27425929v4 Schedule 6.08: Existing Restrictions 1. Pursuant to a Supply
Agreement between Schweitzer-Mauduit International, Inc. and Phillip Morris USA,
SWMI is prohibited from causing any lien to exist upon inventory located at its
Spotswood, New Jersey mill. SWM is required to represent and warrant that all
products to be delivered to Philip Morris USA pursuant to such contract is free
and clear from encumbrances. Additionally, some of the finished product at such
location is warehoused by SWM but is the property of Phillip Morris USA. 2. The
Lease Agreement dated July 21, 2015 between Willow Hill Road Solar, LLC and
Schweitzer-Mauduit International, Inc. contemplates that Willow Hill Road Solar
will construct, own and operate a solar power plant on real property owned by
SWM, and prohibits SWM from causing any lien to exist upon the solar power
plant. 3. There are multiple agreements with various customers concerning
reconstituted tobacco pursuant to which these customers supply
Schweitzer-Mauduit International, Inc. with tobacco feedstock for processing,
and retain title to the tobacco feedstock while it is in Schweitzer- Mauduit
International, Inc.’s possession.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende188.jpg]
DMSLIBRARY01:27285342.4 EXHIBIT A FORM OF ASSIGNMENT AND ASSUMPTION This
Assignment and Assumption (the "Assignment and Assumption") is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the "Assignor") and [Insert name of Assignee] (the "Assignee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor's rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
"Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. 1. Assignor:
______________________________ 2. Assignee: ______________________________ [and
is an Affiliate/Approved Fund of [identify Lender]1 ] 3. Borrower(s):
SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware corporation, SWM HOLDCO 1, a
Luxembourg private limited liability company (société à responsabilité limitée)
and SWM LUXEMBOURG, a Luxembourg private limited liability company (société à
responsabilité limitée) 4. Administrative Agent: JPMORGAN CHASE BANK, N.A., as
the administrative agent under the Credit Agreement 5. Credit Agreement: Second
Amended and Restated Credit Agreement, dated as of October 28, 2015, by and
among SCHWEITZER-MAUDUIT 1 Select as applicable.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende189.jpg]
DMSLIBRARY01:27285342.4 INTERNATIONAL, INC., a Delaware corporation (“Parent” or
“U.S. Borrower”), SWM HOLDCO 1, a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered office at 17, rue
Edmond Reuter, L-5326 Contern, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 182.478 and with a share capital of EUR
9,416,950 (“SWM HOLDCO 1”), SWM LUXEMBOURG, a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 17, rue Edmond Reuter, L-5326 Contern, Grand-Duchy of Luxembourg,
registered with the Luxembourg Register of Commerce and Companies (Registre de
Commerce et des Sociétés, Luxembourg) under number B 180.186 and with a share
capital of EUR 10,691,750 (“SWM Luxembourg” and, together with U.S. Borrower and
SWM Holdco 1, the “Borrowers” and, individually, each a “Borrower”), the Lenders
from time to time a party thereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and the other agents party thereto. 6. Assigned Interest: Facility
Assigned2 Aggregate Amount of Commitment/Loans for all Lenders Amount of
Commitment/Loans Assigned Percentage Assigned of Commitment/Loans3 $ $ % $ $ % $
$ % Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.] The Assignee agrees to deliver to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrowers, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee's compliance
procedures and applicable laws, including federal and state securities laws. The
terms set forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR
[NAME OF ASSIGNOR] By: Title: 2 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g., "Revolving Commitment," "Term Loan A-1," "Term Loan A-2,"
etc.) 3 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende190.jpg]
DMSLIBRARY01:27285342.4 ASSIGNEE [NAME OF ASSIGNEE] By: Title: [Consented to
and]4 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By_________________________________ Title: [Consented to:]5 [NAME OF RELEVANT
PARTY] By________________________________ Title: 4 To be added only if the
consent of the Administrative Agent is required by the terms of the Credit
Agreement. 5 To be added only if the consent of the Borrowers and/or other
parties (e.g. Swingline Lenders, Issuing Bank) is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende191.jpg]
DMSLIBRARY01:27285342.4 ANNEX 1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SCHWEITZER-MAUDUIT INTERNATIONAL, INC. STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any collateral thereunder, (iii)
the financial condition of the Borrowers, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Borrowers, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
the Credit Agreement. 1.2. Assignee. The Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. 2. Payments.
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. 3. General Provisions. This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee



--------------------------------------------------------------------------------



 
[creditagreement2ndamende192.jpg]
2 DMSLIBRARY01:27285342.4 and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende193.jpg]
DMSLIBRARY01:27285342.4 EXHIBIT B [RESERVED]



--------------------------------------------------------------------------------



 
[creditagreement2ndamende194.jpg]
DMSLIBRARY01:27285342.4 EXHIBIT C FORM OF COMPLIANCE CERTIFICATE To: The Lenders
Parties to the Credit Agreement Described Below This Compliance Certificate
(this “Certificate”) is furnished pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of October 28, 2015 (as amended, restated,
supplemented, modified, renewed or extended from time to time, the “Agreement”)
by and among SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware corporation
(“Parent” or “U.S. Borrower”), SWM HOLDCO 1, a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 17, rue Edmond Reuter, L-5326 Contern, Grand- Duchy of Luxembourg,
registered with the Luxembourg Register of Commerce and Companies (Registre de
Commerce et des Sociétés, Luxembourg) under number B 182.478 and with a share
capital of EUR 9,416,950 (“SWM HOLDCO 1”), SWM LUXEMBOURG, a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 17, rue Edmond Reuter, L-5326 Contern, Grand-Duchy of
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
(Registre de Commerce et des Sociétés, Luxembourg) under number B 180.186 and
with a share capital of EUR 10,691,750 (“SWM Luxembourg” and, together with U.S.
Borrower and SWM Holdco 1, the “Borrowers” and, individually, each a
“Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and the other agents party thereto. Unless
otherwise defined herein, capitalized terms used in this Certificate have the
meanings ascribed thereto in the Agreement. THE UNDERSIGNED HEREBY CERTIFIES
THAT: 1. I am the duly elected of Parent; 2. I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of Parent and its
Subsidiaries during the accounting period covered by the attached financial
statements [for quarterly financial statements add: and such financial
statements present fairly in all material respects the financial condition and
results of operations of Parent and its consolidated Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes]; 3. The examinations described in paragraph 2 above did not disclose,
except as set forth below, and I have no knowledge of, (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement; 4. Schedule I attached hereto sets forth
financial data and computations evidencing the Borrowers’ compliance with
Section 6.10 of the Agreement, all of which data and computations are true,
complete and correct; 5. Schedule II hereto sets forth the computations
necessary to determine the Applicable Rate commencing on the Business Day this
Certificate is delivered; and 6. Described below are the exceptions, if any, to
paragraph 3 by listing, in detail, the (i) nature of the condition or event, the
period during which it has existed and the action which the



--------------------------------------------------------------------------------



 
[creditagreement2ndamende195.jpg]
DMSLIBRARY01:27285342.4 Borrowers have taken, are taking, or propose to take
with respect to each such condition or event or (ii) the change in GAAP or the
application thereof and the effect of such change on the attached financial
statements: [Signature page follows immediately.]



--------------------------------------------------------------------------------



 
[creditagreement2ndamende196.jpg]
DMSLIBRARY01:27285342.4 The foregoing certifications, together with the
computations set forth in Schedule I and Schedule II hereto and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this ____ day of ___________, _____. By: Name: Title:



--------------------------------------------------------------------------------



 
[creditagreement2ndamende197.jpg]
DMSLIBRARY01:27285342.4 SCHEDULE I Compliance as of _______, ___ with Provisions
of 6.10 of the Agreement



--------------------------------------------------------------------------------



 
[creditagreement2ndamende198.jpg]
DMSLIBRARY01:27285342.4 SCHEDULE II Applicable Rate



--------------------------------------------------------------------------------



 
[creditagreement2ndamende199.jpg]
DMSLIBRARY01:27285342.4 EXHIBIT D-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of October 28, 2015 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement”), by and among
SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware corporation (“Parent” or
“U.S. Borrower”), SWM HOLDCO 1, a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered office at 17, rue
Edmond Reuter, L- 5326 Contern, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 182.478 and with a share capital of EUR
9,416,950 (“SWM HOLDCO 1”), SWM LUXEMBOURG, a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 17, rue Edmond Reuter, L-5326 Contern, Grand-Duchy of Luxembourg,
registered with the Luxembourg Register of Commerce and Companies (Registre de
Commerce et des Sociétés, Luxembourg) under number B 180.186 and with a share
capital of EUR 10,691,750 (“SWM Luxembourg” and, together with U.S. Borrower and
SWM Holdco 1, the “Borrowers” and, individually, each a “Borrower”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders, and the other agents party thereto. Pursuant to the provisions of
Section 2.17 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of any of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a
controlled foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrowers with a certificate of its non-U.S. Person
status on IRS Form W-8BEN. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[creditagreement2ndamende200.jpg]
DMSLIBRARY01:27285342.4 EXHIBIT D-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of October 28, 2015 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement”), by and among
SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware corporation (“Parent” or
“U.S. Borrower”), SWM HOLDCO 1, a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered office at 17, rue
Edmond Reuter, L- 5326 Contern, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 182.478 and with a share capital of EUR
9,416,950 (“SWM HOLDCO 1”), SWM LUXEMBOURG, a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 17, rue Edmond Reuter, L-5326 Contern, Grand-Duchy of Luxembourg,
registered with the Luxembourg Register of Commerce and Companies (Registre de
Commerce et des Sociétés, Luxembourg) under number B 180.186 and with a share
capital of EUR 10,691,750 (“SWM Luxembourg” and, together with U.S. Borrower and
SWM Holdco 1, the “Borrowers” and, individually, each a “Borrower”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders, and the other agents party thereto. Pursuant to the provisions of
Section 2.17 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code,
and (iv) it is not a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Lender with a certificate of its non-U.S. Person
status on IRS Form W-8BEN. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title: Date:
________ __, 20[ ]



--------------------------------------------------------------------------------



 
[creditagreement2ndamende201.jpg]
DMSLIBRARY01:27285342.4 EXHIBIT D-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of October 28, 2015 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement”), by and among
SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware corporation (“Parent” or
“U.S. Borrower”), SWM HOLDCO 1, a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered office at 17, rue
Edmond Reuter, L- 5326 Contern, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 182.478 and with a share capital of EUR
9,416,950 (“SWM HOLDCO 1”), SWM LUXEMBOURG, a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 17, rue Edmond Reuter, L-5326 Contern, Grand-Duchy of Luxembourg,
registered with the Luxembourg Register of Commerce and Companies (Registre de
Commerce et des Sociétés, Luxembourg) under number B 180.186 and with a share
capital of EUR 10,691,750 (“SWM Luxembourg” and, together with U.S. Borrower and
SWM Holdco 1, the “Borrowers” and, individually, each a “Borrower”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders, and the other agents party thereto. Pursuant to the provisions of
Section 2.17 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any of
the Borrowers as described in Section 881(c)(3)(C) of the Code. The undersigned
has furnished its participating Lender with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W- 8BEN from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende202.jpg]
DMSLIBRARY01:27285342.4 [NAME OF PARTICIPANT] By: Name: Title: Date: ________
__, 20[ ]



--------------------------------------------------------------------------------



 
[creditagreement2ndamende203.jpg]
DMSLIBRARY01:27285342.4 EXHIBIT C-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of October 28, 2015 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement”), by and among SCHWEITZER-MAUDUIT
INTERNATIONAL, INC., a Delaware corporation (“Parent” or “U.S. Borrower”), SWM
HOLDCO 1, a Luxembourg private limited liability company (société à
responsabilité limitée), having its registered office at 17, rue Edmond Reuter,
L- 5326 Contern, Grand-Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies (Registre de Commerce et des Sociétés,
Luxembourg) under number B 182.478 and with a share capital of EUR 9,416,950
(“SWM HOLDCO 1”), SWM LUXEMBOURG, a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered office at 17, rue
Edmond Reuter, L-5326 Contern, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 180.186 and with a share capital of EUR
10,691,750 (“SWM Luxembourg” and, together with U.S. Borrower and SWM Holdco 1,
the “Borrowers” and, individually, each a “Borrower”), the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders, and
the other agents party thereto. Pursuant to the provisions of Section 2.17 of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any of the Borrowers within the meaning of Section 871(h)(3)(B)
of the Code and (v) none of its direct or indirect partners/members is a
controlled foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrowers with IRS Form W- 8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
any of the Borrowers and the Administrative Agent, and (2) the undersigned shall
have at all times furnished any of the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------



 
[creditagreement2ndamende204.jpg]
DMSLIBRARY01:27285342.4 [NAME OF LENDER] By: Name: Title: Date: ________ __, 20[
]



--------------------------------------------------------------------------------



 